Exhibit 10.1

Annex I

EXECUTION VERSION

 

 

 

$389,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

among

NATIONAL CINEMEDIA, LLC,

as Borrower,

The Several Lenders

from Time to Time Parties Hereto,

BARCLAYS BANK PLC,

as Lead Arranger

BARCLAYS BANK PLC,

J.P. MORGAN SECURITIES INC.,

CREDIT SUISSE SECURITIES (USA) LLC,

MACQUARIE CAPITAL (USA) INC. and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Bookrunners

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

CREDIT SUISSE SECURITIES (USA) LLC,

MACQUARIE CAPITAL (USA) INC. and

MORGAN STANLEY SENIOR FUNDING, INC., as

Co-Documentation Agents

and

BARCLAYS BANK PLC,

as Administrative Agent

Dated as of November 26, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONTENTS

 

     Page  

SECTION 1. DEFINITIONS

     2   

1.1 Defined Terms

     2   

1.2 Other Definitional Provisions

     35   

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

     36   

2.1 Term Loan Commitments

     36   

2.2 Procedure for Term Loan Borrowing

     36   

2.3 Repayment of Term Loans

     36   

2.4 Revolving Credit Commitments

     36   

2.5 Procedure for Revolving Credit Borrowing

     37   

2.6 Swing Line Commitment

     37   

2.7 Procedure for Swing Line Borrowing; Refunding of Swing Line Loans

     38   

2.8 Repayment of Loans; Evidence of Debt

     39   

2.9 Commitment Fees, etc

     40   

2.10 Termination or Reduction of Revolving Credit Commitments

     40   

2.11 Optional Prepayments

     41   

2.12 Mandatory Prepayments

     49   

2.13 Conversion and Continuation Options

     50   

2.14 Minimum Amounts and Maximum Number of Eurodollar Tranches

     51   

2.15 Interest Rates and Payment Dates

     51   

2.16 Computation of Interest and Fees

     52   

2.17 Inability to Determine Interest Rate

     52   

2.18 Pro Rata Treatment and Payments

     53   

2.19 Increased Costs

     55   

2.20 Taxes

     56   

2.21 Indemnity

     58   

2.22 Illegality

     59   

2.23 Change of Lending Office

     59   

2.24 Replacement of Lenders under Certain Circumstances

     59   

2.25 Incremental Credit Extensions

     60   

2.26 Extensions of Revolving Credit Loans and Term Loans and Revolving Credit
Commitments and Replacement Revolving Credit Loans and Replacement Term Loans
and Replacement Revolving Credit Commitments

     61   

2.27 Replacement Facilities

     66   

SECTION 3. LETTERS OF CREDIT

     67   

3.1 L/C Commitment

     67   

3.2 Procedure for Issuance of Letter of Credit

     68   

3.3 Fees and Other Charges

     68   

3.4 L/C Participations

     68   

3.5 Reimbursement Obligation of the Borrower

     70   



--------------------------------------------------------------------------------

3.6 Obligations Absolute

     70   

3.7 Letter of Credit Payments

     71   

3.8 Applications

     71   

SECTION 4. REPRESENTATIONS AND WARRANTIES

     71   

4.1 Financial Condition

     71   

4.2 No Change

     71   

4.3 Corporate Existence; Compliance with Law

     71   

4.4 Power; Authorization; Enforceable Obligations

     72   

4.5 No Legal Bar

     72   

4.6 No Material Litigation

     72   

4.7 No Default

     73   

4.8 Ownership of Property; Liens

     73   

4.9 Intellectual Property

     73   

4.10 Taxes

     73   

4.11 Federal Regulations

     73   

4.12 Labor Matters

     74   

4.13 ERISA

     74   

4.14 Investment Company Act; Other Regulations

     74   

4.15 Subsidiaries

     74   

4.16 Use of Proceeds

     74   

4.17 Environmental Matters

     75   

4.18 Accuracy of Information, etc

     76   

4.19 Security Documents

     76   

4.20 Solvency

     77   

4.21 Certain Documents

     77   

SECTION 5. CONDITIONS PRECEDENT

     77   

5.1 Conditions to Initial Extension of Credit

     77   

5.2 Conditions to Each Extension of Credit

     77   

SECTION 6. AFFIRMATIVE COVENANTS

     78   

6.1 Financial Statements

     78   

6.2 Certificates; Other Information

     79   

6.3 Payment of Obligations

     80   

6.4 Conduct of Business and Maintenance of Existence; Compliance

     80   

6.5 Maintenance of Property; Insurance

     80   

6.6 Inspection of Property; Books and Records; Discussions

     80   

6.7 Notices

     81   

6.8 Environmental Laws

     82   

6.9 [RESERVED]

     82   

6.10 Additional Collateral, etc

     82   

6.11 Further Assurances

     83   

SECTION 7. NEGATIVE COVENANTS

     84   

7.1 Financial Condition Covenant

     84   

7.2 Limitation on Indebtedness

     84   

 

2



--------------------------------------------------------------------------------

7.3 Limitation on Liens

     86   

7.4 Limitation on Fundamental Changes

     88   

7.5 Limitation on Disposition of Property

     89   

7.6 Limitation on Restricted Payments

     90   

7.7 Limitation on Capital Expenditures

     92   

7.8 Limitation on Investments

     92   

7.9 Limitation on Amendments to Other Documents

     94   

7.10 Limitation on Transactions with Affiliates

     94   

7.11 Limitation on Sales and Leasebacks

     94   

7.12 Limitation on Changes in Fiscal Periods

     95   

7.13 Limitation on Negative Pledge Clauses

     95   

7.14 Limitation on Restrictions on Subsidiary Distributions

     95   

7.15 Limitation on Lines of Business

     95   

SECTION 8. EVENTS OF DEFAULT

     96   

SECTION 9. THE AGENTS

     99   

9.1 Appointment

     99   

9.2 Delegation of Duties

     99   

9.3 Exculpatory Provisions

     99   

9.4 Reliance by Agents

     99   

9.5 Notice of Default

     100   

9.6 Non-Reliance on Agents and Other Lenders

     100   

9.7 Indemnification

     101   

9.8 Agent in Its Individual Capacity

     101   

9.9 Successor Administrative Agent

     101   

9.10 Authorization to Release Liens and Guarantees

     102   

9.11 The Lead Arranger; the Bookrunners the Syndication Agent; the
Co-Documentation Agents

     102   

SECTION 10. MISCELLANEOUS

     102   

10.1 Amendments and Waivers

     102   

10.2 Notices

     105   

10.3 No Waiver; Cumulative Remedies

     106   

10.4 Survival of Representations and Warranties

     106   

10.5 Payment of Expenses

     107   

10.6 Successors and Assigns; Participations and Assignments

     109   

10.7 Adjustments; Set-off

     112   

10.8 Counterparts

     113   

10.9 Severability

     113   

10.10 Integration

     113   

10.11 GOVERNING LAW

     113   

10.12 Submission To Jurisdiction; Waivers

     114   

10.13 Acknowledgments

     114   

10.14 Confidentiality

     114   

10.15 Release of Collateral and Guarantee Obligations

     115   

10.16 Accounting Changes

     116   

 

3



--------------------------------------------------------------------------------

10.17 Delivery of Lender Addenda

     116   

10.18 WAIVERS OF JURY TRIAL

     116   

10.19 Intercreditor Agreement

     117   

10.20 Effect of Restatement

     117   

 

4



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 26, 2012, among
National CineMedia, LLC, a Delaware limited liability company (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), JPMorgan Chase Bank, N.A., as
syndication agent (in such capacity, the “Syndication Agent”), Credit Suisse
Securities (USA) LLC, Macquarie Capital (USA) Inc. and Morgan Stanley Senior
Funding, Inc., as co-documentation agents (in such capacity, the “Co-
Documentation Agents”) and Barclays Bank PLC, as administrative agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the lenders, agents, issuers from time to time party
thereto and Barclays Bank PLC (as successor administrative agent to Lehman
Commercial Paper Inc.), are parties to the Credit Agreement, dated as of
February 13, 2007 (as amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Credit Agreement”) under
which (a) the Term Loan Lenders (as defined therein) made Term Loans (as defined
therein) to the Borrower in an initial aggregate amount of $725,000,000 and
(ii) the Revolving Credit Lenders (as defined therein) agreed to extend credit
to the Borrower in the form of Revolving Credit Facility in an initial aggregate
amount of $80,000,000;

WHEREAS, the Borrower has requested (a) the Term Loan Lenders (as defined
herein) to extend credit in the form of new Term Loans on the Restatement
Effective Date, in an aggregate principal amount of $265,000,000, and (b) the
Revolving Credit Lenders (as defined herein) continue to extend credit to the
Borrower in the form of a Revolving Credit Facility in an aggregate amount of
$124,000,000 as of the date hereof;

WHEREAS, the proceeds of the Term Loans made on the Restatement Effective Date
will be permitted to be used (i) to repay in full all existing Term Loans (as
defined in the Existing Credit Agreement) under the Existing Credit Agreement
and collectively with the payments described in clauses (ii), (iii) and (iv) of
this paragraph, the “Transaction”), (ii) to pay certain breakage expenses in
connection with the Borrower’s existing swap agreements, (iii) to pay fees and
expenses incurred in connection with the foregoing and (iv) for general
corporate purposes of the Borrower and its Subsidiaries;

WHEREAS, the proceeds of the Revolving Credit Loans will be permitted to be used
(i) for working capital and general corporate purposes of the Borrower and its
Subsidiaries, and (ii) to fund Restricted Payments and other payments permitted
by Section 7.6;

WHERERAS, pursuant to Amendment No. 4, the Borrower, the Required Lenders (as
defined in the Existing Credit Agreement), the Administrative Agent and the
other parties thereto have agreed to amend and restate the Existing Credit
Agreement in the form hereof. The amendment and restatement of the Existing
Credit Agreement evidenced by this Agreement shall become effective as provided
in Amendment No. 4.

WHEREAS, the Lenders are willing to make such credit facilities available upon
and subject to the terms and conditions hereinafter set forth;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“2014 Revolving Credit Facility”: the revolving credit facility represented by
the 2014 Revolving Credit Loans.

“2014 Revolving Credit Lender”: any Lender holding a 2014 Revolving Credit Loan.
The amount of each 2014 Revolving Credit Lender’s outstanding 2014 Revolving
Credit Loans as of the Restatement Effective Date is the amount set forth under
the heading “2014 Revolving Credit Loan” opposite such Revolving Credit Lender’s
name on Schedule 1-A to Amendment No. 4.

“2014 Revolving Credit Loan”: Revolving Credit Loans which have a maturity date
of December 31, 2014. As of the Restatement Effective Date, the aggregate
principal amount of the 2014 Revolving Credit Loans outstanding is
$14,000,000.00.

“2014 Revolving Credit Maturity Date”: December 31, 2014 or, if such date is not
a Business Day, the next preceding Business Day.

“2014 Revolving Credit Termination Date” : with respect to 2014 Revolving Credit
Loans, the earlier to occur of (a) the 2014 Revolving Credit Maturity Date and
(b) the date on which the Revolving Credit Commitments shall have terminated, no
Revolving Credit Loans shall be outstanding and the Revolving Credit Lenders
shall have no more L/C Obligations.

“2017 Revolving Credit Commitment”: (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender, if any, to make Revolving Credit
Loans and participate in Swing Line Loans and Letters of Credit, in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “2017 Revolving Credit Commitment” opposite such Revolving Credit
Lender’s name on Schedule 1-A to Amendment No. 4, as such 2017 Revolving Credit
Commitment may be reduced from time to time pursuant to the terms hereof, and
(b) in the case of any Lender that receives an assignment of any portion of a
2017 Revolving Credit Commitment, the amount specified as such Lender’s “2017
Revolving Credit Commitment” in the Assignment and Acceptance pursuant to which
such Lender assumed a portion of the Total 2017 Revolving Credit Commitment, as
such 2017 Revolving Credit Commitment may be reduced from time to time pursuant
to the terms hereof. As of the Restatement Effective Date, the aggregate amount
of the 2017 Revolving Credit Commitments outstanding is $110,000,000.00.

“2017 Revolving Credit Exposure”: as to any 2017 Revolving Credit Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of 2017
Revolving Credit Loans of such 2017 Revolving Credit Lender then-outstanding,
(b) such 2017 Revolving Credit Lender’s Revolving Credit Percentage of the L/C
Obligations then outstanding and (c) such 2017 Revolving Credit Lender’s
Revolving Credit Percentage of the aggregate principal amount of all outstanding
Swing Line Loans.

 

2



--------------------------------------------------------------------------------

“2017 Revolving Credit Facility”: the revolving credit facility represented by
the 2017 Revolving Credit Commitments.

“2017 Revolving Credit Lender”: each Lender that holds a 2017 Revolving Credit
Commitment or a 2017 Revolving Credit Loan.

“2017 Revolving Credit Loan”: all 2017 Revolving Credit Loans (as defined in the
Existing Credit Agreement) that are converted to 2017 Revolving Credit Loans in
accordance with Amendment No. 4 as of the Restatement Effective Date, and,
thereafter (without duplication) each Revolving Credit Loan made by any 2017
Revolving Credit Lender pursuant to its 2017 Revolving Credit Commitment.

“2017 Revolving Credit Maturity Date”: subject to Section 2.26, the date which
is five years after the Restatement Effective Date or, if such day is not a
Business Day, the next preceding Business Day.

“2017 Revolving Credit Termination Date”: with respect to the 2017 Revolving
Credit Commitments and Letters of Credit, the earlier to occur of (a) the 2017
Revolving Credit Maturity Date and (b) the date on which the 2017 Revolving
Credit Commitments shall have terminated, no 2017 Revolving Credit Loans shall
be outstanding and the 2017 Revolving Credit Lenders shall have no more L/C
Obligations.

“Acceptable Discount”: as defined in Section 2.11(c)(iv).

“Acceptable Prepayment Date”: as defined in Section 2.11(c)(iv).

“Acceptance Date”: as defined in Section 2.11(c)(iv).

“Acquisition”: as to any Person, (x) the acquisition of all of the Capital Stock
of another Person, (y) the acquisition of all or substantially all of the assets
of any other Person or (z) the acquisition of all or substantially all of the
assets constituting a business line or division of any other Person.

“Additional Lender”: at any time, any existing Lender or any other bank or other
financial institution selected by the Borrower that agrees to provide any
portion of any Incremental Term Loans, Revolving Credit Commitment Increases or
Replacement Revolving Credit Commitments.

“Adjusted Consolidated EBITDA”: as to the Borrower and its Subsidiaries for a
particular period, the sum of:

(a) Consolidated EBITDA of Borrower and its Subsidiaries for such period; plus

 

3



--------------------------------------------------------------------------------

(b) for each such period ending after the Closing Date, amounts received by the
Borrower during such period pursuant to the Loews Agreement or other similar
agreements to the extent such amounts are not otherwise included in determining
Consolidated EBITDA of Borrower and its Subsidiaries under clause (a) of this
definition for such period; plus

(c) for each such period ending after the Closing Date, the aggregate amount of
cash payments received by the Borrower during such period pursuant to
Section 4(b) of the Common Unit Adjustment Agreement to the extent such amounts
are not otherwise included in determining Consolidated EBITDA of the Borrower
and its Subsidiaries under clause (a) of this definition for such period.

“Adjustment Date”: as defined in the definition of “Pricing Grid.”

“Administrative Agent”: as defined in the preamble hereto.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person;
provided that, for purposes of Section 7.10, an “Affiliate” shall not include
any Person that, directly or indirectly, is in control of, is controlled by, or
is under common control with, any Founding Member Parent (excluding Holdings,
each Subsidiary of Holdings and each Subsidiary of such Founding Member Parent).
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agents”: the collective reference to the Syndication Agent, the
Co-Documentation Agents and the Administrative Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (i) the aggregate then unpaid principal amount of such Lender’s Term
Loans and (ii) the amount of such Lender’s Revolving Credit Commitment then in
effect or, if any Class of Revolving Credit Commitments of such Lender have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.

“Agreement”: this Amended and Restated Credit Agreement, as it may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“Amendment No. 2”: Amendment No. 2 to this Agreement, dated as of June 20, 2011
among the Borrower, the Lenders party thereto and the Administrative Agent.

 

4



--------------------------------------------------------------------------------

“Amendment No. 2 Effective Date”: the date in which each of the conditions in
Section 3 of Amendment No. 2 have been satisfied.

“Amendment No. 3”: Amendment No. 3 to this Agreement, dated as of April 27,
2012, among the Borrower, the Lenders party thereto and the Administrative
Agent.

“Amendment No. 3 Effective Date”: the date on which each of the conditions in
Section 3 of Amendment No. 3 have been satisfied.

“Amendment No. 4”: Amendment No. 4 to this Agreement, dated as of November 26,
2012, among the Borrower, the Lenders party thereto and the Administrative
Agent.

“Applicable Discount”: as defined in Section 2.11(c)(iii).

“Applicable Margin”: (a) with respect to any Term Loan, 2.25% in the case of
Base Rate Loans and 3.25% in the case of Eurodollar Loans and (b) with respect
to any Revolving Credit Loan, as determined pursuant to the Pricing Grid.

“Applicable Tax Rate”: (a) 40% or (b) if, at the time of the relevant
distribution described in Section 7.6(f) herein, the highest combined federal,
state and local marginal rate applicable to corporate taxpayers residing in New
York City, New York, taking into account the deductibility of state and local
income taxes for federal income tax purposes shall exceed 40%, such higher rate.

“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit (which application shall be subject to Section 3.8).

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clauses (a) through (m) of
Section 7.5) which yields gross proceeds to the Borrower or any of its
Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$5,000,000.

“Assignee”: as defined in Section 10.6(b).

“Assignment and Acceptance”: as defined in Section 10.6(c).

“Assignor”: as defined in Section 10.6(b).

“Auction Agent”: means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 2.11(c)); provided that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

 

5



--------------------------------------------------------------------------------

“Available Cash”: for a particular period (i) the Borrower’s earnings before
interest, taxes, depreciation and amortization (as determined in accordance with
GAAP); plus (ii) non-cash items of deduction or loss (other than items related
to barter transactions) subtracted in determining the Borrower’s earnings under
clause (i); plus (iii) interest income received by the Borrower to the extent
such income is not otherwise included in determining the Borrower’s earnings
under clause (i); plus (iv) amounts received by the Borrower pursuant to the
Loews Agreement or other similar agreements to the extent such amounts are not
otherwise included in determining the Borrower’s earnings under clause (i); plus
(v) amounts received by the Borrower pursuant to the Common Unit Adjustment
Agreement to the extent such amounts are not otherwise included in determining
the Borrower’s earnings under clause (i); plus (vi) amounts received by the
Borrower pursuant to Section 3.5(c) of the Borrower LLC Operating Agreement to
the extent such amounts are not otherwise included in determining the Borrower’s
earnings under clause (i); plus (vii) net proceeds (after expenses attributable
to the sale) from the sale of Borrower assets to the extent such proceeds are
not otherwise included in determining the Borrower’s earnings under clause (i);
plus (viii) for the second quarterly period of each fiscal year of the Borrower,
the amount of any Distribution Increase (as hereinafter defined) attributable to
the Distribution Year (as hereinafter defined); plus (ix) for the fourth
quarterly period of each fiscal year of the Borrower, any amounts that the
Borrower was not permitted to distribute to its members for each of the
immediately preceding three quarterly fiscal periods of such fiscal year as a
result of the application of Section 7.6(h) of this Agreement (to the extent
such amounts are not restricted under Section 7.6(h) as of the last day of such
fourth quarterly fiscal period); less (x) non-cash items of income or gain
(other than items related to barter transactions) added in determining the
Borrower’s earnings under clause (i); less (xi) amounts paid by the Borrower
pursuant to the ESAs, the Management Agreement or other similar agreements to
the extent such amounts are not otherwise deducted in determining the Borrower’s
earnings under clause (i); less (xii) amounts paid by the Borrower pursuant to
the Common Unit Adjustment Agreement to the extent such amounts are not
otherwise deducted in determining the Borrower’s earnings under clause (i); less
(xiii) taxes paid by the Borrower; less (xiv) Capital Expenditures made by the
Borrower, minus any Agreed Increase in Available Cash in such period relating to
a Specified Capital Expenditure, plus any Agreed Decrease in Available Cash in
such period relating to a Specified Capital Expenditure; provided that the
aggregate amount of all Agreed Decreases in Available Cash relating to any
Specified Capital Expenditure for all fiscal quarters must equal the Agreed
Increase in Available Cash relating to such Specified Capital Expenditure prior
to the Term Loan Maturity Date; less (xv) for the second quarterly period of
each fiscal year of the Borrower, the amount of any Distribution Decrease (as
hereinafter defined) attributable to the Distribution Year; less (xvi) interest
paid by the Borrower on Specified Funded Indebtedness (as hereinafter defined);
less (xvii) mandatory principal payments made by the Borrower on the Specified
Funded Indebtedness to the extent such principal payments are made from funds
other than funds that were restricted pursuant to Section 7.6(h) of this
Agreement); less (xviii) amounts (other than interest and principal payments)
paid by the Borrower with respect to Specified Funded Indebtedness to the extent
such amounts are not otherwise deducted in determining the Borrower’s earnings
under clause (i); provided, however, that (A) amounts borrowed under, and
optional principal payments made on, the Revolving Credit Loans shall not be
taken into account in determining Available

 

6



--------------------------------------------------------------------------------

Cash; (B) amounts received or paid by the Borrower pursuant to the terms of the
Tax Receivable Agreement shall not be taken into account in determining
Available Cash; (C) for the quarterly period that includes the Closing Date,
Available Cash shall be determined beginning on the day following the Closing
Date through the last day of such quarterly fiscal period; and (D) proceeds of
or any payments made with or out of the proceeds of any Indebtedness incurred
pursuant to Sections 7.2(k), (n), (o) or (p) shall not be taken in account in
determining Available Cash. For purposes of this definition of Available Cash:
(a) the term “Agreed Increase in Available Cash” means, with respect to any
Specified Capital Expenditure, the amount of the increase in Available Cash in
the fiscal quarter in which such Capital Expenditure is made that was agreed to
among the Borrower and the members of the Borrower, such amount not to exceed
the amount of such Specified Capital Expenditure; (b) the term “Specified
Capital Expenditure” means any Capital Expenditure with respect to which (and to
the extent that) the Borrower has agreed with the members of the Borrower to an
Agreed Increase in Available Cash in the fiscal quarter in which such Capital
Expenditure is made and to one or more Agreed Decreases in Available Cash in one
or more fiscal quarters during the term of this Agreement; (c) the term “Agreed
Decrease in Available Cash” means, with respect to any Specified Capital
Expenditure, the amount of the decrease in Available Cash in any quarter that
was agreed to among the Borrower and the members of the Borrower; provided that
the aggregate amount of all such Agreed Decreases in Available Cash for any
Specified Capital Expenditure shall not exceed the amount of such Specified
Capital Expenditure; and (d) “Specified Funded Indebtedness” means the sum of
(x) Indebtedness of the Borrower pursuant to any Loan Document, plus
(y) additional Indebtedness, or any refinancing thereof, of the Borrower as
permitted under the terms of this Agreement.

The Borrower shall determine Available Cash (i) for each quarterly fiscal period
of the Borrower, and (ii) for each fiscal year of the Borrower (the
“Distribution Year”) in connection with the preparation of the financial
statements of the Borrower referred to in Section 6.1(a). To the extent
Available Cash for the Distribution Year is greater than the total amount of
Restricted Payments made pursuant to Section 7.6 with respect to the four
quarterly fiscal periods in such Distribution Year (the “Distribution
Increase”), the Distribution Increase will be added to Available Cash for the
second quarterly period in the fiscal year following the Distribution Year. To
the extent Available Cash for the Distribution Year is less than the total
amount of Restricted Payments made pursuant to Section 7.6 with respect to the
four quarterly fiscal periods in such Distribution Year (the “Distribution
Decrease”), the Distribution Decrease will be subtracted from Available Cash for
the second quarterly period in the fiscal year following the Distribution Year.

“Available Revolving Credit Commitment”: with respect to any Revolving Credit
Lender at any time, an amount equal to the excess, if any, of (a) such Lender’s
Revolving Credit Commitment then in effect over (b) such Lender’s Revolving
Extensions of Credit then outstanding; provided, that in calculating any
Lender’s Revolving Extensions of Credit for the purpose of determining such
Lender’s Available Revolving Credit Commitment pursuant to Section 2.9, the
aggregate principal amount of Swing Line Loans then outstanding shall be deemed
to be zero.

“Barclays Entity”: any of Barclays Bank PLC or any of its Affiliates.

 

7



--------------------------------------------------------------------------------

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus 1/2
of 1%. For purposes hereof: “Prime Rate” shall mean the prime lending rate as
set forth on the British Banking Association Telerate Page 5 (or such other
comparable publicly available page as may, in the reasonable opinion of the
Administrative Agent after notice to the Borrower, replace such page for the
purpose of displaying such rate if such rate no longer appears on the British
Bankers Association Telerate page 5), as in effect from time to time. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually available. Any change in the Base Rate due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.

“Base Rate Loans”: Loans for which the applicable rate of interest is based upon
the Base Rate.

“Benefitted Lender”: as defined in Section 10.7.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Bookrunners”: means Barclays Bank PLC, J.P. Morgan Securities LLC, Credit
Suisse Securities (USA) LLC, Macquarie Capital (USA) Inc. and Morgan Stanley
Senior Funding, Inc., as joint bookrunners.

“Borrower”: as defined in the preamble hereto.

“Borrower LLC Operating Agreement”: the Third Amended and Restated Limited
Liability Company Operating Agreement of the Borrower, as the same may be
amended, supplemented or otherwise modified from time to time.

“Borrower Membership Units”: the common membership units of the Borrower.

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Loans at a specified discount to par
pursuant to Section 2.11(c)(ii).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Loans at a specified range of discounts
to par pursuant to Section 2.11(c)(iii).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.11(c)(iv).

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

8



--------------------------------------------------------------------------------

“Borrowing Notice”: with respect to any request for borrowing of Loans
hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit I, delivered to the
Administrative Agent.

“Business Day”: (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.

“Capital Expenditures”: for any period, with respect to the Borrower and its
Subsidiaries on a consolidated basis, the aggregate of all expenditures by the
Borrower and its Subsidiaries for the acquisition or leasing (pursuant to a
capital lease) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements) during such period that have
been capitalized by the Borrower for financial reporting purposes in accordance
with GAAP.

“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP,
provided that obligations that are recharacterized as capital leases due to a
change in GAAP after the Restatement Effective Date shall not be treated as
capital leases for any purpose under this Agreement, but instead shall be
accounted for as if they were operating leases for all purposes under this
Agreement.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or P-2
by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating
by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not

 

9



--------------------------------------------------------------------------------

more than 30 days with respect to securities issued or fully guaranteed or
insured by the United States government; (e) securities with maturities of one
year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; and (g) shares of money market
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition.

“Change in Law”: means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control”: the occurrence of any of the following events:

(a) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
excluding any Founding Member or Holdings, shall become the “beneficial owner”
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of more than 50% of the then issued and outstanding Borrower
Membership Units and (ii) at such time (x) the supermajority voting procedure
required under Section 5.2 of Holding’s Amended and Restated Certificate of
Incorporation (as such Section is in effect on the Closing Date) is not
applicable and (y) no Founding Member is entitled to participate in giving
Founding Member Approval (as such definition is defined in the Borrower LLC
Operating Agreement on the Closing Date) pursuant to Section 4.3 of the Borrower
LLC Operating Agreement (as such Section is in effect on the Closing Date); or

(b) (i) any Person, other than a Founding Member, acquires the right to
(A) elect, or (B) nominate for election or (C) designate for nomination pursuant
to the Designation Agreement, a majority of the members of the board of
directors of Holdings and (ii) at such time (x) the supermajority voting
procedure required under Section 5.2 of the Holding’s Amended and Restated
Certificate of Incorporation (as such Section is in effect on the Closing Date)
is not applicable

 

10



--------------------------------------------------------------------------------

and (y) no Founding Member is entitled to participate in giving Founding Member
Approval (as such definition is defined in the Borrower LLC Operating Agreement
on the Closing Date) pursuant to Section 4.3 of the Borrower LLC Operating
Agreement (as such Section is in effect on the Closing Date); or

(c) (i) Holdings shall cease to be the manager of the Borrower and (ii) at such
time (x) the supermajority voting procedure required under Section 5.2 of the
Holding’s Amended and Restated Certificate of Incorporation (as such Section is
in effect on the Closing Date) is not applicable and (y) no Founding Member is
entitled to participate in giving Founding Member Approval (as such definition
is defined in the Borrower LLC Operating Agreement on the Closing Date) pursuant
to Section 4.3 of the Borrower LLC Operating Agreement (as such Section is in
effect on the Closing Date).

For purposes of this definition of Change of Control only, the term “Founding
Member” shall mean (a) each of American Multi-Cinema, Inc., a Missouri
corporation, Cinemark Media, Inc., a Delaware corporation, and Regal CineMedia
Holdings, LLC, a Delaware limited liability company, and (b) each Permitted
Transferee (as such definition is defined in the Borrower LLC Operating
Agreement on the Closing Date) that constitutes a Founding Member Affiliate.

“Class”: when used in reference to any Loan or any borrowing, refers to whether
such Loan, or the Loans comprising such borrowing, are 2014 Revolving Credit
Loans, 2017 Revolving Credit Loans, Extended Revolving Credit Loans of the same
Extension Series and including any related swingline loans thereunder,
Replacement Revolving Credit Loans (of the same series and any related swingline
loans thereunder), Term Loans, Extended Term Loans of the same Extension Series
or Swing Line Loans and, when used in reference to any Revolving Credit
Commitment, refers to whether such Revolving Credit Commitment is a 2017
Revolving Credit Commitment, an Extended Revolving Credit Commitment of the same
Extension Series and including any related swingline commitments thereunder, a
Replacement Revolving Credit Commitment (of the same series and any related
swingline commitment thereunder) or a Swing Line Commitment.

“Closing Date”: means February 13, 2007.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents”: as defined in the preamble hereto.

“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Commitment”: (a) with respect to each Lender (to the extent applicable), such
Lender’s 2017 Revolving Credit Commitment, Extended Revolving Credit Commitment
of the same Extension Series, Replacement Revolving Credit Commitment and
(b) with respect to the Swing Line Lender or any swingline lender under any
Extended Revolving Credit Commitment or Replacement Revolving Credit Commitment,
its swingline commitment.

 

11



--------------------------------------------------------------------------------

“Commitment Fee Rate”: 0.50% per annum.

“Common Unit Adjustment Agreement”: the Common Unit Adjustment Agreement by and
among Holdings, the Borrower, the Founding Members and the ESA Parties dated as
of the Closing Date, as the same may be amended, supplemented or modified from
time.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.

“Consolidated EBITDA”: of the Borrower for any period, Consolidated Net Income
of the Borrower and its Subsidiaries for such period plus, without duplication
and to the extent deducted in determining such Consolidated Net Income for such
period, the sum of (a) expenses for taxes based on income or capital (including
franchise and similar taxes), (b) interest expense of the Borrower and its
Subsidiaries, amortization or writeoff of debt discount and debt issuance costs
and commissions, discounts and other fees and charges incurred in connection
with or associated with Indebtedness (including without limitation, as it
relates to the Borrower and its Subsidiaries, the Facilities), (c) depreciation
and amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring charges, expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, losses on sales of assets outside of the ordinary course of
business), including without limitation, as it relates to the Borrower and its
Subsidiaries, all fees, commissions, expenses, costs, charges and
reorganizations costs (including reasonable legal, accounting, financing,
consulting and advisory costs, fees and expenses) incurred in connection with
the Facilities or the initial public offering of the common stock of Holdings,
(f) severance plan costs or expense, (g) any other non-cash charges, expenses or
losses of the Borrower and its Subsidiaries, including without limitation,
(x) non-cash compensation expenses arising from the issuance by Holdings, the
Borrower or the applicable Subsidiary of equity, options to purchase equity,
stock or equity appreciation rights or similar rights to the employees of
Holdings, the Borrower and Subsidiaries of the Borrower and (y) non-cash charges
related to changes in the exposure of the Borrower and its Subsidiaries under
Hedge Agreements, and minus, to the extent included in determining such
Consolidated Net Income for such period, the sum of (a) interest income (except
to the extent deducted in determining such Consolidated Net Income), (b) any
extraordinary, unusual or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business), (c) any other non-cash income and (d) any cash
payments made during such period in respect of items described in clause (f)
above subsequent to the fiscal quarter in which the relevant non-cash expenses
or losses were reflected as a charge in the statement of Consolidated Net
Income, all as determined on a consolidated basis.

 

12



--------------------------------------------------------------------------------

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Net Senior Secured Leverage Ratio, (i) if at
any time during such Reference Period the Borrower or any Subsidiary shall have
made any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period and (ii) if
during such Reference Period the Borrower or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period. As used in this definition,
“Material Acquisition” means any Acquisition that involves the payment of
consideration by the Borrower and its Subsidiaries in excess of an amount equal
to 10% of Consolidated EBITDA of the Borrower and its Subsidiaries for the
period of the most recent four consecutive fiscal quarters ending prior to the
closing date of such Acquisition with respect to which financial statements have
been prepared by the Borrower. “Material Disposition” means any Disposition of
property or series of related Dispositions of property that yields gross
proceeds to the Borrower or any of its Subsidiaries in excess of an amount equal
to 10% of Consolidated EBITDA of the Borrower and its Subsidiaries for the
period of the most recent four consecutive fiscal quarters ending prior to the
date of such Disposition with respect to which financial statements have been
prepared by the Borrower.

“Consolidated Net Income”: of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP; provided, that in calculating
Consolidated Net Income of the Borrower and its consolidated Subsidiaries for
any period, there shall be excluded (a) except as set forth in the second
paragraph of the definition of “Consolidated EBITDA,” the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary of the Borrower or
is merged into or consolidated with the Borrower or any of its Subsidiaries,
(b) the income (or deficit) of any Person (other than a Subsidiary of the
Borrower) in which the Borrower or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.

“Consolidated Net Senior Secured Leverage Ratio”: as of the last day of any
period of four consecutive fiscal quarters, the ratio of (a) Consolidated Senior
Secured Debt on such day less the aggregate amount of cash and Cash Equivalents
owned by the Borrower and its Subsidiaries on such day (in each case, free and
clear of all Liens (other than Liens permitted by Section 7.3(a), (h), (l) and
(s)) to (b) Adjusted Consolidated EBITDA of the Borrower and its Subsidiaries
for such period.

 

13



--------------------------------------------------------------------------------

“Consolidated Senior Secured Debt”: at any date, Consolidated Total Debt (other
than Subordinated Debt and Permitted Unsecured Indebtedness) at such date,
determined on a consolidated basis in accordance with GAAP, that is secured by a
Lien on any assets of the Borrower or its Subsidiaries.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries of the type described in
clauses (a) through (e) of the definition of “Indebtedness” in this Section 1.1
at such date, determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Leverage Ratio”: as of any date of determination, the ratio
of (a) Consolidated Total Debt on such date less the aggregate amount of cash
and Cash Equivalents owned by the Borrower and its Subsidiaries on such date (in
each case, free and clear of all Liens (other than Liens permitted by
Section 7.3(a), (h), (l) and (s)) to (b) Adjusted Consolidated EBITDA of the
Borrower and its Subsidiaries for the period of the most recent four consecutive
fiscal quarters ending prior to the date of such determination with respect to
which financial statements have been prepared by the Borrower.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

“Control Investment Affiliate”: as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: as defined in Section 2.24.

“Designation Agreement”: the Director Designation Agreement dated as of
February 13, 2007 among Holdings, American Multi-Cinema, Inc., a Missouri
corporation, Cinemark Media, Inc., a Delaware corporation, and Regal CineMedia
Holdings, LLC, a Delaware limited liability company, as the same may be amended,
supplemented or otherwise modified from time to time.

“Discount Prepayment Accepting Lender”: as defined in Section 2.11(c)(ii).

“Discount Range”: as defined in Section 2.11(c)(iii).

“Discount Range Prepayment Amount”: as defined in Section 2.11(c)(iii).

 

14



--------------------------------------------------------------------------------

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.11(c) substantially in a form mutually agreed to by the Borrower, the
Auction Agent and the Administrative Agent.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in a form mutually agreed to by the Borrower, the Auction
Agent and the Administrative Agent, submitted in response to an invitation to
submit offers following the Auction Agent’s receipt of a Discount Range
Prepayment Notice.

“Discount Range Prepayment Response Date”: as defined in Section 2.11(c)(iii).

“Discount Range Proration”: as defined in Section 2.11(c)(iii).

“Discounted Loan Prepayment”: as defined in Section 2.11(c)(i).

“Discounted Prepayment Determination Date”: as defined in Section 2.11(c)(iv).

“Discounted Prepayment Effective Date” means in the case of any Borrower Offer
of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the respective Specified Discount Prepayment
Response Date, Discount Range Prepayment Response Date or Solicited Discounted
Prepayment Response Date, as applicable, in accordance with Section 2.11(c)(ii),
Section Section 2.11(c)(iii) or Section Section 2.11(c)(iv), respectively,
unless a different period is agreed to between the Borrower and the Auction
Agent acting in their reasonable discretion.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of the United States of America or any jurisdiction within the United States of
America.

“ECF Percentage”: with respect to any fiscal year of the Borrower, 50%;
provided, that, the ECF Percentage shall be 0% if the Consolidated Net Senior
Secured Leverage Ratio as of the last day of such fiscal year is less than 3.0
to 1.0.

“Employment Agreements”: the collective reference to the employment agreements
entered into from time to time among Holdings, the Borrower and each “Service
Employee” under (and as defined in) the Management Agreement, in each case as
the same may be amended, supplemented or modified from time to time.

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, or other legally enforceable requirements
(including, without limitation, common law) of any international authority,
foreign government, the United States, or any state, local, municipal or other
governmental authority, regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.

 

15



--------------------------------------------------------------------------------

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ESAs”: the collective reference to (a) the Exhibitor Services Agreement between
the Borrower and American Multi-Cinema, Inc., a Missouri corporation, dated as
of February 13, 2007, (b) the Exhibitor Services Agreement between the Borrower
and Cinemark USA, Inc., a Texas corporation, dated as of February 13, 2007, and
(c) the Exhibitor Services Agreement between the Borrower and Regal Cinemas,
Inc., a Tennessee corporation, dated as of February 13, 2007, in each case as
amended, supplemented or modified from time to time.

“ESA Parties”: the collective reference to American Multi-Cinema, Inc., a
Missouri corporation, Cinemark USA, Inc., a Texas corporation, and Regal
Cinemas, Inc., a Tennessee corporation.

“Eurocurrency Reserve Requirements”: for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period,
the offered rate per annum determined on the basis of the rate for deposits in
Dollars for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on Reuters Screen LIBOR 01 as of 11:00 A.M.,
London time, two Business Days prior to the beginning of such Interest Period.
In the event that such rate does not appear on Reuters Screen LIBOR 01 (or
otherwise on such screen), the “Eurodollar Base Rate” for purposes of this
definition shall be determined by reference to such other comparable publicly
available service for displaying eurodollar rates as may be selected in good
faith by the Administrative Agent.

“Eurodollar Loans”: Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period, a rate
per annum determined for such day in accordance with the following formula
(rounded upward to the nearest 1/100 of 1%):

 

Eurodollar Base Rate

   

1.00 - Eurocurrency Reserve

Requirements

 

 

16



--------------------------------------------------------------------------------

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: means for a fiscal year of the Borrower, (i) Available Cash
for such fiscal year, less (ii) to the extent not deducted in calculating
Available Cash for such fiscal year, Restricted Payments and other cash payments
as permitted under Section 7.6 made or payable with respect to such fiscal year,
less (iii) an amount not to exceed $10,000,000 for such fiscal year.

“Excess Cash Flow Application Date”: as defined in Section 2.12(c).

“Existing Class”: each Class of Existing Revolving Credit Loans, Existing
Revolving Credit Commitments and Existing Term Loans.

“Existing Credit Agreement”: as defined in the preambles.

“Existing Revolving Credit Commitments”: as defined in Section 2.26(a).

“Existing Revolving Credit Loans”: as defined in Section 2.26(a).

“Existing Term Loans”: as defined in Section 2.26(a).

“Extended Loans/Commitments”: the Extended Revolving Credit Loans, Extended
Revolving Credit Commitments and/or Extended Term Loans.

“Extended Revolving Credit Commitments”: as defined in Section 2.26(a).

“Extended Revolving Credit Loans”: as defined in Section 2.26(a).

“Extended Term Loans”: as defined in Section 2.26(a).

“Extending Lender”: as defined in Section 2.26 (b).

“Extending Term Loan Lender”: any Extended Lender holding an Extended Term Loan.

“Extension Amendment”: as defined in Section 2.26(c).

“Extension Date”: as defined in Section 2.26(e).

“Extension Election”: as defined in Section 2.26(b).

“Extension Request”: as defined in Section 2.26(a).

 

17



--------------------------------------------------------------------------------

“Extension Series”: (a) in the case of Extended Revolving Credit Commitments,
Extended Revolving Credit Commitments that are established to have the same
maturity date pursuant to the same Extension Amendment (or any subsequent
Extension Amendment to the extent such Extension Amendment expressly provides
that the Extended Revolving Credit Commitments provided for therein are intended
to be a part of any previously established Extension Series) and (b) in the case
of Extended Term Loans, Extended Term Loans that are established to have the
same maturity date pursuant to the same Extension Amendment (or any subsequent
Extension Amendment to the extent such Extension Amendment expressly provides
that the Extended Term Loans provided for therein are intended to be a part of
any previously established Extension Series).

“Facility”: each of (a) the Term Loan Commitments and the Term Loans made
thereunder (the “Term Loan Facility”) and (b) each Class of Revolving Credit
Commitments and the extensions of credit made thereunder (each a “Revolving
Credit Facility”).

“FATCA”: means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Final Circuit Share Payments”: the collective reference to the “Final Circuit
Share Payments” as defined in, and to be paid by the Borrower to the ESA Parties
pursuant to, that certain side letter dated as of February 13, 2007, by and
among the Borrower and the ESA Parties, substantially in the form filed with the
SEC on January 24, 2007.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Founding Members”: the collective reference to American Multi-Cinema, Inc., a
Missouri corporation, Cinemark Media, Inc., a Delaware corporation, and Regal
CineMedia Holdings, LLC, a Delaware limited liability company.

“Founding Member Affiliate” means each Founding Member Parent and any Person
that, directly or indirectly, is controlled by a Founding Member Parent. For
purposes of this definition only, “control” of a Person means the power,
directly or indirectly, either to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

18



--------------------------------------------------------------------------------

“Founding Member Parent”: each of (a) Marquee Holdings Inc. or its successor or
any Person that wholly-owns Marquee Holdings Inc., directly or indirectly, in
the future, in the case of American Multi-Cinema, Inc., (b) Cinemark Holdings,
Inc. or its successor or any Person that wholly-owns Cinemark Holdings, Inc.,
directly or indirectly, in the future, in the case of Cinemark Media, Inc., and
(c) Regal Entertainment Group or its successor or any Person that wholly-owns
Regal Entertainment Group, directly or indirectly, in the future, in the case of
Regal CineMedia Holdings, LLC.

“FQ1”, “FQ2”, “FQ3”, and “FQ4”: when used with a numerical year designation,
means the first, second, third or fourth fiscal quarters, respectively, of such
fiscal year of the Borrower (e.g., FQ4 2013 means the fourth fiscal quarter of
the Borrower’s 2013 fiscal year, which ends on December 31, 2013).

“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit A, as the same may be amended, supplemented
or otherwise modified from time to time.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit), in each case, that guarantees
or in effect guarantees any Indebtedness, leases, dividends or other obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing

 

19



--------------------------------------------------------------------------------

person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Hedge Agreements”: all interest rate or currency forwards, options, swaps, caps
or collar agreements, foreign exchange agreements, commodity contracts or
similar arrangements entered into by the Borrower or its Subsidiaries providing
for protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.

“Holdings”: National CineMedia, Inc., a Delaware corporation.

“Holdings Common Stock”: the common stock, par value $0.01 per share, of
Holdings.

“Holdings Common Stock Outstanding” shall mean, as of any date of determination,
(a) all shares of Holdings Common Stock actually outstanding on such date,
(b) all shares of Holdings Common Stock issuable upon conversion or exchange of
the common membership units of the Borrower outstanding on such date, and
(c) all shares of Holdings Common Stock issuable upon exercise or conversion of
all other options, warrants, evidences of indebtedness, shares (other than the
Holdings Common Stock) or other securities outstanding on such date that are
convertible or exchangeable for Holdings Common Stock.

“Holdings Total Capitalization” means, as of any date of determination, the sum
of:

(a) an amount equal to (i) the number of shares of Holdings Common Stock
Outstanding on such date, multiplied by (ii) the average of the closing prices
of the Holdings Common Stock on the Nasdaq Global Select Market over the 30 day
period ending three (3) trading days prior to such date; plus

(b) an amount equal to (i) the aggregate principal amount of all Indebtedness of
Holdings and its Subsidiaries of the type described in clauses (a) through
(e) of the definition of “Indebtedness” in this Section 1.1 at such date,
determined on a consolidated basis in accordance with GAAP, less (ii) the
aggregate amount of cash and Cash Equivalents owned by the Borrower and its
Subsidiaries on such date (in each case, free and clear of all Liens (other than
Liens permitted by Section 7.3(a), (h) and (l)); plus

(c) an amount equal to aggregate book value of all outstanding shares of
non-convertible preferred stock of Holdings (if any).

“Incremental Amendment”: as defined in Section 2.25.

 

20



--------------------------------------------------------------------------------

“Incremental Facility Closing Date”: as defined in Section 2.25.

“Incremental Term Loans”: as defined in Section 2.25.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property) other than customary reservations or retentions of
title under agreements with suppliers in the ordinary course of business;
provided that, in such event, the amount of such Indebtedness shall be deemed to
be the lesser of the fair market value of such Property and the aggregate
principal amount of such Indebtedness, (e) all Capital Lease Obligations of such
Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under acceptance, letter of credit, surety bond or
similar facilities, (g) for purposes of Section 7.2 only, all obligations of
such Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Capital Stock of such Person on or prior to February 13,
2015 (other than for consideration consisting of Borrower Membership Units or
Holdings Common Stock or cash consideration of, or funded (directly or
indirectly) by, Holdings), (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above,
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on Property (including,
without limitation, accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation and (j) for the purposes of Section 8(e) only, all obligations of
such Person in respect of Hedge Agreements; provided that for purposes of this
definition, the principal amount of any Hedge Agreement as of such date shall be
the maximum aggregate amount that such Person would be required to pay if such
Hedge Agreement were terminated as of such date (after giving effect to any
netting arrangements). The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnitee”: as defined in Section 10.5.

“Identified Participating Lenders”: as defined in Section 2.11(c)(iii).

“Identified Qualifying Lenders”: as defined in Section 2.11(c)(iv).

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

21



--------------------------------------------------------------------------------

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Intercreditor Agreement”: the Intercreditor Agreement substantially in the form
attached as Exhibit K to Amendment No.3, as entered into on April 27, 2012, and
any substantially similar intercreditor agreement (or otherwise on customary
terms which are reasonably satisfactory to the Administrative Agent), if
necessary, entered into in connection with any additional Indebtedness
contemplated by Section 7.2(p), including any Permitted Refinancing of the
Senior Secured Notes or any such additional Indebtedness.

“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or shorter, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan (other than any Revolving Credit Loan that is a Base Rate
Loan and any Swing Line Loan), the date of any repayment or prepayment made in
respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 12:00 Noon, New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

(1) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(2) any Interest Period that would otherwise extend beyond the Revolving Credit
Termination Date or beyond the date final payment is due on the Term Loans shall
end on the Revolving Credit Termination Date or such due date, as applicable;
and

 

22



--------------------------------------------------------------------------------

(3) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period.

“Investments”: as defined in Section 7.8.

“Issuing Lender”: any Revolving Credit Lender from time to time designated by
the Borrower as an Issuing Lender with the consent of such Revolving Credit
Lender and the Administrative Agent.

“Latest Revolving Maturity Date”: with respect to any Indebtedness, the latest
Maturity Date applicable to any Revolving Credit Facility that is outstanding
hereunder as determined on the date such Indebtedness is issued or incurred.

“Latest Term Loan Maturity Date”: with respect to any Indebtedness, the latest
Maturity Date applicable to any Term Loan Facility that is outstanding hereunder
as determined on the date such Indebtedness is issued or incurred.

“L/C Commitment”: $10,000,000.

“L/C Fee Payment Date”: the last Business Day of each March, June, September and
December and the last day of the Revolving Credit Commitment Period.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the Issuing Lender that
issued such letter of Credit.

“Lead Arranger”: means Barclays Bank PLC, as sole lead arranger.

“Lender Addendum”: with respect to any initial Lender, a Lender Addendum,
substantially in the form of Exhibit J, to be executed and delivered by such
Lender on the Closing Date as provided in Section 10.17.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

 

23



--------------------------------------------------------------------------------

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, any amendment hereto, the Intercreditor
Agreement, the Security Documents, the Applications and the Notes.

“Loan Parties”: the Borrower and each Subsidiary Guarantor.

“Loews Agreement”: the First Amended and Restated Loews Screen Integration
Agreement, dated as of February 13, 2007, by and among American Multi-Cinema,
Inc., a Missouri corporation, and the Borrower, as the same may be amended,
supplemented or otherwise modified from time to time.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Credit Facility, prior to any
termination of the Revolving Credit Commitments, the holders of more than 50% of
the Total Revolving Credit Commitments).

“Majority Revolving Credit Facility Lenders”: the Majority Facility Lenders in
respect of the Revolving Credit Facility; provided that for purposes of any vote
of the Majority Revolving Credit Facility Lenders in connection with
Sections 8(B)(i) and 10.1(iii), (i) the 2014 Revolving Credit Loans shall not be
considered part of the Total Revolving Extensions of Credit or the Total
Revolving Credit Commitments, and (ii) the holders of the 2014 Revolving Credit
Loans shall not be permitted to vote on any such matter.

“Majority Term Loan Facility Lenders”: the Majority Facility Lenders in respect
of the Term Loan Facility.

“Management Agreement”: the Management Services Agreement between Holdings and
the Borrower dated February 13, 2007, as the same may be amended, supplemented
or modified from time to time as permitted hereunder.

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Agents or the Lenders hereunder or thereunder.

“Material Environmental Amount”: an amount or amounts payable by the Borrower
and/or any of its Subsidiaries, in the aggregate in excess of $5,000,000, for:
costs to comply with any Environmental Law; costs of any investigation, and any
remediation, of any Material of Environmental Concern; and compensatory damages
(including, without limitation damages to natural resources), punitive damages,
fines, and penalties pursuant to any Environmental Law.

“Material Permitted Acquisition”: any Permitted Acquisition the consideration
for which exceeds, on the closing date of the Permitted Acquisition, 10% of the
Holdings Total Capitalization on such date.

 

24



--------------------------------------------------------------------------------

“Material Wholly Owned Domestic Subsidiary” means, as of the Restatement
Effective Date or any other date of determination, any Wholly Owned Subsidiary
of the Borrower organized under the laws of any jurisdiction within the United
States of America that accounts for either (a) five percent (5%) or more of the
consolidated revenue of the Borrower and its Subsidiaries as determined in
accordance with GAAP or (b) five percent (5%) or more of the Holdings Total
Capitalization, in each case measured for the period of four consecutive fiscal
quarters ended on the last day of the then most recently ended fiscal quarter
with respect to which financial statements have been prepared by the Borrower.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity,
and any other substances or forces of any kind, whether or not any such
substance or force is defined as hazardous or toxic under any Environmental Law,
that is regulated pursuant to or could give rise to liability under any
Environmental Law.

“Maturity Date”: (a) in connection with a Revolving Credit Facility, (i) the
2014 Revolving Credit Maturity Date, (ii) the 2017 Revolving Credit Maturity
Date, (iii) any maturity date related to any Class of Extended Revolving Credit
Commitments, or (iv) any maturity date related to any Class of Replacement
Revolving Credit Commitments, as applicable and (b) in connection with a Term
Loan Facility (i) the Term Loan Maturity Date, (ii) any maturity date related to
any Class of Extended Term Loans or (iii) any maturity date related to any Class
of Replacement Term Loans, as applicable.

“Mortgages”: each of the mortgages and deeds of trust, if any, made by any Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Secured Parties.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof received by any Loan Party in the form of cash and
Cash Equivalents (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but only as and when such proceeds are
received) of such Asset Sale or Recovery Event, net of attorneys’ fees, other
consultants’ fees, accountants’ fees, investment banking or brokerage fees,
amounts required to be applied to the repayment of Indebtedness secured by a
Lien expressly permitted hereunder on any asset which is the subject of such
Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document) and other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable by the
Borrower, any member thereof or otherwise as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and net of reserve amounts established by the Borrower or any
Subsidiary for liabilities reasonably anticipated in connection with such Asset
Sale or Recovery Event so long as such reserve amounts are comprised of
segregated cash or Cash Equivalents and will constitute Net Cash Proceeds to the
extent such reserve amounts are no longer required to be maintained and are not
paid and (b) in connection

 

25



--------------------------------------------------------------------------------

with any issuance or sale of debt securities or instruments, the cash proceeds
received by any Loan Party from such issuance, net of attorneys’ fees, other
consultants’ fees, investment banking or brokerage fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

“Non-Excluded Taxes”: as defined in Section 2.20(a).

“Non-U.S. Lender”: as defined in Section 2.20(d).

“Note”: any promissory note evidencing any Loan.

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender or any Qualified
Counterparty, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, in each case which arise
under, out of, or in connection with, this Agreement, any other Loan Document,
the Letters of Credit, any Specified Hedge Agreement or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise; provided, that
(i) obligations of the Borrower or any Subsidiary under any Specified Hedge
Agreement shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (ii) any release of Collateral or Guarantors effected
in the manner permitted by this Agreement shall not require the consent of
holders of obligations under Specified Hedge Agreements.

“OFAC”: as defined in Section 4.22(b).

“Offered Amount”: as defined in Section 2.11(c)(iv).

“Offered Discount”: as defined in Section 2.11(c)(iv).

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participant”: as defined in Section 10.6(a).

“Participant Register”: as defined in Section 10.6(a).

“Participating Lender”: as defined in Section 2.11(c)(iii)

 

26



--------------------------------------------------------------------------------

“PATRIOT Act”: the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

“Payment Office”: the office specified from time to time by the Administrative
Agent as its payment office by written notice to the Borrower and the Lenders.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”: as defined in Section 7.8(l).

“Permitted Refinancing”: with respect to any Person, any modification (other
than a release of such Person), refinancing, refunding, renewal or extension of
any Indebtedness of such Person; provided that (a) the principal amount (or
accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so modified, refinanced,
refunded, renewed or extended except by an amount equal to unpaid accrued
interest and premium thereon plus other reasonable amounts paid, and fees and
expenses reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension and by an amount equal to any existing
commitments unutilized thereunder, (b) such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a weighted average life to maturity equal to
or greater than the weighted average life to maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended and (c) at the time thereof,
no Event of Default shall have occurred and be continuing.

“Permitted Unsecured Indebtedness”: as defined in Section 7.2(o).

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Preferred Equity”: as defined in Section 1.1 of the Borrower LLC Operating
Agreement.

“Pricing Grid”: (a) with respect to the 2014 Revolving Credit Loans, the table
set forth below:

 

Consolidated Net Senior Secured Leverage Ratio

   Applicable Margin
for Base
Rate Loans     Applicable Margin for
Eurodollar Loans  

Greater than 3.5 to 1.0

     0.75 %      1.75 % 

Less than or equal to 3.5 to 1.0

     0.50 %      1.50 % 

 

27



--------------------------------------------------------------------------------

(b) with respect to the 2017 Revolving Credit Loans, the table set forth below:

 

Consolidated Net Senior Secured Leverage Ratio

   Applicable Margin
for Base
Rate Loans     Applicable Margin
for
Eurodollar Loans  

Greater than 2.25 to 1.0

     1.25 %      2.25 % 

Less than or equal to 2.25 to 1.0, but greater than 1.5 to 1.0

     1.00 %      2.00 % 

Less than or equal to 1.5 to 1.0

     0.75 %      1.75 % 

For purposes of the Pricing Grid, changes in the Applicable Margin resulting
from changes in the Consolidated Net Senior Secured Leverage Ratio shall become
effective on the date (the “Adjustment Date”) that is three Business Days after
the date on which financial statements are delivered to the Lenders pursuant to
Section 6.01 and shall remain in effect until the next change to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified by Section 6.01, then, until the
date that is three Business Days after the date on which such financial
statements are delivered, the highest rate set forth in the Pricing Grid shall
apply to the Revolving Credit Loans. In addition, at all times while an Event of
Default shall have occurred and be continuing, the highest rate set forth in the
Pricing Grid shall apply to the Revolving Credit Loans. Each determination of
the Consolidated Net Senior Secured Leverage Ratio pursuant to the Pricing Grid
shall be made in a manner consistent with the determination thereof pursuant to
Section 7.02.

“Pro Forma Balance Sheet”: as defined in Section 4.1(a).

“Pro Forma Statement of Operations”: as defined in Section 4.1(a).

“Projections”: as defined in Section 6.2(b).

“Property”: as to any Person, any right or interest in or to property of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, including, without limitation, Capital Stock.

“Qualified Counterparty”: with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an affiliate of a Lender.

“Qualifying Lenders”: as defined in Section 2.11(c)(iv).

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Subsidiaries that yields gross proceeds in excess of
$5,000,000.

“Redemption”: as defined in the second recital hereto.

“Refinancing”: as defined in the second recital hereto.

 

28



--------------------------------------------------------------------------------

“Refunded Swing Line Loans”: as defined in Section 2.7.

“Refunding Date”: as defined in Section 2.7.

“Register”: as defined in Section 10.6(d).

“Regulation H”: Regulation H of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Subsidiaries
in connection therewith that are not applied to prepay the Term Loans pursuant
to Section 2.12(b) as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire, construct, replace, improve or repair assets useful
in its or such Subsidiary’s business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire, construct, replace,
improve or repair assets useful in the Borrower’s or any Subsidiary’s business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire, construct, replace, improve or repair assets
useful in the Borrower’s or any Subsidiary’s business with all or any portion of
the relevant Reinvestment Deferred Amount; provided that, to the extent the
Borrower or any of its Subsidiaries has entered a binding agreement within one
year after such Reinvestment Event to acquire, construct, replace, improve or
repair assets useful in the Borrower’s or any Subsidiary’s business, the one
year period in clause (a) with respect to such Reinvestment Event shall be
extended for an additional period of six months (or, if earlier, the expiration
or termination of such binding agreement).

“Related Fund”: with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed by the same investment advisor as such
Lender, by such Lender or an Affiliate of such Lender or investment advisor.

 

29



--------------------------------------------------------------------------------

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Facility”: as defined in Section 2.27(a).

“Replacement Facility Amendment”: as defined in Section 2.27(c).

“Replacement Facility Closing Date”: as defined in Section 2.27(c).

“Replacement Revolving Credit Commitments”: as defined in Section 2.27(d).

“Replacement Revolving Facility”: as defined in Section 2.27(a).

“Replacement Revolving Credit Loans”: any loan made to the Borrower under a
Class of Replacement Revolving Credit Commitments.

“Replacement Term Loans”: as defined in Section 10.1.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Repricing Event” shall mean (i) (x) any full or partial prepayment of Term
Loans (not including any prepayment made in connection with a Change of Control)
in each case made with the proceeds of, or any conversion of any Term Loans
into, any new or replacement tranche of debt financing bearing interest at an
“effective” interest rate less than the “effective” interest rate applicable to
the Term Loans or (y) any amendment to this Agreement that, directly or
indirectly, reduces the “effective” interest rate applicable to the Term Loans
or (ii) without duplication, any assignment effected pursuant to the last
paragraph of Section 10.1 of all or any portion of the Term Loans of any Lender
that did not consent to any amendment under clause (i)(y) of this definition.
For purposes of this definition, the “effective” interest rate shall be deemed
to include original issue discount and upfront fees (which fees shall be deemed
to constitute like amounts of original issue discount, being equated to interest
margins in a manner consistent with generally accepted financial practice based
on an assumed four-year life to maturity) and, in any event, will exclude any
arrangement fees paid in connection therewith.

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Credit Commitments then in effect or, if the Revolving
Credit Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

 

30



--------------------------------------------------------------------------------

“Responsible Officer”: the chief executive officer, chief financial officer or
general counsel of Holdings (in its capacity as manager of the Borrower), but in
any event, with respect to financial matters, the chief executive officer or
chief financial officer of Holdings (in its capacity as manager of the
Borrower).

“Restatement Effective Date”: means November 26, 2012.

“Restricted Payments”: as defined in Section 7.6.

“Revolver Extension Date”: as defined in Section 2.26(d).

“Revolving Credit Commitment”: with respect to each 2017 Revolving Credit
Lender, such 2017 Revolving Credit Lender’s 2017 Revolving Credit Commitment.
The aggregate amount of the Revolving Credit Commitments in effect prior to the
Restatement Effective Date was $105,000,000. The aggregate amount of the
Revolving Credit Commitments in effect on the Restatement Effective Date is
$110,000,000.

“Revolving Credit Commitment Increase”: as defined in Section 2.25.

“Revolving Credit Commitment Increase Lender”: as defined in Section 2.25.

“Revolving Credit Commitment Period”: the period from and including the Closing
Date to the latest Revolving Credit Termination Date.

“Revolving Credit Facility”: as defined in the definition of “Facility” in this
Section 1.1.

“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
that is the holder of Revolving Credit Loans.

“Revolving Credit Loans”: as defined in Section 2.4, and shall include any 2014
Revolving Credit Loan and any 2017 Revolving Credit Loan.

“Revolving Credit Note”: as defined in Section 2.8.

“Revolving Credit Percentage”: as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the aggregate principal amount of the Total Revolving
Extensions of Credit then outstanding).

“Revolving Credit Termination Date”: (a) with respect to the 2014 Revolving
Credit Loans, the 2014 Revolving Credit Termination Date and (b) with respect to
the 2017 Revolving Credit Commitments and the 2017 Revolving Credit Loans, the
2017 Revolving Credit Termination Date.

 

31



--------------------------------------------------------------------------------

“Revolving Extensions of Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding, (b) such Lender’s
Revolving Credit Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Credit Percentage of the aggregate principal amount of Swing
Line Loans then outstanding.

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, if any, and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any Property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.

“Senior Secured Note Indenture”: the Indenture, dated as of April 27, 2012,
entered into by the Borrower in connection with the issuance of the Senior
Secured Notes, together with all instruments and other agreements entered into
by the Borrower in connection therewith, as the same may be amended,
supplemented or modified from time to time in accordance with Section 7.9.

“Senior Secured Notes”: the Senior Secured Notes of the Borrower due 2022 and
issued pursuant to the Senior Secured Note Indenture.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.

“Solicited Discount Proration”: as defined in Section 2.11(c)(iv).

“Solicited Discounted Prepayment Amount”: as defined in Section 2.11(c)(iv).

“Solicited Discounted Prepayment Response Date”: as defined in
Section 2.11(c)(iv).

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the property of such Person will,
as of such date, exceed the amount of all “debts of such Person at a fair
valuation, contingent or otherwise”, as of such date, (b) such Person will not
have, as of such date, an unreasonably small amount of capital with which to
conduct its business, and (c) such Person will generally be able to pay its
debts as they mature. For purposes of this definition, (i) “debt” means
liability on a “claim”, (ii) “claim” means any (x) right to payment, whether or
not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured, and (iii) all quoted
phrases and other terms used in this definition shall be determined in
accordance with applicable federal and state statutes and corresponding
interpretive case laws governing determinations of the insolvency of debtors,
except that terms used herein which are defined elsewhere in this Agreement are
used as so defined.

 

32



--------------------------------------------------------------------------------

“Specified Discount”: as defined in Section 2.11(c)(ii).

“Specified Discounted Prepayment Amount”: as defined in Section 2.11(c)(ii).

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.11(c)(ii)(a)
substantially in a form mutually agreed to by the Borrower, the Auction Agent
and the Administrative Agent.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in a form mutually agreed to by the Borrower, the
Auction Agent and the Administrative Agent, to a Specified Discount Prepayment
Notice.

“Specified Discount Proration”: as defined in Section 2.11(c)(ii).

“Specified Discounted Prepayment Response Date”: as defined in
Section 2.11(c)(ii).

“Specified Existing Revolving Credit Commitment Class”: as defined in
Section 2.26(a).

“Specified Existing Term Loan Commitment Class”: as defined in Section 2.26(a).

“Specified Hedge Agreement”: any Hedge Agreement entered into by the Borrower or
any Subsidiary Guarantor and any Qualified Counterparty.

“Submitted Amount”: as defined in Section 2.11(c)(iii).

“Submitted Discount”: as defined in Section 2.11(c)(iii).

“Subordinated Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries of the type described in
clauses (a) through (e) of the definition of “Indebtedness” in this Section 1.1
at such date that was incurred pursuant to Section 7.2(k), determined on a
consolidated basis in accordance with GAAP.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity (a) of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or (b) the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person but only if, in the case of this
clause (b), such entity is treated as a consolidated subsidiary under GAAP.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

33



--------------------------------------------------------------------------------

“Subsidiary Guarantor”: each Material Wholly Owned Domestic Subsidiary as of the
date hereof and each Material Wholly Owned Domestic Subsidiary that becomes a
party to the Guarantee and Collateral Agreement pursuant to Section 6.10(c).

“Swing Line Commitment”: the obligation of the Swing Line Lender to make Swing
Line Loans pursuant to Section 2.6 in an aggregate principal amount at any one
time outstanding not to exceed $20,000,000.

“Swing Line Lender”: Barclays Bank PLC, in its capacity as the lender of Swing
Line Loans.

“Swing Line Loans”: as defined in Section 2.6.

“Swing Line Note”: as defined in Section 2.8.

“Swing Line Participation Amount”: as defined in Section 2.7.

“Syndication Agent”: as defined in the preamble hereto.

“Syndication Date”: the date on which the Syndication Agent completes the
syndication of the Facilities and the entities selected in such syndication
process become parties to this Agreement.

“Tax Receivable Agreement”: the Tax Receivable Agreement by and among Holdings,
the Borrower, the Founding Members and the ESA Parties dated as of the Closing
Date, as the same may be amended, supplemented or modified from time to time as
permitted hereunder.

“Term Loan”: as defined in Section 2.1.

“Term Loan Commitment”: as to any Lender, the obligation of such Lender, if any,
to make a Term Loan to the Borrower hereunder in a principal amount not to
exceed the amount set forth under the heading “Term Loan Commitment” opposite
such Lender’s name on Schedule 1-B to Amendment No. 4, or, as the case may be,
in the Assignment and Acceptance pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The aggregate amount of the Term Loan Commitments as of the date hereof
is $265,000,000.

“Term Loan Extension Date”: as defined in Section 2.26(e).

“Term Loan Facility”: as defined in the definition of “Facility” in this
Section 1.1.

“Term Loan Lender”: each Lender that has a Term Loan Commitment or is the holder
of a Term Loan.

“Term Loan Maturity Date”: subject to Section 2.26, the seventh anniversary of
the Restatement Effective Date.

 

34



--------------------------------------------------------------------------------

“Term Loan Percentage”: as to any Term Loan Lender at any time, the percentage
which such Lender’s Term Loan Commitment then constitutes of the aggregate Term
Loan Commitments (or, at any time after the Restatement Effective Date, the
percentage which the aggregate principal amount of such Lender’s Term Loans then
outstanding constitutes of the aggregate principal amount of the Term Loans then
outstanding).

“Term Note”: as defined in Section 2.8(e).

“Total 2017 Revolving Credit Commitments”: on any date, the sum of the 2017
Revolving Credit Commitments on such date of all 2017 Revolving Credit Lenders.

“Total Revolving Credit Commitment”: the sum of the Revolving Credit Commitments
of all the Lenders provided that solely for the purposes of calculating the
Total Revolving Credit Commitments at any time of determination (other than as
such term is used in the definition of Revolving Credit Percentage), the
Revolving Credit Commitment of any 2014 Revolving Credit Lender shall be deemed
to be equal to the Revolving Extensions of Credit of such 2014 Revolving Credit
Lender at such time.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Credit Lenders outstanding at
such time.

“Transaction”: as defined in the second recital hereto.

“Transferee”: as defined in Section 10.14.

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to the Borrower and its Subsidiaries not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

35



--------------------------------------------------------------------------------

(e) All calculations of financial ratios set forth in Section 7.1 shall be
calculated to the same number of decimal places as the relevant ratios are
expressed in and shall be rounded upward if the number in the decimal place
immediately following the last calculated decimal place is five or greater. For
example, if the relevant ratio is to be calculated to the hundredth decimal
place and the calculation of the ratio is 5.126, the ratio will be rounded up to
5.13.

(f) References herein to fiscal periods ending on
March 31, June 30, September 30 or December 31 during any fiscal year of the
Borrower shall mean the applicable fiscal period of the Borrower ending on or
about such date.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Term Loan Commitments. Subject to the terms and conditions hereof, the Term
Loan Lenders severally agree to make term loans (each, a “Term Loan”) to the
Borrower on the Restatement Effective Date in an amount for each Term Loan
Lender not to exceed the amount of the Term Loan Commitment of such Lender. The
Term Loans may from time to time be Eurodollar Loans or Base Rate Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.13.

2.2 Procedure for Term Loan Borrowing. The Borrower shall deliver to the
Administrative Agent a Borrowing Notice (which Borrowing Notice must be received
by the Administrative Agent prior to (a) 12:00 Noon, New York City time, three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans, or (b) 11:00 A.M., New York City time, one Business Day prior to the
requested Borrowing Date, in the case of Base Rate Loans) requesting that the
Term Loan Lenders make the Term Loans on the Restatement Effective Date. Upon
receipt of such Borrowing Notice the Administrative Agent shall promptly notify
each Term Loan Lender thereof. Not later than 12:00 Noon, New York City time, on
the Restatement Effective Date each Term Loan Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Term Loan or Term Loans to be made by such Lender. The
Administrative Agent shall make available to the Borrower the aggregate of the
amounts made available to the Administrative Agent by the Term Loan Lenders, in
like funds as received by the Administrative Agent.

2.3 Repayment of Term Loans. The Term Loan of each Term Loan Lender shall mature
and be due and payable on the Term Loan Maturity Date.

2.4 Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, the Revolving Credit Lenders severally agree to make revolving credit
loans (“Revolving Credit Loans”) to the Borrower from time to time during the
Revolving Credit Commitment Period in an aggregate principal amount at any one
time outstanding for each Revolving Credit Lender which, when added to such
Lender’s Revolving Credit Percentage of the sum of (i) the L/C Obligations then
outstanding and (ii) the aggregate principal amount of the Swing Line Loans then
outstanding (other than Swing Line Loans to be repaid with the proceeds of such
Revolving Credit Loans to be borrowed), does not exceed the amount of such
Lender’s Revolving Credit Commitment. During the Revolving Credit Commitment
Period the Borrower may use the Revolving Credit Commitments by borrowing,
prepaying the Revolving Credit Loans in whole or in part, and reborrowing, all
in accordance with the terms and conditions

 

36



--------------------------------------------------------------------------------

hereof. The Revolving Credit Loans may from time to time be Eurodollar Loans or
Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.5 and 2.13, provided that no
Revolving Credit Loan shall be made as a Eurodollar Loan after the day that is
one month prior to the latest Revolving Credit Termination Date.

(b) The Borrower shall repay all outstanding Revolving Credit Loans on the
Revolving Credit Termination Date; provided that, notwithstanding the provisions
of Section 2.18, all 2014 Revolving Credit Loans shall be repaid in full on the
2014 Revolving Credit Termination Date.

2.5 Procedure for Revolving Credit Borrowing. The Borrower may borrow under the
Revolving Credit Commitments on any Business Day during the Revolving Credit
Commitment Period, provided that the Borrower shall deliver to the
Administrative Agent a Borrowing Notice (which Borrowing Notice must be received
by the Administrative Agent prior to (a) 12:00 Noon, New York City time, three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans, or (b) 11:00 A.M., New York City time, one Business Day prior to the
requested Borrowing Date, in the case of Base Rate Loans). No Revolving Credit
Loan may be made as, converted into or continued as a Eurodollar Loan having an
Interest Period in excess of one month prior to the earlier of (i) date which is
60 days after the Restatement Effective Date and (ii) the Syndication Date. Each
borrowing of Revolving Credit Loans under the Revolving Credit Commitments shall
be in an amount equal to $1,000,000 or a whole multiple of $500,000 in excess
thereof (or, if the then aggregate Available Revolving Credit Commitments are
less than $1,000,000 or such incremental amount, such lesser amount); provided,
that the Swing Line Lender may request, on behalf of the Borrower, borrowings of
Base Rate Loans under the Revolving Credit Commitments in other amounts pursuant
to Section 2.7. Upon receipt of any such Borrowing Notice from the Borrower, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
relevant Class thereof. Each Revolving Credit Lender will make its Revolving
Credit Percentage of the amount of each borrowing of Revolving Credit Loans
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 12:00 Noon, New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent in like funds as received by the Administrative Agent.

2.6 Swing Line Commitment. (a) Subject to the terms and conditions hereof, the
Swing Line Lender agrees that, during the Revolving Credit Commitment Period, it
will make available to the Borrower in the form of swing line loans (“Swing Line
Loans”) a portion of the credit otherwise available to the Borrower under the
Revolving Credit Commitments; provided that (i) the aggregate principal amount
of Swing Line Loans outstanding at any time shall not exceed the Swing Line
Commitment then in effect (notwithstanding that the Swing Line Loans outstanding
at any time, when aggregated with the Swing Line Lender’s other outstanding
Revolving Credit Loans hereunder, may exceed the Swing Line Commitment then in
effect or such Swing Line Lender’s Revolving Credit Commitment then in effect)
and (ii) the Borrower shall not request, and the Swing Line Lender shall not
make, any Swing Line Loan if, after giving effect to the making of such Swing
Line Loan, the aggregate amount of the Available Revolving Credit Commitments
would be less than zero. During the Revolving Credit

 

37



--------------------------------------------------------------------------------

Commitment Period, the Borrower may use the Swing Line Commitment by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof. Swing Line Loans shall be Base Rate Loans only.

(b) The Borrower shall repay all outstanding Swing Line Loans on the Revolving
Credit Termination Date.

2.7 Procedure for Swing Line Borrowing; Refunding of Swing Line Loans. (a) The
Borrower may borrow under the Swing Line Commitment on any Business Day during
the Revolving Credit Commitment Period, provided, the Borrower shall give the
Swing Line Lender irrevocable telephonic notice confirmed promptly in writing
(which telephonic notice must be received by the Swing Line Lender not later
than 1:00 P.M., New York City time, on the proposed Borrowing Date), specifying
(i) the amount to be borrowed and (ii) the requested Borrowing Date. Each
borrowing under the Swing Line Commitment shall be in an amount equal to
$250,000 or a whole multiple of $100,000 in excess thereof. Not later than 3:00
P.M., New York City time, on the Borrowing Date specified in the borrowing
notice in respect of any Swing Line Loan, the Swing Line Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of such Swing Line Loan. The
Administrative Agent shall make the proceeds of such Swing Line Loan available
to the Borrower on such Borrowing Date in like funds as received by the
Administrative Agent.

(b) The Swing Line Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swing Line Lender to act on its behalf), on one Business Day’s
notice given by the Swing Line Lender no later than 12:00 Noon, New York City
time, request each Revolving Credit Lender to make, and each Revolving Credit
Lender hereby agrees to make, a Revolving Credit Loan (which shall initially be
a Base Rate Loan), in an amount equal to such Revolving Credit Lender’s
Revolving Credit Percentage of the aggregate amount of the Swing Line Loans (the
“Refunded Swing Line Loans”) outstanding on the date of such notice, to repay
the Swing Line Lender. Each Revolving Credit Lender shall make the amount of
such Revolving Credit Loan available to the Administrative Agent at the Funding
Office in immediately available funds, not later than 10:00 A.M., New York City
time, one Business Day after the date of such notice. The proceeds of such
Revolving Credit Loans shall be made immediately available by the Administrative
Agent to the Swing Line Lender for application by the Swing Line Lender to the
repayment of the Refunded Swing Line Loans.

(c) If prior to the time a Revolving Credit Loan would have otherwise been made
pursuant to Section 2.7(a), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower, or if for any
other reason, as determined by the Swing Line Lender in its sole discretion,
Revolving Credit Loans may not be made as contemplated by Section 2.7(a), each
Revolving Credit Lender shall, on the date such Revolving Credit Loan was to
have been made pursuant to the notice referred to in Section 2.7(a) (the
“Refunding Date”), purchase for cash an undivided participating interest in the
then outstanding Swing Line Loans by paying to the Swing Line Lender an amount
(the “Swing Line Participation Amount”) equal to (i) such Revolving Credit
Lender’s Revolving Credit Percentage times (ii) the sum of the aggregate
principal amount of Swing Line Loans then outstanding which were to have been
repaid with such Revolving Credit Loans.

 

38



--------------------------------------------------------------------------------

(d) Whenever, at any time after the Swing Line Lender has received from any
Revolving Credit Lender such Lender’s Swing Line Participation Amount, the Swing
Line Lender receives any payment on account of the Swing Line Loans, the Swing
Line Lender will distribute to such Lender its Swing Line Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swing Line Loans then due); provided,
however, that in the event that such payment received by the Swing Line Lender
is required to be returned, such Revolving Credit Lender will return to the
Swing Line Lender any portion thereof previously distributed to it by the Swing
Line Lender.

(e) Each Revolving Credit Lender’s obligation to make the Loans referred to in
Section 2.7(a) and to purchase participating interests pursuant to
Section 2.7(b) shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Credit Lender or the
Borrower may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower; (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other
Revolving Credit Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

2.8 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Revolving Credit Lender or Term Loan Lender, as the case may be,
(i) the then unpaid principal amount of each Revolving Credit Loan of (1) the
2014 Revolving Credit Lender on the 2014 Revolving Credit Termination Date (or
on such earlier date on which the Loans become due and payable pursuant to
Section 8) and (2) the 2017 Revolving Credit Lender on the 2017 Revolving Credit
Termination Date (or on such earlier date on which the Loans become due and
payable pursuant to Section 8), (ii) the then unpaid principal amount of each
Swing Line Loan of such Swing Line Lender on the last Revolving Credit
Termination Date (or on such earlier date on which the Loans become due and
payable pursuant to Section 8) and (iii) the then unpaid principal amount of
each Term Loan of such Term Loan Lender on the Term Loan Maturity Date (or on
such earlier date on which the Loans become due and payable pursuant to
Section 8). The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Loans from time to time outstanding from the Closing
Date until payment in full thereof at the rates per annum, and on the dates, set
forth in Section 2.15.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6 (d), and a subaccount therein for each Lender,
in which shall

 

39



--------------------------------------------------------------------------------

be recorded (i) the amount of each Loan made hereunder and any Note evidencing
such Loan, the Type of such Loan and each Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) both the amount
of any sum received by the Administrative Agent hereunder from the Borrower and
each Lender’s share thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.8(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

(e) The Borrower agrees that, upon the request by the Administrative Agent as a
result of a request to the Administrative Agent by any Lender, the Borrower will
promptly execute and deliver to such Lender a promissory note of the Borrower
evidencing any Term Loans, substantially in the form of Exhibit F-1, Revolving
Credit Loans substantially in the forms of Exhibit F-2 and F-3, as applicable,
or Swing Line Loans substantially in the form of Exhibit F-4, as the case may be
(a “Term Note”, “Revolving Credit Note” or “Swing Line Note”, respectively),
with appropriate insertions as to date and principal amount; provided, that
delivery of Notes shall not be a condition precedent to the occurrence of the
Restatement Effective Date or the making of the Loans or issuance of Letters of
Credit on the Restatement Effective Date.

2.9 Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each 2017 Revolving Credit Lender a commitment fee for
the period from and including the Restatement Effective Date to the 2017
Revolving Credit Termination Date, in each case, computed at the Commitment Fee
Rate on the average daily amount of the Available Revolving Credit Commitment of
such 2017 Revolving Credit Lender during the period for which payment is made,
payable quarterly in arrears on the last Business Day of each March, June,
September and December and on the latest Revolving Credit Termination Date,
commencing on the first of such dates to occur after the Restatement Effective
Date.

(b) The Borrower agrees to pay to the Syndication Agent and the Co-Documentation
Agents the fees in the amounts and on the dates previously agreed to in writing
by the Borrower and the Syndication Agent.

(c) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates from time to time agreed to in writing by the Borrower
and the Administrative Agent.

2.10 Termination or Reduction of Revolving Credit Commitments. The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit
Commitments; provided that no such termination or reduction of Revolving Credit
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans and Swing Line Loans made on the
effective date

 

40



--------------------------------------------------------------------------------

thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Credit Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Credit Commitments then in effect.

2.11 Optional Prepayments.

(a) The Borrower may at any time and from time to time prepay the Loans, in
whole or in part, without premium or penalty (except as otherwise provided in
clause (b) below or otherwise herein), upon irrevocable notice delivered to the
Administrative Agent no later than 11:00 A.M., New York City time, three
Business Days prior thereto in the case of Eurodollar Loans and no later than
11:00 A.M., New York City time, one Business Day prior thereto in the case of
Base Rate Loans, which notice shall specify the date and amount of such
prepayment, whether such prepayment is of Term Loans or Revolving Credit Loans,
and whether such prepayment is of Eurodollar Loans or Base Rate Loans; provided,
that (i) if a Eurodollar Loan is prepaid on any day other than the last day of
the Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.21 and (ii) no prior notice is required for the
prepayment of Swing Line Loans. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Credit Loans that are Base Rate Loans and Swing Line Loans) accrued
interest to such date on the amount prepaid. Partial prepayments of Term Loans
and Revolving Credit Loans shall be in an aggregate principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or such lesser
amount or integral to repay such Loan in full). Partial prepayments of Swing
Line Loans shall be in an aggregate principal amount of $100,000 or a whole
multiple of $50,000 in excess thereof (or such lesser amount or integral to
repay such Loan in full).

(b) In the event that a Repricing Event is consummated in connection with all or
any portion of the Term Loans prior to the first anniversary of the Restatement
Effective Date, the Borrower shall pay to the Term Loan Lenders a fee equal to
1.00% of the aggregate principal amount of the Term Loans that are repaid (or,
if less, the amount of Indebtedness that was incurred in connection with such
Repricing Event), assigned, converted or amended in connection with such
Repricing Event (notwithstanding the provisions regarding non-consenting Lenders
set forth in the last paragraph of Section 10.1).

(c) Notwithstanding anything in this Agreement (including but not limited to
Sections 2.8 and 2.18 (which provisions shall not be applicable to this
Section 2.11(c))) or in any other Loan Document to the contrary, so long as no
Event of Default has occurred and is continuing, the Borrower may prepay the
outstanding Term Loans or Extended Term Loans (which shall, for the avoidance of
doubt, be automatically and permanently canceled immediately upon acquisition by
the Borrower) on the following basis:

(i) The Borrower shall have the right to make a voluntary prepayment of Term
Loans or Extended Term Loans at a discount to par pursuant to a Borrower Offer
of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers (any
such prepayment, the “Discounted Loan Prepayment”), in each case made in
accordance with this Section 2.11(c).

 

41



--------------------------------------------------------------------------------

(ii) Borrower Offer of Specified Discount Prepayment:

(a) The Borrower may from time to time offer to make a Discounted Loan
Prepayment by providing the Auction Agent five (5) Business Days’ notice in the
form of a Specified Discount Prepayment Notice; provided that (I) any such offer
shall be made available, at the sole discretion of the Borrower, to (x) each
Term Loan Lender and/or (y) each Extending Term Loan Lender with respect to any
Class of Loans on an individual tranche basis, (II) any such offer shall specify
the aggregate principal amount offered to be prepaid (the “Specified Discount
Prepayment Amount”) with respect to each applicable tranche, the tranche or
tranches of Loans subject to such offer and the specific percentage discount to
par (the “Specified Discount”) of such Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section), (III) the Specified Discount Prepayment Amount shall be in an
aggregate amount not less than $5,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such offer shall remain outstanding through the
Specified Discount Prepayment Response Date. The Auction Agent will promptly
provide each Term Loan Lender or each Extending Term Loan Lender, as applicable,
with a copy of such Specified Discount Prepayment Notice and a form of the
Specified Discount Prepayment Response to be completed and returned by each such
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., New
York City time, on the third Business Day after the date of delivery of such
notice to such Lenders (which date may be extended for a period not exceeding
three Business Days upon notice by the Borrower to the Auction Agent) (the
“Specified Discount Prepayment Response Date”).

(b) Each Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Loans at
the Specified Discount and, if so (such accepting Lender, a “Discount Prepayment
Accepting Lender”), the amount and the tranches of such Lender’s Loans to be
prepaid at such offered discount. Each acceptance of a Discounted Loan
Prepayment by a Discount Prepayment Accepting Lender shall be irrevocable. Any
Lender whose Specified Discount Prepayment Response is not received by the
Auction Agent by the Specified Discount Prepayment Response Date shall be deemed
to have declined to accept the applicable Borrower Offer of Specified Discount
Prepayment.

(c) If there is at least one Discount Prepayment Accepting Lender, the Borrower
will make a prepayment of outstanding Loans pursuant to this paragraph (ii) to
each Discount Prepayment Accepting Lender on the

 

42



--------------------------------------------------------------------------------

Discounted Prepayment Effective Date in accordance with the respective
outstanding amount and tranches of Loans specified in such Lender’s Specified
Discount Prepayment Response given pursuant to subsection (b) above; provided
that, if the aggregate principal amount of Loans accepted for prepayment by all
Discount Prepayment Accepting Lenders exceeds the Specified Discount Prepayment
Amount, such prepayment shall be made pro rata among the Discount Prepayment
Accepting Lenders in accordance with the respective principal amounts accepted
to be prepaid by each such Discount Prepayment Accepting Lender and the Auction
Agent (in consultation with the Borrower and subject to rounding requirements of
the Auction Agent made in its reasonable discretion) will calculate such
proration (the “Specified Discount Proration”). The Auction Agent shall
promptly, and in any case within three (3) Business Days following the Specified
Discount Prepayment Response Date, notify (I) the Borrower of the respective
Lenders’ responses to such offer, the Discounted Prepayment Effective Date and
the aggregate principal amount of the Discounted Loan Prepayment and the
tranches to be prepaid, (II) each Term Loan Lender or Extending Term Loan
Lender, as applicable. of the Discounted Prepayment Effective Date, and the
aggregate principal amount and the tranches of Loans to be prepaid at the
Specified Discount on such date and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, tranche and Type of Loans of such Lender to be prepaid at the
Specified Discount on such date. Each determination by the Auction Agent of the
amounts stated in the foregoing notices to the Borrower and such Lenders shall
be conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Borrower shall be due and payable by
Borrower on the Discounted Prepayment Effective Date in accordance with
subsection (vi) below (subject to subsection (x) below).

(iii) Borrower Solicitation of Discount Range Prepayment Offers.

(a) The Borrower may from time to time solicit Discount Range Prepayment Offers
by providing the Auction Agent with 5 Business Days’ notice in the form of a
Discount Range Prepayment Notice; provided that (I) any such solicitation shall
be extended, at the sole discretion of the Borrower, to (x) each Term Loan
Lender and/or (y) each Extending Term Loan Lender with respect to any Class of
Loans on an individual tranche basis, (II) any such notice shall specify the
maximum aggregate principal amount of the relevant Loans (the “Discount Range
Prepayment Amount”), the tranche or tranches of Loans subject to such offer and
the maximum and minimum percentage discounts to par (the “Discount Range”) of
the principal amount of such Loans with respect to each relevant tranche of
Loans willing to be prepaid by the Borrower (it being understood that different
Discount Ranges and/or Discount Range Prepayment Amounts may be offered with
respect to different tranches of Loans and, in such event, each such offer will
be treated as separate offer pursuant to the terms of this Section), (III) the
Discount Range Prepayment Amount shall be in an aggregate amount not less than
$5,000,000 and whole

 

43



--------------------------------------------------------------------------------

increments of $1,000,000 in excess thereof and (IV) each such solicitation by
the Borrower shall remain outstanding through the Discount Range Prepayment
Response Date. The Auction Agent will promptly provide each Appropriate Lender
with a copy of such Discount Range Prepayment Notice and a form of the Discount
Range Prepayment Offer to be submitted by a responding Lender to the Auction
Agent (or its delegate) by no later than 5:00 p.m., New York time, on the third
Business Day after the date of delivery of such notice to such Lenders (which
date may be extended for a period not exceeding three Business Days upon notice
by the Borrower to the Auction Agent) (the “Discount Range Prepayment Response
Date”). Each Lender’s Discount Range Prepayment Offer shall be irrevocable and
shall specify one or more (but no more than three for any Lender) discounts to
par within the Discount Range (the “Submitted Discount”) at which such Lender is
willing to allow prepayment of any or all of its then outstanding Loans of the
applicable tranche or tranches and the maximum aggregate principal amount and
tranches of such Lender’s Loans (the “Submitted Amount”) such Lender is willing
to have prepaid at the Submitted Discount. Any Lender whose Discount Range
Prepayment Offer is not received by the Auction Agent by the Discount Range
Prepayment Response Date shall be deemed to have declined to accept a Discounted
Loan Prepayment of any of its Loans at any discount to their par value within
the Discount Range.

(b) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Loans to be prepaid at such Applicable Discount in
accordance with this subsection (ii). The Borrower agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Auction Agent within the Discount Range by the Discount Range
Prepayment Response Date, in the order from the Submitted Discount that is the
largest discount to par to the Submitted Discount that is the smallest discount
to par, up to and including the Submitted Discount that is the smallest discount
to par within the Discount Range (such Submitted Discount that is the smallest
discount to par within the Discount Range being referred to as the “Applicable
Discount”) which yields a Discounted Loan Prepayment in an aggregate principal
amount equal to the lower of (I) the Discount Range Prepayment Amount and (II)
the sum of all Submitted Amounts. Each Lender that has submitted a Discount
Range Prepayment Offer to accept prepayment at a discount to par that is larger
than or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Loans equal to its Submitted Amount (subject to any
required proration pursuant to the following subsection (c)) at the Applicable
Discount (each such Lender, a “Participating Lender”).

(c) If there is at least one Participating Lender, the Borrower will prepay the
respective outstanding Loans of each Participating Lender on the

 

44



--------------------------------------------------------------------------------

Discounted Prepayment Effective Date in the aggregate principal amount and of
the tranches specified in such Lender’s Discount Range Prepayment Offer at the
Applicable Discount; provided that if the Submitted Amount by all Participating
Lenders offered at a discount to par greater than the Applicable Discount
exceeds the Discount Range Prepayment Amount, prepayment of the principal amount
of the relevant Loans for those Participating Lenders whose Submitted Discount
is a discount to par greater than or equal to the Applicable Discount (the
“Identified Participating Lenders”) shall be made pro rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) will calculate such proration (the “Discount Range
Proration”). The Auction Agent shall promptly, and in any case within five
(5) Business Days following the Discount Range Prepayment Response Date, notify
(I) the Borrower of the respective Lenders’ responses to such solicitation, the
Discounted Prepayment Effective Date, the Applicable Discount, and the aggregate
principal amount of the Discounted Loan Prepayment and the tranches to be
prepaid, (II) each Term Loan Lender or Extending Term Loan Lender, as
applicable, of the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount and tranches of Loans to be prepaid
at the Applicable Discount on such date, (III) each Participating Lender of the
aggregate principal amount and tranches of such Lender to be prepaid at the
Applicable Discount on such date, and (IV) if applicable, each Identified
Participating Lender of the Discount Range Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the Borrower,
Term Loan Lenders and/or Extending Term Loan Lenders, as applicable, shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Borrower shall be due and payable by the
Borrower on the Discounted Prepayment Effective Date in accordance with
subsection (vi) below (subject to subsection (x) below).

(iv) Borrower Solicitation of Discounted Prepayment Offers

(a) The Borrower may from time to time solicit Solicited Discounted Prepayment
Offers by providing the Auction Agent with 5 Business Days’ notice in the form
of a Solicited Discounted Prepayment Notice in a customary form as may be
mutually agreed; provided that (I) any such solicitation shall be extended, at
the sole discretion of the Borrower, to (x) each Term Loan Lender and/or
(y) each Extending Term Loan Lender with respect to any Class of Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate amount of the Loans (the “Solicited Discounted Prepayment Amount”) and
the tranche or tranches of Loans the Borrower is willing to prepay at a discount
(it being understood that different Solicited Discounted Prepayment Amounts may
be offered with respect to different tranches of Loans and, in such event, each
such offer will

 

45



--------------------------------------------------------------------------------

be treated as separate offer pursuant to the terms of this Section), (III) the
Solicited Discounted Prepayment Amount shall be in an aggregate amount not less
than $5,000,000 and whole increments of $1,000,000 in excess thereof and (IV)
each such solicitation by the Borrower shall remain outstanding through the
Solicited Discounted Prepayment Response Date. The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Solicited Discounted
Prepayment Notice and a form of the Solicited Discounted Prepayment Offer in a
customary form as may be mutually agreed to be submitted by a responding Lender
to the Auction Agent (or its delegate) by no later than 5:00 p.m., New York City
time on the third Business Day after the date of delivery of such notice to such
Lenders (which date may be extended for a period not exceeding three Business
Days upon notice by the Borrower to the Auction Agent) (the “Solicited
Discounted Prepayment Response Date”). Each Lender’s Solicited Discounted
Prepayment Offer shall (x) be irrevocable, (y) remain outstanding until the
Acceptance Date, and (z) specify both one or more (but no more than three)
discounts to par (the “Offered Discount”) at which such Lender is willing to
allow prepayment of its then outstanding Loan and the maximum aggregate
principal amount and tranches of such Loans (the “Offered Amount”) such Lender
is willing to have prepaid at the Offered Discount. Any Lender whose Solicited
Discounted Prepayment Offer is not received by the Auction Agent by the
Solicited Discounted Prepayment Response Date shall be deemed to have declined
prepayment of any of its Loans at any discount.

(b) The Auction Agent shall promptly provide the Borrower with a copy of all
Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date. The Borrower shall review all such
Solicited Discounted Prepayment Offers and select the largest of the Offered
Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower in its sole
discretion (the “Acceptable Discount”), if any. If the Borrower elects, in its
sole discretion, to accept any Offered Discount as the Acceptable Discount, in
no event later than by the third Business Day after the date of receipt by the
Borrower from the Auction Agent of a copy of all Solicited Discounted Prepayment
Offers pursuant to the first sentence of this subsection (ii) (the “Acceptance
Date”), the Borrower may submit an Acceptance and Prepayment Notice to the
Auction Agent setting forth the Acceptable Discount. If the Auction Agent shall
fail to receive an Acceptance and Prepayment Notice in a customary form as may
be mutually agreed from the Borrower by the Acceptance Date, the Borrower shall
be deemed to have rejected all Solicited Discounted Prepayment Offers.

(c) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with

 

46



--------------------------------------------------------------------------------

the Borrower and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) the aggregate principal amount and the tranches
of Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower at
the Acceptable Discount in accordance with this subsection (iv)). If the
Borrower elects to accept any Acceptable Discount, then the Borrower agrees to
accept all Solicited Discounted Prepayment Offers received by Auction Agent by
the Solicited Discounted Prepayment Response Date, in the order from largest
Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Loans equal to its Offered Amount (subject to any required pro-rata reduction
pursuant to the following sentence) at the Acceptable Discount (each such
Lender, a “Qualifying Lender”). The Borrower may prepay outstanding Loans
pursuant to this subsection (iv) to each Qualifying Lender in the aggregate
principal amount and of the tranches specified in such Lender’s Solicited
Discounted Prepayment Offer at the Acceptable Discount; provided that if the
aggregate Offered Amount by all Qualifying Lenders whose Offered Discount is
greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Loans
for those Qualifying Lenders whose Offered Discount is greater than or equal to
the Acceptable Discount (the “Identified Qualifying Lenders”) shall be made pro
rata among the Identified Qualifying Lenders in accordance with the Offered
Amount of each such Identified Qualifying Lender and the Auction Agent (in
consultation with the Borrower and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
Borrower of the Discounted Prepayment Effective Date and Acceptable Prepayment
Amount comprising the Discounted Loan Prepayment and the tranches to be prepaid,
(II) each Term Loan Lender or Extending Term Loan Lender, as applicable, of the
Discounted Prepayment Effective Date, the Acceptable Discount, and the
Acceptable Prepayment Amount of all Loans and the tranches to be prepaid at the
Applicable Discount on such date, (III) each Qualifying Lender of the aggregate
principal amount and the tranches of such Lender to be prepaid at the Acceptable
Discount on such date, and (IV) if applicable, each Identified Qualifying Lender
of the Solicited Discount Proration. Each determination by the Auction Agent of
the amounts stated in the foregoing notices to the Borrower, the Term Loan
Lenders and the Extending Term Loan Lenders, as applicable, shall be conclusive
and binding for all purposes absent manifest error. The payment amount specified
in such notice to the Borrower shall be due and payable by she Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (vi) below
(subject to subsection (x) below).

 

47



--------------------------------------------------------------------------------

(v) In connection with any Discounted Loan Prepayment, the Borrower and the Term
Loan Lenders or Extending Term Loan Lenders, as applicable, acknowledge and
agree that the Auction Agent may require as a condition to any Discounted Loan
Prepayment, the payment of customary and documented fees and out-of-pocket
expenses from the Borrower in connection therewith.

(vi) If any Loan is prepaid in accordance with paragraphs (i) through
(iv) above, the Borrower shall prepay such Loans on the Discounted Prepayment
Effective Date without premium or penalty. The Borrower shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 1:00 p.m. (New York time) on the Discounted Prepayment Effective
Date and all such prepayments shall be applied to the remaining principal
installments of the relevant tranche of Loans on a pro-rata basis across such
installments. The Loans so prepaid shall be accompanied by all accrued and
unpaid interest on the par principal amount so prepaid up to, but not including,
the Discounted Prepayment Effective Date. Each prepayment of the outstanding
Loans pursuant to this Section 2.11(c) shall be paid to the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
and shall be applied to the relevant Loans of such Lenders in accordance with
their respective Pro Rata Share. The aggregate principal amount of the tranches
and installments of the relevant Loans outstanding shall be deemed reduced by
the full par value of the aggregate principal amount of the tranches of Loans
prepaid on the Discounted Prepayment Effective Date in any Discounted Loan
Prepayment. In connection with each prepayment pursuant to this Section 2.11(c),
the Borrower shall provide a disclaimer to any participating Lenders that
provides that as of the date of any such prepayment pursuant to this
Section 2.11(c), the Borrower may have material non-public information with
respect to the Borrower.

(vii) To the extent not expressly provided for herein, each Discounted Loan
Prepayment (which for the avoidance of doubt, shall not include any open market
purchases of Term Loans or Extended Term Loans, as applicable, otherwise
permitted by the terms hereof) shall be consummated pursuant to procedures
consistent with the provisions in this Section 2.11(c) or as otherwise
established by the Auction Agent acting in its reasonable discretion and as
reasonably agreed by the Borrower.

(viii) Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.11(c), to the extent the Administrative Agent is the
Auction Agent, each notice or other communication required to be delivered or
otherwise provided to the Auction Agent (or its delegate) shall be deemed to
have been given upon Auction Agent’s (or its delegate’s) actual receipt during
normal business hours of such notice or communication; provided that any notice
or communication actually received outside of normal business hours shall be
deemed to have been given as of the opening of business on the next Business
Day.

(ix) The Borrower acknowledges and agrees that the Auction Agent may perform any
and all of its duties under this Section 2.11(c) by itself or through any

 

48



--------------------------------------------------------------------------------

Affiliate of the Auction Agent and expressly consents to any such delegation of
duties by the Auction Agent to such Affiliate and the performance of such
delegated duties by such Affiliate. The exculpatory provisions pursuant to this
Agreement shall apply to each Affiliate of the Auction Agent and its respective
activities in connection with any Discounted Loan Prepayment provided for in
this Section 2.11(c) as well as activities of the Auction Agent.

(x) The Borrower shall have the right, by written notice to the Auction Agent,
to revoke or modify its offer to make a Discounted Loan Prepayment and rescind
the applicable Specified Discount Prepayment Notice, Discount Range Prepayment
Notice or Solicited Discounted Prepayment Notice therefor at its discretion at
any time on or prior to the applicable Specified Discount Prepayment Response
Date.

(xi) Any failure by the Borrower to make any prepayment to a Lender, pursuant to
this Section 2.11(c) shall not constitute a Default or Event of Default under
Section 8.1 or otherwise.

(xii) To the extent the Auction Agent is required to deliver notices or
communicate such other information to the Lenders pursuant to this
Section 2.11(c), the Auction Agent will work with the Administrative Agent (and
the Administrative Agent will cooperate with the Auction Agent) in order to
procure the delivery of such notices and/or the communication of such
information to the applicable Lenders.

(xiii) Nothing in this Section 2.11(c) shall require the Borrower to undertake
any Discounted Loan Prepayment.

(xiv) No proceeds of the Revolving Credit Loans may be used to purchase Term
Loans and/or Extended Term Loans pursuant to this Section 2.11(c).

(xv) After giving effect to such repurchase of Term Loans and/or Extended Term
Loans in accordance with this Section 2.11(c), the sum of Available Revolving
Credit Commitments, cash and Cash Equivalents on hand (which cash and Cash
Equivalents are not subject to a lien other than Liens in favor of the
Collateral Agent) shall equal at least $50,000,000.

(xvi) No Default or Event of Default shall have occurred and be continuing.

2.12 Mandatory Prepayments. (a) If the Borrower or any of its Subsidiaries shall
issue debt securities or instruments pursuant to a public offering or private
placement (excluding any Indebtedness incurred in accordance with Section 7.2),
then on the next Business Day following such issuance, the Term Loans shall be
prepaid by an amount equal to the amount of the Net Cash Proceeds of such
issuance (or such lesser amount to repay the Term Loans in full). The provisions
of this Section do not constitute a consent to the incurrence of any
Indebtedness by the Borrower or any of its Subsidiaries not permitted under
Section 7.2.

(b) If on any date the Borrower or any of its Subsidiaries shall receive Net
Cash Proceeds from any Asset Sale or Recovery Event then, unless a Reinvestment
Notice shall be delivered in respect thereof, then on the next Business Day
following the receipt of such Net

 

49



--------------------------------------------------------------------------------

Cash Proceeds, the Term Loans shall be prepaid by an amount equal to the amount
of such Net Cash Proceeds (or such lesser amount to repay the Term Loans in
full); provided, that, notwithstanding the foregoing, (i) the aggregate Net Cash
Proceeds of Asset Sales and Recovery Events that may be excluded from the
foregoing requirement pursuant to a Reinvestment Notice shall not exceed
$25,000,000 in any fiscal year of the Borrower and (ii) on each Reinvestment
Prepayment Date the Term Loans shall be prepaid by an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event;
provided further, that one time during the term of this Agreement the Borrower
shall be entitled, upon notice to the Administrative Agent, to exclude up to
$15,000,000 from the prepayment and reinvestment requirements of this clause
(b). The provisions of this Section do not constitute a consent to the
consummation of any Disposition not permitted by Section 7.5.

(c) If, for any fiscal year of the Borrower commencing with the fiscal year
ending December 31, 2012, there shall be Excess Cash Flow, then, on the relevant
Excess Cash Flow Application Date, the Term Loans shall be prepaid by an amount
equal to the ECF Percentage of such Excess Cash Flow (or such lesser amount to
repay the Term Loans in full). Each such prepayment and commitment reduction
shall be made on a date (an “Excess Cash Flow Application Date”) no later than
five Business Days after the earlier of (i) the date on which the financial
statements of the Borrower referred to in Section 6.1 (a), for the fiscal year
with respect to which such prepayment is made, are required to be delivered to
the Lenders and (ii) the date such financial statements are actually delivered.

(d) Notwithstanding anything to the contrary herein, mandatory prepayments of
the Term Loans shall not be required to the extent such prepayment would result
in a taxable gain for US Federal income tax purposes at such time to any member
of the Borrower as a direct result thereof, with any limitations in the
prepayment being supported by reasonably detailed calculations presented to the
Administrative Agent within five Business Days of the date on which such
prepayment would otherwise be due.

2.13 Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election, provided that any such conversion of Eurodollar Loans may be made
only on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent at least three Business Days’ prior irrevocable
notice of such election (which notice shall specify the length of the initial
Interest Period therefor), provided that no Base Rate Loan under a particular
Facility may be converted into a Eurodollar Loan (i) when any Event of Default
has occurred and is continuing and the Administrative Agent has, or the Majority
Facility Lenders in respect of such Facility have, determined in its or their
sole discretion not to permit such conversions or (ii) after the date that is
one month prior to the final scheduled termination or maturity date of such
Facility. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

(b) The Borrower may elect to continue any Eurodollar Loan as such upon the
expiration of the then current Interest Period with respect thereto by giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest

 

50



--------------------------------------------------------------------------------

Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loan, provided that no Eurodollar Loan under a particular
Facility may be continued as such (i) when any Event of Default has occurred and
is continuing and the Administrative Agent has, or the Majority Facility Lenders
in respect of such Facility have, determined in its or their sole discretion not
to permit such continuations or (ii) after the date that is one month prior to
the final scheduled termination or maturity date of such Facility, and provided,
further, that if the Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso, such Loans shall be converted automatically
to Base Rate Loans on the last day of such then expiring Interest Period. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.

2.14 Minimum Amounts and Maximum Number of Eurodollar Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions,
continuations and optional prepayments of Eurodollar Loans and all selections of
Interest Periods shall be in such amounts and be made pursuant to such elections
so that, (a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $1,000,000
or a whole multiple of $500,000 in excess thereof and (b) no more than twelve
Eurodollar Tranches shall be outstanding at any one time.

2.15 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin in effect for such day.

(b) Each Base Rate Loan shall bear interest for each day on which it is
outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin in effect for such day.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount (to the extent legally
permitted) shall bear interest at a rate per annum that is equal to (x) in the
case of the Loans, the rate that would otherwise be applicable thereto pursuant
to the foregoing provisions of this Section plus 2% or (y) in the case of
Reimbursement Obligations, the rate applicable to Base Rate Loans under the
Revolving Credit Facility plus 2%, and (ii) if all or a portion of any interest
payable on any Loan or Reimbursement Obligation or any commitment fee or other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to Base Rate Loans under
the relevant Facility plus 2% (or, in the case of any such other amounts that do
not relate to a particular Facility, the rate then applicable to Base Rate Loans
under the Revolving Credit Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such nonpayment until such amount
is paid in full (after as well as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand (i) on the same Business Day if demand is
made by the Administrative Agent on or prior to 11:00 a.m., New York City time
and (ii) on the next Business Day if demand is made by the Administrative Agent
after 11:00 a.m., New York City time.

 

51



--------------------------------------------------------------------------------

2.16 Computation of Interest and Fees. (a) Interest, fees and commissions
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that, with respect to Base Rate Loans on which
interest is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.15(a).

2.17 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans. Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans under
the relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.

 

52



--------------------------------------------------------------------------------

2.18 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee or Letter of Credit fee, and any reduction of the Commitments of the
Lenders, shall be made pro rata according to the respective Term Loan
Percentages or Revolving Credit Percentages, as the case may be, of the relevant
Lenders. Each payment of interest in respect of the Loans and each payment in
respect of fees payable hereunder shall be applied to the amounts of such
obligations owing to the Lenders pro rata according to the respective amounts
then due and owing to the Lenders.

(b) Each mandatory prepayment required by Section 2.12 to be applied to Term
Loans shall be allocated among the Term Loan Facilities pro rata according to
the respective outstanding principal amounts of Term Loans under such
Facilities. Each optional prepayment in respect of the Term Loans shall be
allocated among the Term Loan Facilities in accordance with the Borrower’s
instructions. Each payment on account of principal of the Term Loans outstanding
under the Term Loan Facility shall be allocated among the Term Loan Lenders
holding such Term Loans pro rata based on the principal amount of such Term
Loans held by such Term Loan Lenders. Amounts prepaid on account of the Term
Loans may not be reborrowed.

(c) Each payment (including each prepayment) by the Borrower on account of
principal of the Revolving Credit Loans shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Credit Loans then held
by the Revolving Credit Lenders. Each payment in respect of Reimbursement
Obligations in respect of any Letter of Credit shall be made to the Issuing
Lender that issued such Letter of Credit.

(d) The application of any payment of Loans under any Facility (including
optional and mandatory prepayments) shall be made, first, to Base Rate Loans
under such Facility and, second, to Eurodollar Loans under such Facility. Each
payment of the Loans (except in the case of Swing Line Loans and Revolving
Credit Loans that are Base Rate Loans) shall be accompanied by accrued interest
to the date of such payment on the amount paid.

(e) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2:00 p.m., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the relevant Lenders, at the Payment Office, in Dollars and in immediately
available funds. Any payment made by the Borrower after 2:00 p.m., New York City
time, on any Business Day shall be deemed to have been on the next following
Business Day. If any payment hereunder (other than payments on the Eurodollar
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day. If any payment on a
Eurodollar Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day unless
the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension.

 

53



--------------------------------------------------------------------------------

(f) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate Loans
under the relevant Facility, on demand from the Borrower (i) on the same
Business Day if demand is made by the Administrative Agent on or prior to 11:00
a.m., New York City time and (ii) on the next Business Day if demand is made by
the Administrative Agent after 11:00 a.m., New York City time.

(g) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(h) Upon receipt by the Administrative Agent of payments on behalf of Lenders,
the Administrative Agent shall promptly distribute such payments to the Lender
or Lenders entitled thereto, in like funds as received by the Administrative
Agent. Notwithstanding the foregoing, if the Administrative Agent receives any
payment (whether voluntarily or involuntarily, pursuant to events or proceedings
of the nature referred to in Section 8(f), or otherwise) (the amount of such
payment, the “Payment Amount”) for the account of any Lender (whether in such
Lender’s capacity as a Term Loan Lender, Revolving Credit Lender or L/C
Participant), and at the time of such receipt such Lender, in its capacity as
L/C Participant, is in default in any of its obligations pursuant to
Section 3.4(a) (the amount of such obligations in default, the “Defaulted
Amount”), the Administrative Agent may withhold from the Payment Amount an
amount up to the Defaulted Amount, and apply the amount so withheld toward
payment to the relevant Issuing Lender of the Defaulted Amount or, if
applicable, toward reimbursement of any other Person that has previously
reimbursed such Issuing Lender for the Defaulted Amount.

 

54



--------------------------------------------------------------------------------

(i) Prior to the 2014 Revolving Credit Termination Date, no prepayments of
Revolving Credit Loans shall be made in respect of the outstanding 2014
Revolving Credit Loans and the ratable share of any such prepayment that would,
but for this clause (i) be paid on account of any 2014 Revolving Credit Loan
shall be allocated to the Revolving Credit Lenders holding Revolving Credit
Loans (other than 2014 Revolving Credit Loans) in accordance with their
respective Revolving Credit Percentages.

2.19 Increased Costs. (a) If any Change in Law:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.20 and
except for any tax on the overall net income of such Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii) shall impose on such Lender any other condition (except for Non-Excluded
Taxes covered by Section 2.20 and except for any tax on the overall net income
of such Lender) affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this Section, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

(b) If any Lender shall have determined that any Change in Law regarding capital
adequacy or in the interpretation or application thereof or compliance by such
Lender or any corporation controlling such Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder or under or in respect of any Letter
of Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to

 

55



--------------------------------------------------------------------------------

be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.

(c) A Lender shall be required to submit a certificate as to any additional
amounts payable pursuant to this Section and any such certificate submitted by
any Lender to the Borrower (with a copy to the Administrative Agent) shall be
conclusive in the absence of manifest error. Notwithstanding anything to the
contrary in this Section, the Borrower shall not be required to compensate a
Lender pursuant to this Section for any amounts incurred more than six months
prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefore; provided that, if the circumstances
giving rise to such claim have a retroactive effect, then such six month period
shall be extended to include the period of such retroactive effect. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.20 Taxes. (a) All payments made by or on behalf of the Borrower or any other
Loan Party under this Agreement or any other Loan Document shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on any Agent or any Lender as a result of a present or former (or, in the case
of U.S. net income taxes and U.S. franchise taxes imposed in lieu of U.S. net
income taxes, present, former or future) connection between such Agent or such
Lender and the jurisdiction of the Governmental Authority imposing such tax or
any political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from such Agent’s or such Lender’s having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document). If any such non-excluded
taxes, levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or any Other Taxes are required to be withheld from any
amounts payable to any Agent or any Lender hereunder, or under any other Loan
Document, the amounts so payable to such Agent or such Lender by the applicable
Loan Party shall be increased to the extent necessary to yield to such Agent or
such Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest
or any such other amounts at the rates or in the amounts specified in this
Agreement or such other Loan Document; provided, however, that the Borrower
shall not be required to increase any such amounts payable to any Lender with
respect to any Non-Excluded Taxes (i) that are attributable to such Lender’s
failure to comply with the requirements of paragraph (d) or (e) of this Section,
(ii) that are United States withholding taxes imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement, except to the
extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts with respect to such Non-Excluded
Taxes pursuant to this paragraph (a) ), or (iii) that are United States federal
withholding taxes imposed under FATCA. For purposes of this Section 2.20, the
term “Lender” shall include the Swing Line Lender.

 

56



--------------------------------------------------------------------------------

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower
or any other Loan Party, as promptly as possible thereafter the Borrower shall
send to the Administrative Agent for the account of the relevant Agent or
Lender, as the case may be, a certified copy of an original official receipt
showing payment thereof. If the Borrower or any other Loan Party fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or the Barrower fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agents and the Lenders for any Non-Excluded Taxes and Other Taxes
and any incremental taxes, interest or penalties that may become payable by any
Agent or any Lender as a result of any such failure. The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

(d) Each Lender (or Transferee) that is not a “United States Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN (claiming applicable
treaty benefits), Form W-8ECI, Form W-8IMY (together with all required
attachments), Form W-8EXP or, in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest,” a statement
substantially in the form of Exhibit G and a Form W-8BEN, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments under this Agreement and the other
Loan Documents. Such forms shall be delivered by each Non-U.S. Lender on or
before the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower
and the Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered form (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.

(e) Each Lender (or Transferee) that is not a Non-U.S. Lender shall furnish to
the Borrower and the Administrative Agent (or, in the case of a Participant, to
its participating Lender), on or prior to the date it becomes a party to this
Agreement (or, in the case of a Participant, the date it acquires its
participation), two accurate and complete originally executed copies of U.S.
Internal Revenue Service Form W-9 (or successor form) establishing that such
Lender is not subject to U.S. backup withholding tax.

(f) If an Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Non-Excluded Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this

 

57



--------------------------------------------------------------------------------

Section 2.20, it shall pay over such refund to Borrower (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section 2.20 with respect to the Non-Excluded Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of such Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the relevant Agent or Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Agent or such Lender in
the event such Agent or Lender is required to repay such refund to such
Governmental Authority. This Section 2.20(f) shall not be construed to require
any Agent or any Lender to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to the Borrower,
any other Loan Party or any other Person.

(g) If Borrower or the Administrative Agent reasonably believes that a payment
made to a Lender under any Loan Document would be subject to U.S. federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.20(g), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

2.21 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of Eurodollar
Loans after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a prepayment or conversion of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
Eurodollar market. A Lender shall be required to submit a certificate as to any
amounts payable pursuant to this Section and any such certificate submitted to
the Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

 

58



--------------------------------------------------------------------------------

2.22 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, then, upon notice by such Lender to the
Borrower (with a copy to the Administrative Agent), (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.21.

2.23 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.19, 2.20(a) or 2.22 with
respect to such Lender, it will use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans affected by such event with the object of avoiding the consequences of
such event; provided, that no such designation shall be required unless such
designation can be made on terms that, in the sole judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal or
regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of any Borrower or the rights of
any Lender pursuant to Section 2.19, 2.20 or 2.22.

2.24 Replacement of Lenders under Certain Circumstances. The Borrower shall be
permitted to replace any Lender that (a) requests reimbursement for amounts
owing pursuant to Section 2.19 or 2.20 or gives a notice of illegality pursuant
to Section 2.22 or (b) defaults in its obligation to make Loans hereunder (a
“Defaulting Lender”), with a replacement financial institution; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) prior to any such replacement, such Lender shall have taken
no action under Section 2.23 so as to eliminate the continued need for payment
of amounts owing pursuant to Section 2.19 or 2.20 or to eliminate the illegality
referred to in such notice of illegality given pursuant to Section 2.22,
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.21 (as though Section 2.21 were applicable) if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) the Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.19 or 2.20, as the case may be, in respect of any
period prior to the date on which such replacement shall be consummated, and
(ix) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender.

 

59



--------------------------------------------------------------------------------

2.25 Incremental Credit Extensions. (a) The Borrower may at any time or from
time to time after the Restatement Effective Date, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request (a) one or more additional tranches of
term loans (the “Incremental Term Loans”) or (b) one or more increases in the
amount of the Revolving Credit Commitments (each such increase, a “Revolving
Credit Commitment Increase”), provided that both at the time of any such request
and upon the effectiveness of any Incremental Amendment referred to below
(i) all representations and warranties in Section 4 shall be true and correct in
all material respects, (ii) no Default or Event of Default shall exist or would
result therefrom and (iii) the pro forma Consolidated Net Senior Secured
Leverage Ratio of the Borrower and its Subsidiaries after giving effect to such
Incremental Term Loans or Revolving Credit Commitment Increase shall not be
greater than 4.50 to 1.00.

(b) Each tranche of Incremental Term Loans and each Revolving Credit Commitment
Increase shall be in an aggregate principal amount that is a whole multiple of
$5,000,000 which is not less than $25,000,000 (provided that such amount may be
less than $25,000,000 if such amount represents all remaining availability under
the limit set forth in the next sentence) and there shall be not more than four
requests for Incremental Term Loans or Revolving Credit Commitment Increases.
Notwithstanding anything to the contrary herein, the aggregate principal amount
of the Incremental Term Loans and the aggregate amount of the Revolving Credit
Commitment Increases shall not exceed $160,000,000 less any amounts of
Consolidated Senior Secured Debt incurred pursuant to Section 7.2(p)(ii)(B)(x).

(c) The Incremental Term Loans and Revolving Credit Loans made pursuant to the
Revolving Credit Commitment Increases (a) shall rank pari passu in right of
payment and of security with the Revolving Credit Loans and the Term Loans,
(b) in the case of Incremental Term Loans, shall not mature earlier than the
Term Loan Maturity Date or have a weighted average life which is shorter than
the than the remaining average life of the Term Loans and (c) except as set
forth above, shall be treated substantially the same as or less favorably than
the Term Loans or the Revolving Credit Loans, as the case may be (in each case,
including with respect to mandatory and voluntary prepayments and voting
rights), provided that the interest rates applicable to the Incremental Term
Loans shall be determined by the Borrower and the lenders thereof so long as the
applicable margin with respect to such Incremental Term Loans is not more than
0.25% higher than the Applicable Margin for the Term Loan Facility.

(d) Each notice from the Borrower pursuant to this Section 2.25 shall set forth
the requested amount and proposed terms of the relevant Incremental Term Loans
or Revolving Credit Commitment Increases. Incremental Term Loans may be made,
and Revolving Credit Commitment Increases may be provided, by any “Additional
Lender”), provided that the Administrative Agent shall have consented (not to be
unreasonably withheld) to such Lender’s or Additional Lender’s providing any
such Revolving Credit Commitment Increases if such consent would be required
under Section 10.1 for an assignment of Loans or Commitments, as applicable, to
such Lender or Additional Lender. Commitments in respect of Incremental Term
Loans and Revolving Credit Commitment Increases shall become Commitments (or in
the case

 

60



--------------------------------------------------------------------------------

of a Revolving Credit Commitment Increase to be provided by an existing
Revolving Credit Lender, an increase in such Lender’s applicable Revolving
Credit Commitment) under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.25. The
effectiveness of any Incremental Amendment shall be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) of each of
the conditions set forth in Section 5.2 and such other conditions as the parties
thereto shall agree. The Borrower will use the proceeds of the Incremental Term
Loans and the Revolving Credit Commitment Increases for any purpose not
prohibited by this Agreement. No Lender shall be obligated to provide any
Incremental Term Loans or Revolving Credit Commitment Increases, unless it so
agrees. Upon each increase in the Revolving Credit Commitments pursuant to this
Section 2.25, each Revolving Credit Lender immediately prior to such increase
will automatically and without further act be deemed to have assigned to each
Lender providing a portion of the Revolving Credit Commitment Increase (each a
“Revolving Credit Commitment Increase Lender”) in respect of such increase, and
each such Revolving Credit Commitment Increase Lender will automatically and
without further act be deemed to have assumed, a portion of such Revolving
Credit Lender’s participations hereunder in outstanding Letters of Credit and
Swing Line Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swing Line Loans held by each Revolving Credit Lender (including
each such Revolving Credit Commitment Increase Lender) will equal the percentage
of the aggregate Revolving Credit Commitments of all Revolving Credit Lenders
represented by such Revolving Credit Lender’s Revolving Credit Commitment and
(b) if, on the date of such increase, there are any Revolving Credit Loans
outstanding, the Revolving Credit Lenders (including the Additional Lenders)
shall make such payments as directed by the Administrative Agent in order that
the Revolving Credit Loans are held by the Revolving Credit Lenders (including
Additional Lenders) ratably in accordance with the increased Revolving Credit
Commitments (and interest and other payments shall be adjusted accordingly).

(e) The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to this Section 2.25.

2.26 Extensions of Revolving Credit Loans and Term Loans and Revolving Credit
Commitments and Replacement Revolving Credit Loans and Replacement Term Loans
and Replacement Revolving Credit Commitments.

(a) The Borrower may at any time and from time to time request that all or a
portion of (x) the Revolving Credit Commitments, the Extended Revolving Credit
Commitments of any Class and/or any Replacement Revolving Credit Commitments of
any Class, existing at the time of such request (each, an “Existing Revolving
Credit Commitment” and any related revolving credit loans under any such
facility, “Existing Revolving Credit Loans”; each Existing

 

61



--------------------------------------------------------------------------------

Revolving Credit Commitment and related Existing Revolving Credit Loans together
being referred to as an “Existing Revolving Credit Class”) be converted to
extend the termination date thereof and the scheduled maturity date(s) of any
payment of principal with respect to all or a portion of any principal amount of
Existing Revolving Credit Loans related to such Existing Revolving Credit
Commitments (any such Existing Revolving Credit Commitments which have been so
extended, “Extended Revolving Credit Commitments” and any related revolving
credit loans, “Extended Revolving Credit Loans”) and to provide for other terms
consistent with this Section 2.26 and (y) the Term Loans, the Extended Term
Loans and/or any Replacement Term Loans existing at the time of such request
(each, an “Existing Term Loan”) be converted to extend the termination date
thereof and the scheduled maturity date(s) of any payment of principal with
respect to all or a portion of any principal amount of the Existing Term Loans
(any such Existing Term Loans which have been so extended, “Extended Term
Loans”) and to provide for other terms consistent with this Section 2.26. Prior
to entering into any Extension Amendment with respect to any Extended Revolving
Credit Commitments or Extended Term Loans, as applicable, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Revolving Credit
Commitments or each of the Lenders of the applicable Existing Term Loans, as
applicable, with such request offered to all Lenders of the applicable Class)
(an “Extension Request”) setting forth the proposed terms of the Extended
Revolving Credit Commitments or Extended Term Loans, as applicable, to be
established thereunder, which terms shall be similar to, or less favorable to
the investors providing (i) in the case of Extended Revolving Credit Loans, such
Extended Revolving Credit Commitments than, those applicable to the Existing
Revolving Credit Commitments from which they are to be extended (the “Specified
Existing Revolving Credit Commitment Class”) and (ii) in the case of Extended
Term Loans, such Extended Term Loans than, those applicable to the Existing Term
Loans from which they are to be extended (the “Specified Existing Term Loan
Class”) except that (w) all or any of the final maturity dates of such
(1) Extended Revolving Credit Commitments may be delayed to later dates than the
final maturity dates of the Existing Revolving Credit Commitments of the
Specified Existing Revolving Credit Commitment Class and (2) Extended Term Loans
may be delayed to later dates than the final maturity dates of the Existing Term
Loans of the Specified Existing Term Loan Class, as applicable, (x) the interest
rates (including fixed interest rates), interest margins, rate floors, upfront
fees, funding discounts, original issue discounts and premiums with respect to
the (1) Extended Revolving Credit Commitments may be different than those for
the Existing Revolving Credit Commitments of the Specified Existing Revolving
Credit Commitment Class and (2) Extended Term Loans may be different than those
for the Existing Term Loans of the Specified Existing Term Loan Class,
(y)(1) the undrawn revolving credit commitment fee rate with respect to the
Extended Revolving Credit Commitments may be different than those for the
Specified Existing Revolving Credit Commitment Class and (2) the Extension
Amendment may provide for other covenants and terms that apply to any period
after (i) the Latest Revolving Maturity Date or otherwise are provided for the
benefit of the Lenders of the Specified Existing Revolving Credit Commitment
Class and (ii) the Latest Term Loan Maturity Date or otherwise are provided for
the benefit of the Lenders of the Specified Existing Term Loan Class, as
applicable; provided that, notwithstanding anything to the contrary in this
Section 2.26 or otherwise, (1) the borrowing and repayment (other than in
connection with a permanent repayment and termination of commitments) of (x) the
Extended Revolving Credit Loans under any Extended Revolving Credit Commitments
shall be made on a pro rata basis with any

 

62



--------------------------------------------------------------------------------

borrowings and repayments of the Existing Revolving Credit Loans of the
Specified Existing Revolving Credit Commitment Class (the mechanics for which
may be implemented through the applicable Extension Amendment and may include
technical changes related to the borrowing and repayment procedures of the
Specified Existing Revolving Credit Commitment Class) and (y) the Extended Term
Loans shall be made on a pro rata basis with any borrowings and repayments of
the Existing Term Loans of the Specified Existing Term Loan Class (the mechanics
for which may be implemented through the applicable Extension Amendment and may
include technical changes related to the borrowing and repayment procedures of
the Specified Existing Term Loan Class), (2) assignments and participations of
(x) Extended Revolving Credit Commitments and Extended Revolving Credit Loans
shall be governed by the assignment and participation provisions set forth in
Section 10.6 and (y) Extended Term Loans shall be governed by the assignment and
participation provisions set forth in Section 10.6 and (3) subject to the
applicable limitations set forth in Section 2.11 and Section 2.18, permanent
repayments of (x) Extended Revolving Credit Loans (and corresponding permanent
reduction in the related Extended Revolving Credit Commitments) shall be
permitted as may be agreed between the Borrower and the Lenders thereof and
(y) Extended Term Loans shall be permitted as may be agreed between the Borrower
and the Lenders thereof. No Lender shall have any obligation to agree to have
any of its (x) Revolving Credit Loans or Revolving Credit Commitments of any
Existing Revolving Credit Class converted into Extended Revolving Credit Loans
or Extended Revolving Credit Commitments and/or (y) Term Loans converted into
Extended Term Loans, in each case, pursuant to any Extension Request. Any
Extended Revolving Credit Commitments of any Extension Series shall constitute a
separate Class of revolving credit commitments from Existing Revolving Credit
Commitments of the Specified Existing Revolving Credit Commitment Class and from
any other Existing Revolving Credit Commitments.

(b) The Borrower shall provide the applicable Extension Request at least five
(5) Business Days (or such shorter period as the Administrative Agent may
determine in its reasonable discretion) prior to the date on which Lenders under
the Existing Class are requested to respond, and shall agree to such procedures,
if any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably, to accomplish the purpose of this Section 2.26. Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Revolving
Credit Commitments, Replacement Revolving Credit Commitments (or any earlier
extended Extended Revolving Credit Commitments),Term Loans, Replacement Term
Loans (or any earlier extended Extended Term Loans) of an Existing Class subject
to such Extension Request converted into Extended Loans/Commitments shall notify
the Administrative Agent (an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Revolving Credit
Commitments, Replacement Revolving Credit Commitments (and/or any earlier
extended Extended Revolving Credit Commitments), Term Loans and/or Replacement
Term Loans (and/or any earlier extended Extended Term Loans) which it has
elected to convert into Extended Loans/Commitments (subject to any minimum
denomination requirements imposed by the Administrative Agent). In the event
that the aggregate amount of Revolving Credit Commitments, Replacement Revolving
Credit Commitments or earlier extended Extended Revolving Credit Commitments, as
applicable, subject to Extension Elections exceeds the amount of Extended
Loans/Commitments requested pursuant to the Extension Request, such Revolving
Credit Commitments, Replacement Revolving Credit Commitments or extended
Extended Revolving Credit Commitments subject to Extension Elections shall be
converted to

 

63



--------------------------------------------------------------------------------

Extended Loans/Commitments on a pro rata basis (subject to such rounding
requirements as may be established by the Administrative Agent) (or another
methodology as may be agreed between the Administrative Agent and the Borrower)
based on the amount of Revolving Credit Commitments, Replacement Revolving
Credit Commitments (and any earlier extended Extended Revolving Credit
Commitments) included in each such Extension Election. In the event that the
aggregate amount of Term Loans, Replacement Term Loans or earlier extended
Extended Term Loans, as applicable, subject to Extension Elections exceeds the
amount of Extended Loans/Commitments requested pursuant to the Extension
Request, such Term Loans, Replacement Term Loans or earlier extended Extended
Term Loans subject to Extension Elections shall be converted to Extended
Loans/Commitments on a pro rata basis (subject to such rounding requirements as
may be established by the Administrative Agent) (or another methodology as may
be agreed between the Administrative Agent and the Borrower) based on the amount
of Term Loans, Replacement Term Loans (and any earlier extended Extended Term
Loans) included in each such Extension Election. Notwithstanding the conversion
of any Existing Revolving Credit Commitment into an Extended Revolving Credit
Commitment, such Extended Revolving Credit Commitment shall be treated
identically to all Existing Revolving Credit Commitments of the Specified
Existing Revolving Credit Commitment Class for purposes of the obligations of a
Revolving Credit Lender in respect of Swing Line Loans under Section 2.7(e) and
Letters of Credit under Section 3, except that the applicable Extension
Agreement may provide that the last day for making Swing Line Loans and/or the
last day for issuing Letters of Credit may be extended and the related
obligations to make Swing Line Loans and issue Letters of Credit may be
continued (pursuant to mechanics set forth in the applicable Extension
Agreement) so long as the Swing Line Lender and/or the applicable Issuing
Lender, as applicable, have consented to such extensions (it being understood
that no consent of any other Lender shall be required in connection with any
such extension).

(c) Extended Loans/Commitments shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which notwithstanding anything to the
contrary set forth in Section 10.1, shall not require the consent of any Lender
other than the Extending Lenders with respect to the Extended Loans/Commitments
established thereby) executed by the Loan Parties, the Administrative Agent, the
applicable Extending Lenders and if applicable, the Swing Line Lender and
Issuing Lender. In connection with any Extension Amendment, upon the reasonable
request of the Administrative Agent or any Extending Lender, the Borrower shall
deliver an opinion of counsel reasonably acceptable to the Administrative Agent
as to the enforceability of such Extension Amendment and as to the security
interests created by any Loan Document (if any) as may be amended thereby, that
such Extension Amendment does not invalidate or adversely affect the attachment
of such security interests created pursuant to such Loan Document.

(d) Notwithstanding anything to the contrary contained in this Agreement, (i) on
any date on which any Class of Existing Revolving Credit Commitments is
converted to extend the related scheduled maturity date(s) in accordance with
paragraph (a) above (an “Revolver Extension Date”), in the case of the Existing
Revolving Credit Commitments of each Extending Lender under any Specified
Existing Revolving Credit Commitment Class, the aggregate principal amount of
such Existing Revolving Credit Commitments shall be deemed reduced by an amount
equal to the aggregate principal amount of Extended Revolving Credit Commitments
so converted by such Lender on such date (or by any greater amount as may be
agreed by the

 

64



--------------------------------------------------------------------------------

Borrower and such Lender), and such Extended Revolving Credit Commitments shall
be established as a separate Class of revolving credit commitments from the
Specified Existing Revolving Credit Commitment Class and from any other Existing
Revolving Credit Commitments (together with any other Extended Revolving Credit
Commitments so established on such date) and (ii) if, immediately before giving
effect to any such conversion, any Existing Revolving Credit Loans of any
Extending Lender are outstanding under the Specified Existing Revolving Credit
Commitment Class, simultaneous with such conversion, such Existing Revolving
Credit Loans (and any related participations) shall be deemed to be converted to
Extended Revolving Credit Loans (and related participations) of the applicable
Class in the same proportion as such Extending Lender’s Existing Revolving
Credit Commitments under such Specified Existing Revolving Credit Commitment
Class being converted to Extended Revolving Credit Commitments of such
applicable Class.

(e) Notwithstanding anything to the contrary contained in this Agreement, on any
date on which any Class of Existing Term Loans is converted to extend the
related scheduled maturity date(s) in accordance with paragraph (a) above (a
“Term Loan Extension Date” and, together with the Revolver Extension Date, each
an “Extension Date”), in the case of the Existing Term Loans of each Extending
Lender under any Specified Existing Term Loan Commitment Class, the aggregate
principal amount of such Existing Term Loans shall be deemed reduced by an
amount equal to the aggregate principal amount of Extended Term Loans so
converted by such Lender on such date (or by any greater amount as may be agreed
by the Borrower and such Lender), and such Extended Term Loans shall be
established as a separate Class of term loans from the Specified Existing Term
Loan Class and from any other Existing Term Loans (together with any other
Extended Term Loans so established on such date).

(f) In the event that the Administrative Agent determines in its sole discretion
that the allocation of the Extended Revolving Credit Commitments or Extended
Term Loans, as applicable, of a given Extension Series, in each case to a given
Lender was incorrectly determined as a result of manifest administrative error
in the receipt and processing of an Extension Election timely submitted by such
Lender in accordance with the procedures set forth in the applicable Extension
Amendment, then the Administrative Agent, the Borrower and such affected Lender
may (and hereby are authorized to), in their sole discretion and without the
consent of any other Lender, enter into an amendment to this Agreement and the
other Loan Documents (each, a “Corrective Extension Amendment”) within 15 days
following the effective date of such Extension Amendment, as the case may be,
which Corrective Extension Amendment shall (i) provide for the conversion and
extension of (x) Existing Revolving Credit Commitments (and related Revolving
Extensions of Credit), as the case may be, in such amount as is required to
cause such Lender to hold Extended Revolving Credit Commitments (and related
Revolving Extensions of Credit) of the applicable Extension Series into which
such other Commitments were initially converted, as the case may be and
(y) Existing Term Loans in such amount as is required to cause such Lender to
hold Extended Term Loans of the applicable Extension Series into which such
other Loans were initially converted, in each case, in the amount such Lender
would have held had such administrative error not occurred and had such Lender
received the minimum allocation of the applicable Loans or Commitments to which
it was entitled under the terms of such Extension Amendment, in the absence of
such error and (ii) be subject to the satisfaction of such conditions as the
Administrative Agent, the Borrower and such Lender may agree.

 

65



--------------------------------------------------------------------------------

(g) No conversion of Loans or Commitments pursuant to any Extension Amendment in
accordance with this Section 2.26 shall constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement.

(h) This Section 2.26 shall supersede any provisions in Sections 2.5 or 10.1 to
the contrary.

2.27 Replacement Facilities.

(a) At any time and from time to time, subject to the terms and conditions set
forth herein, the Borrower may, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request to replace all or a portion of a Revolving Credit Facility with a new
revolving credit facility under this Agreement (the “Replacement Revolving
Facility”; each such replacement facility, a “Replacement Facility”); provided
that (a) at the time of each such request and upon the effectiveness of each
Replacement Facility Amendment no Default or Event of Default has occurred and
is continuing or shall result therefrom and (b) the Administrative Agent has
consented (such consent not to be unreasonably withheld, delayed or conditioned)
in writing to the incurrence of such Replacement Facility. The amount of each
Replacement Revolving Credit Facility shall not exceed the amount of the
Revolving Credit Facility being replaced.

(b) The principal of and interest on any outstanding Revolving Credit Loans and
Swing Line Loans under any replaced Revolving Credit Facility, together with all
fees owed by the Borrower under such Revolving Credit Facility, shall be paid in
full and all outstanding Letters of Credit will be replaced or continued on
terms reasonably satisfactory to the Lenders under such Revolving Credit
Facility, in each case on the Replacement Facility Closing Date for such
Facility. Any Replacement Revolving Facility shall be on the terms and pursuant
to the documentation applicable to the Revolving Credit Commitments (other than
maturity date and pricing (interest rate, fees, funding discounts and prepayment
premiums)) or on such other terms acceptable to the Administrative Agent and the
Borrower, as set forth in the relevant Replacement Facility Amendment. In
addition, the terms and conditions applicable to any Replacement Facility may
provide for additional or different covenants or other provisions that are
agreed between the Borrower and the Lenders under such Replacement Facility and
applicable only during periods after the then latest Revolving Credit
Termination Date that is in effect on the date such Replacement Facility is
issued, incurred or obtained or the date on which all non-replaced Obligations
(excluding Obligations in respect of any Specified Hedge Agreements and
contingent reimbursement and indemnification obligations, in each case, which
are not due and payable) are paid in full.

(c) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Replacement Revolving
Facility. Any Additional Lender that elects to extend commitments under a
Replacement Revolving Facility shall be reasonably satisfactory to the Borrower
and (unless such Additional Lender is already a Lender or an Affiliate of a
Lender) the Administrative Agent, and, if not already a Lender, shall become a
Lender under this Agreement pursuant to a Replacement Facility Amendment. Each
Replacement Facility shall become effective pursuant to an amendment (each, a
“Replacement Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents,

 

66



--------------------------------------------------------------------------------

executed by the Borrower, such Additional Lender or Additional Lenders and the
Administrative Agent. No Replacement Facility Amendment shall require the
consent of any Lenders or any other Person other than the Borrower, the
Administrative Agent and the Additional Lenders with respect to such Replacement
Facility Amendment. No Lender shall be obligated to provide any commitment for
any Replacement Revolving Facility, unless it so agrees. Commitments in respect
of any Replacement Revolving Facility (the “Replacement Revolving Commitments)
shall become Commitments under this Agreement. A Replacement Facility Amendment
may, without the consent of any other Lenders or any other Person, effect such
amendments to any Loan Documents as may be necessary or appropriate, in the
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section (including to provide for class voting provisions applicable to
the Additional Lenders on terms comparable to the provisions of Section 10.1).
The effectiveness of any Replacement Facility Amendment shall, unless otherwise
agreed to by the Administrative Agent and the Additional Lenders party thereto,
be subject to the satisfaction or waiver on the date thereof (each, a
“Replacement Facility Closing Date”) of each of the conditions set forth in
Section 5.2 (it being understood that all references to the date of making any
extension of credit in Section 5.2 shall be deemed to refer to the Replacement
Facility Closing Date). To the extent reasonably requested by the Administrative
Agent, the effectiveness of a Replacement Facility Amendment may be conditioned
on the Administrative Agent’s receipt of customary legal opinions with respect
thereto, board resolutions and officers’ certificates and/or reaffirmation
agreements consistent with those delivered on the Closing Date under
Section 5.1, with respect to the Borrower and the Loan Parties. No Replacement
Revolving Credit Facility may be implemented unless such Facility has provisions
satisfactory to the Administrative Agent with respect to Letters of Credit and
Swing Line Loans then outstanding under the Revolving Credit Facility being
replaced. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to any of the transactions effected
pursuant to this Section 2.27.

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the other Revolving Credit Lenders set
forth in Section 3.4, agrees to issue letters of credit (the “Letters of
Credit”) for the account of the Borrower on any Business Day during the
Revolving Credit Commitment Period in such form as may be approved from time to
time by such Issuing Lender; provided, that no Issuing Lender shall have any
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment or (ii) the
aggregate amount of the Available Revolving Credit Commitments would be less
than zero. Each Letter of Credit shall (i) be denominated in Dollars and
(ii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date which is five Business Days prior to the latest
then applicable Revolving Credit Termination Date; provided that any Letter of
Credit with a one-year term may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (y) above). Unless the context shall otherwise require, on and after the
Restatement Effective Date, Letters of Credit (as defined in and issued under
the Existing Credit Agreement) shall be deemed Letters of Credit issued
hereunder.

 

67



--------------------------------------------------------------------------------

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
may reasonably request. Concurrently with the delivery of an Application to an
Issuing Lender, the Borrower shall deliver a copy thereof to the Administrative
Agent. Upon receipt of any Application, an Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Issuing Lender and the Borrower (but in no
event shall any Issuing Lender be required to issue any Letter of Credit earlier
than three Business Days after its receipt of the Application therefor and all
such other certificates, documents and other papers and information relating
thereto). Promptly after issuance by an Issuing Lender of a Letter of Credit,
such Issuing Lender shall furnish a copy of such Letter of Credit to the
Borrower. Each Issuing Lender shall promptly give notice to the Administrative
Agent of the issuance of each Letter of Credit issued by such Issuing Lender
(including the face amount thereof), and shall provide a copy of such Letter of
Credit to the Administrative Agent as soon as possible after the date of
issuance.

3.3 Fees and Other Charges. (a) The Borrower will pay a fee on the aggregate
drawable amount of all outstanding Letters of Credit at a per annum rate equal
to the Applicable Margin then in effect with respect to Eurodollar Loans under
the 2017 Revolving Credit Facility, shared ratably among the 2017 Revolving
Credit Lenders in accordance with their respective Revolving Credit Percentages
of the 2017 Revolving Credit Facility and payable quarterly in arrears on each
L/C Fee Payment Date after the issuance date. In addition, the Borrower shall
pay to the relevant Issuing Lender for its own account a fronting fee on the
aggregate drawable amount of all outstanding Letters of Credit issued by it at a
rate per annum to be agreed upon by such Issuing Lender and the Borrower,
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce each Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from each Issuing Lender,
on the terms and conditions hereinafter stated, for such L/C Participant’s own
account and risk, an undivided interest equal to such L/C Participant’s
Revolving Credit Percentage in each Issuing Lender’s obligations and rights
under each Letter of Credit issued by such Issuing Lender hereunder and the
amount of each draft paid

 

68



--------------------------------------------------------------------------------

by such Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with each Issuing Lender that, if a draft is paid under any
Letter of Credit issued by such Issuing Lender for which such Issuing Lender is
not reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Administrative Agent for the
account of such Issuing Lender upon demand at such Issuing Lender’s address for
notices specified herein (and thereafter the Administrative Agent shall promptly
pay to such Issuing Lender) an amount equal to such L/C Participant’s Revolving
Credit Percentage of the amount of such draft, or any part thereof, that is not
so reimbursed. Each L/C Participant’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such L/C Participant may have against the Issuing Lender, the Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

(b) If any amount (a “Participation Amount”) required to be paid by any L/C
Participant to an Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit is paid to such Issuing Lender within three Business Days after the
date such payment is due, such Issuing Lender shall so notify the Administrative
Agent, which shall promptly notify the L/C Participants, and each L/C
Participant shall pay to the Administrative Agent, for the account of such
Issuing Lender, on demand (and thereafter the Administrative Agent shall
promptly pay to such Issuing Lender) an amount equal to the product of (i) such
Participation Amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any Participation
Amount required to be paid by any L/C Participant pursuant to Section 3.4(a) is
not made available to the Administrative Agent for the account of the relevant
Issuing Lender by such L/C Participant within three Business Days after the date
such payment is due, the Administrative Agent on behalf of such Issuing Lender
shall be entitled to recover from such L/C Participant, on demand, such
Participation Amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans under the Revolving Facility. A
certificate of the Administrative Agent submitted on behalf of an Issuing Lender
to any L/C Participant with respect to any amounts owing under this Section
shall be conclusive in the absence of manifest error.

(c) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from the Administrative Agent any L/C
Participant’s pro rata share of such payment in accordance with Section 3.4(a),
such Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by such Issuing Lender), or any payment of interest
on account thereof, such Issuing Lender will distribute to the Administrative
Agent for the account of such L/C Participant (and thereafter the Administrative
Agent will promptly

 

69



--------------------------------------------------------------------------------

distribute to such L/C Participant) its pro rata share thereof; provided,
however, that in the event that any such payment received by such Issuing Lender
shall be required to be returned by such Issuing Lender, such L/C Participant
shall return to the Administrative Agent for the account of such Issuing Lender
(and thereafter the Administrative Agent shall promptly return to such Issuing
Lender) the portion thereof previously distributed by such Issuing Lender.

3.5 Reimbursement Obligation of the Borrower. The Issuing Lender shall notify
the Borrower of the date and amount of a draft presented under any Letter of
Credit and paid by such Issuing Lender. The Borrower shall reimburse the Issuing
Lender (x) on the same Business Day if demand is made by the Issuing Lender on
or prior to 11:00 a.m., New York City time and (y) on the next Business Day if
demand is made by the Issuing Lender after 11:00 a.m., New York City time, for
the amount of (a) such draft so paid and (b) any taxes, fees, charges or other
out-of-pocket costs or expenses incurred by such Issuing Lender in connection
with such payment, other than taxes (i) based upon net income or (ii) payable
pursuant to Section 2.20 (the amounts described in the foregoing clauses (a) and
(b) in respect of any drawing, collectively, the “Payment Amount”). Each such
payment shall be made to such Issuing Lender at its address for notices
specified herein in lawful money of the United States of America and in
immediately available funds. Interest shall be payable on each Payment Amount
from the date of the applicable drawing until payment in full at the rate set
forth in (i) until the second Business Day following the date of the applicable
drawing, Section 2.15(a) and (ii) thereafter, Section Section 2.15(b). Each
drawing under any Letter of Credit shall (unless an event of the type described
in clause (i) or (ii) of Section 8(f) shall have occurred and be continuing with
respect to the Borrower, in which case the procedures specified in Section 3.4
for funding by L/C Participants shall apply) constitute a request by the
Borrower to the Administrative Agent for a borrowing pursuant to Section 2.5 of
Base Rate Loans (or, at the option of the Administrative Agent and the Swing
Line Lender in their sole discretion, a borrowing pursuant to Section 2.7 of
Swing Line Loans) in the amount of such drawing. The Borrowing Date with respect
to such borrowing shall be the first date on which a borrowing of Revolving
Credit Loans (or, if applicable, Swing Line Loans) could be made, pursuant to
Section 2.5 (or, if applicable, Section 2.7), if the Administrative Agent had
received a notice of such borrowing at the time the Administrative Agent
receives notice from the relevant Issuing Lender of such drawing under such
Letter of Credit.

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against any Issuing Lender, any beneficiary of a Letter of Credit or
any other Person; provided, however, that nothing in this Section 3.6 shall
constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit. The Borrower also agrees with each Issuing Lender that such
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in

 

70



--------------------------------------------------------------------------------

connection with any Letter of Credit, except for errors or omissions found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Issuing Lender.
The Borrower agrees that any action taken or omitted by an Issuing Lender under
or in connection with any Letter of Credit issued by it or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the Uniform Commercial
Code of the State of New York, shall be binding on the Borrower and shall not
result in any liability of such Issuing Lender to the Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the relevant Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the relevant Issuing Lender to the Borrower in connection with
any draft presented for payment under any Letter of Credit, in addition to any
payment obligation expressly provided for in such Letter of Credit issued by
such Issuing Lender, shall be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment appear on their face to be in conformity with such Letter of
Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of Sections 3 through 8
of this Agreement, the provisions of this Agreement shall apply.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit the Borrower hereby
represents and warrants to each Agent and each Lender that:

4.1 Financial Condition. (a) [RESERVED].

(b) The audited consolidated balance sheets of the Borrower as of December 31,
2009, December 31, 2010 and December 31, 2011, and the related consolidated
statements of operations, members’ equity and of cash flows for the twelve month
periods ended on such dates, reported on by and accompanied by a report from
Deloitte & Touche LLP, copies of which have heretofore been furnished to the
Administrative Agent, present fairly, in all material respects, the consolidated
financial position of the Borrower and its consolidated Subsidiaries as of such
dates, and the consolidated results of its operations and its consolidated cash
flows for the respective nine month periods then ended. All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the aforementioned firm of accountants and
disclosed therein).

4.2 No Change. Since December 31, 2011 there has been no development or event
that has had or would reasonably be expected to have a Material Adverse Effect.

4.3 Corporate Existence; Compliance with Law. Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the

 

71



--------------------------------------------------------------------------------

jurisdiction of its organization, (b) has the limited liability company or other
organizational power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
limited liability company or other organization and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of Property or
the conduct of its business requires such qualification except, with respect to
this clause (c), where the failure to be so qualified or in good standing would
not reasonably be expected to result in a Material Adverse Effect and (d) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the
limited liability company or other organizational power and authority, and the
legal right, to make, deliver and perform its obligations under the Loan
Documents to which it is a party and, in the case of the Borrower, to borrow
hereunder. Each Loan Party has taken all necessary limited liability company or
other action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of the Borrower, to authorize
the borrowings on the terms and conditions of this Agreement. No consent or
authorization of, filing with, notice to or other act by, any Governmental
Authority or any other Person is required on the part of or in respect of any
Loan Party in connection with the borrowings hereunder or the execution,
delivery and performance by the Loan Parties party thereto of this Agreement or
any of the other Loan Documents, except (i) such consents, authorizations,
filings and notices as have been obtained or made and are in full force and
effect, (ii) the Borrowing Notices, Reinvestment Notices and any other notices
required to be delivered by the Borrower under the Loan Documents, (iii) the
filings referred to in Section 4.19 and any other filings necessary to perfect
the Liens and security interests under the Security Documents and (iv) those
consents, authorizations, filings, notices or actions, the failure of which to
obtain or make, would not reasonably be expected to have a Material Adverse
Effect. Each existing Loan Document has been duly executed and delivered on
behalf of each Loan Party that is a party thereto. This Agreement constitutes,
and each other Loan Document upon execution will constitute, a legal, valid and
binding obligation of each Loan Party that is a party thereto, enforceable
against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents by the Loan Parties thereto, the issuance of Letters of
Credit, the borrowings hereunder and the use of the proceeds thereof will not
violate any Requirement of Law or any Contractual Obligation of the Borrower or
any of its Subsidiaries, as such may be applicable to or binding on each, and
will not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any such Requirement of Law
or any such Contractual Obligation (other than the Liens created by the Security
Documents).

4.6 No Material Litigation. No litigation, proceeding or, to the knowledge of
the Borrower, investigation, of or before any arbitrator or Governmental
Authority is pending or, to

 

72



--------------------------------------------------------------------------------

the knowledge of a Responsible Officer, threatened by or against the Borrower or
any of its Subsidiaries or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that would reasonably be
expected to have a Material Adverse Effect.

4.7 No Default. Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect that
would reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.

4.8 Ownership of Property; Liens. Each of the Borrower and its Subsidiaries has
title in fee simple to, or a valid leasehold interest in, all its real property,
and good title to, or a valid leasehold interest in, license of or right to use
all its other Property, except to the extent failure to have such title or valid
leasehold interest in, license of or right to use such Property would not
reasonably be expected to have a Material Adverse Effect. None of the Collateral
or other Material Property of the Borrower or any Subsidiary is subject to any
Lien except as permitted by Section 7.3.

4.9 Intellectual Property. The Borrower and each of its Subsidiaries owns, or is
licensed to use, or, to the knowledge of the Borrower, can acquire or license on
reasonable terms, all Intellectual Property necessary for the conduct of its
business as currently conducted. No claim that is likely to result in an adverse
determination against the Borrower and, if adversely determined, would
reasonably be expected to have a Material Adverse Effect has been asserted in
writing and is pending against the Borrower or any of its Subsidiaries by any
Person alleging an infringement by the Borrower of such Person’s Intellectual
Property or the validity of the Borrower’s right to use any of such Person’s
Intellectual Property, nor does the Borrower know of any valid basis for any
such claim. To the knowledge of the Borrower, the use of such Intellectual
Property by the Borrower and its Subsidiaries does not infringe on the
Intellectual Property rights of any Person in any material respect, except for
any such infringements that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

4.10 Taxes. The Borrower and each of its Subsidiaries has filed or caused to be
filed all Federal and other material tax returns that are required to be filed
by it and has paid all taxes shown to be due and payable on said returns or on
any assessments made against it or any of its Property and all other taxes, fees
or other charges imposed on it or any of its Property by any Governmental
Authority (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
or its Subsidiaries, as the case may be, or to the extent the failure to file or
pay would not reasonably be expected to have a Material Adverse Effect); and no
tax Lien has been filed, and, to the knowledge of the Borrower, no claim is
being asserted, with respect to any such tax, fee or other charge.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for “purchasing” or “carrying” any
“margin stock” within the meanings of each such term under Regulation U as now
and from time to time hereafter in effect or for any purpose that violates the
provisions of the Regulations of the Board.

 

73



--------------------------------------------------------------------------------

If requested by any Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable referred to in Regulation U.

4.12 Labor Matters. There are no strikes or other labor disputes against the
Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened in writing that (individually or in the aggregate) would
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Borrower and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Requirement of
Law dealing with such matters that (individually or in the aggregate) would
reasonably be expected to have a Material Adverse Effect. All payments due from
the Borrower or any of its Subsidiaries on account of employee health and
welfare insurance that (individually or in the aggregate) would reasonably be
expected to have a Material Adverse Effect if not paid have been paid or accrued
as a liability on the books of the Borrower or the relevant Subsidiary.

4.13 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Borrower nor any Commonly Controlled
Entity has incurred any withdrawal liability under Title IV of ERISA which
remains unsatisfied that would reasonably be expected to have a Material Adverse
Effect, and neither the Borrower nor any Commonly Controlled Entity would become
subject to any withdrawal liability under ERISA that would reasonably be
expected to have a Material Adverse Effect if the Borrower or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made. No such Multiemployer Plan is in Reorganization or
Insolvent.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

4.15 Subsidiaries. As of the Restatement Effective Date, the Borrower has no
Subsidiaries.

4.16 Use of Proceeds. The proceeds of the Term Loans and the Revolving Credit
Loans shall be used for the purposes set forth in the recitals hereof. The
proceeds of the Swing Line Loans and the Letters of Credit, shall be used for
working capital and general corporate purposes.

 

74



--------------------------------------------------------------------------------

4.17 Environmental Matters. Other than exceptions to any of the following that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect:

(a) The Borrower and its Subsidiaries: (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their operations or for any property
owned, leased, or otherwise operated by any of them; (iii) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all of their Environmental Permits; and (iv) reasonably believe that: each of
their Environmental Permits will be timely renewed and complied with; any
additional Environmental Permits that are required of any of them will be timely
obtained and complied with; and compliance with any Environmental Law that is
applicable to any of them will be timely attained and maintained.

(b) Materials of Environmental Concern are not present at, on, under, in, or
about any real property now or formerly owned, leased or operated by the
Borrower or any of its Subsidiaries, or at any other location (including,
without limitation, any location to which Materials of Environmental Concern
have been sent for re-use or recycling or for treatment, storage, or disposal)
which would reasonably be expected to (i) give rise to liability of the Borrower
or any of its Subsidiaries under any applicable Environmental Law or otherwise
result in costs to the Borrower or any of its Subsidiaries, or (ii) interfere
with the Borrower’s or any of its Subsidiaries’ continued operations, or
(iii) impair the fair saleable value of any real property owned or leased by the
Borrower or any of its Subsidiaries.

(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which the Borrower or any of its Subsidiaries is, or to the knowledge of
the Borrower or any of its Subsidiaries will be, named as a party that is
pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened in writing.

(d) Neither the Borrower nor any of its Subsidiaries has received any written
request for information, or been notified that it is a potentially responsible
party, in each case under or relating to the federal Comprehensive Environmental
Response, Compensation, and Liability Act or any similar Environmental Law, or
with respect to any Materials of Environmental Concern.

(e) Neither the Borrower nor any of its Subsidiaries has entered into or agreed
to any consent decree, order, or settlement or other agreement, or is subject to
any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.

(f) Neither the Borrower nor any of its Subsidiaries has assumed or retained, by
contract or operation of law, any liabilities of any kind, fixed or contingent,
known or unknown, under any Environmental Law or with respect to any Material of
Environmental Concern.

 

75



--------------------------------------------------------------------------------

4.18 Accuracy of Information, etc. No statement or information (other than
projections, general market, industry or economic data) contained in this
Agreement, any other Loan Document or any other document, certificate or written
statement furnished to the Administrative Agent or the Lenders or any of them,
by or on behalf of any Loan Party for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, taken as a whole and
in light of the circumstances under which they were made, contained as of the
date such statement, information, document or certificate was made or so
furnished, any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained herein or
therein not misleading. The projections and pro forma financial information
contained in the materials referenced above are based upon estimates and
assumptions believed by the Borrower in good faith to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact, that projections by their
nature are inherently uncertain, that actual results during the period or
periods covered by such financial information may differ from the projected
results set forth therein and such differences may be material.

4.19 Security Documents. (a) The Guarantee and Collateral Agreement is effective
to create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of any Pledged Stock
required to be pledged pursuant to the Guarantee and Collateral Agreement in
which a security interest may be perfected only by possession or control (within
the meanings assigned to such terms in the applicable Uniform Commercial Code),
when any stock certificates representing such Pledged Stock are delivered to the
Administrative Agent, and in the case of the other Collateral described in the
Guarantee and Collateral Agreement with respect to which perfection is governed
by filing of a financing statement, when financing statements in appropriate
form are filed in the offices specified on Schedule 4.19(a)(i) (which financing
statements have been duly completed and delivered to the Administrative Agent)
and such other filings as are specified on Schedule 3 to the Guarantee and
Collateral Agreement have been completed, the Guarantee and Collateral Agreement
shall constitute a fully perfected security interest in (and, if applicable,
Lien on), all right, title and interest of the Loan Parties in such Collateral
and the proceeds thereof, as security for the Obligations (as defined in the
Guarantee and Collateral Agreement) to the extent such security interest can be
perfected by the filing of a financing statement pursuant to the applicable
Uniform Commercial Code or by possession or control by the Administrative Agent
under the applicable Uniform Commercial Code, in each case prior and superior in
right to any other Person (except, in the case of Collateral other than Pledged
Stock, Liens permitted by Section 7.3, and, in the case of Pledged Stock,
(i) Liens permitted by Section 7.3(s) and (ii) Liens permitted by Section 7.3(a)
to the extent such Liens are prior and superior to the Liens granted under the
Security Documents by operation of law). Schedule 4.19(a)(ii) lists each UCC
Financing Statement that (i) names any Loan Party as debtor and (ii) will remain
on file after the Closing Date. Schedule 4.19 (a)(iii) lists each UCC Financing
Statement that (i) names any Loan Party as debtor and (ii) will be terminated on
or prior to the Closing Date.

(b) As of the Restatement Effective Date, neither the Borrower nor any of its
Subsidiaries owns any real property.

 

76



--------------------------------------------------------------------------------

4.20 Solvency. Each Loan Party is, and after giving effect to the Transaction
and the incurrence of all Indebtedness and obligations being incurred in
connection herewith and therewith, and on each Borrowing Date thereafter will
be, Solvent.

4.21 Certain Documents. The Borrower has delivered to the Administrative Agent,
or has filed publicly, a complete and correct copy of the ESAs, the Management
Agreement and the Tax Receivable Agreement as in effect on the Restatement
Effective Date, including any amendments, supplements or modifications with
respect to any of the foregoing through the Restatement Effective Date.

4.22 PATRIOT Act; OFAC.

(a) PATRIOT Act. To the extent applicable, each of the Borrower and its
Subsidiaries is in compliance in all material respects with (i) the Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended), and any other enabling legislation or executive order relating
thereto, and (ii) the PATRIOT Act.

(b) Sanctioned Persons. None of the Borrower, any Subsidiary nor, to the
knowledge of the Borrower, any director or officer of the Borrower or any
Subsidiary is subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the
Borrower will not directly or indirectly use the proceeds of the Loans or
knowingly otherwise make available such proceeds to any Person for the purpose
of financing the activities of any Person subject to any U.S. sanctions
administered by OFAC.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it hereunder is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Restatement Effective Date of the Conditions to
Effectiveness set forth in Section 4 of Amendment No. 4.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it hereunder on any date
(including, without limitation, its initial extension of credit on the
Restatement Effective Date) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except to the extent such representations and warranties relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date.

 

77



--------------------------------------------------------------------------------

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or any Agent hereunder (other than indemnity obligations that survive
the termination of this Agreement and for which no notice of a claim has been
received by the Borrower as of such termination), the Borrower shall and shall
cause each of its Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent (for distribution
to the other Agents and each Lender):

(a) as soon as available, but in any event within 100 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such fiscal year
and the related audited consolidated statements of income and of cash flows for
such fiscal year, setting forth in each case in comparative form the figures as
of the end of and for the previous fiscal year (provided that no such
comparative information shall be required for the audited financial statements
delivered for the fiscal year ending December 2007), reported on without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, by Deloitte & Touche LLP or other independent
certified public accountants of nationally recognized standing; and

(b) as soon as available, but in any event not later than 50 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures as of the end of and for the
corresponding period in the previous year (provided that no such comparative
information shall be required for the financial statements delivered for any
fiscal quarter in the fiscal year ending December 2007), certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments and the absence of footnotes);

all such financial statements shall be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

 

78



--------------------------------------------------------------------------------

6.2 Certificates; Other Information. Furnish to the Administrative Agent (for
distribution to the other Agents and each Lender), or, in the case of
clause (e), to the relevant Lender:

(a) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, (x) such
financial statements fairly present in all material respects the financial
position, results of operations and cash flows of the Borrower and its
consolidated Subsidiaries in accordance with GAAP applied consistently
throughout the periods reflected therein (except for the absence of footnotes
and subject to year-end audit adjustments) and (y) that such Responsible Officer
has obtained no knowledge of any Default or Event of Default that has occurred
and is continuing except as specified in such certificate and (ii) in the case
of quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by the Borrower and its Subsidiaries with the provisions of Section 7.1 of this
Agreement as of the last day of the fiscal quarter or fiscal year of the
Borrower, as the case may be and (y) any UCC financing statements or other
filings specified in such Compliance Certificate as being required to be
delivered therewith;

(b) as soon as available, and in any event no later than 60 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, and
the related consolidated statements of projected cash flow and projected income
and a description of the underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based upon assumptions which, in light of the circumstances
under which they were made, are believed by the Borrower in good faith to be
reasonable at the time made (it being understood that such projections by their
nature are inherently uncertain and that actual results may differ from the
projected results by a material amount);

(c) within 50 days after the end of each of the first three quarterly periods of
each fiscal year of the Borrower and within 100 days after the end of the fourth
quarterly period of each fiscal year of the Borrower, a narrative discussion and
analysis of the financial condition and results of operations of the Borrower
and its Subsidiaries for such fiscal quarter and for the period from the
beginning of the then current fiscal year to the end of such fiscal quarter, as
compared to the portion of the Projections covering such periods and to the
comparable periods of the previous year (provided that no such comparative
information shall be required for any Projections covering the fiscal year
ending December 2007 or any fiscal quarter in the fiscal year ending December
2007); provided that the information required pursuant to this clause (c) shall
be deemed to have been delivered to the Administrative Agent on the date on
which the Borrower delivers to the Administrative Agent copies of the quarterly
or annual (as applicable) financial statements and reports containing such
information as filed by Holdings or the Borrower, as applicable, with the SEC;

(d) within five Business Days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five Business Days
after the same are filed, copies of all financial statements and reports that
the Borrower may make to, or file with, the SEC; and

 

79



--------------------------------------------------------------------------------

(e) promptly, such additional financial and other information as any Lender may
from time to time reasonably request; provided that in no event shall the
Borrower or any Subsidiary be required to provide any documentation subject to
attorney-client privilege, work product doctrine or other applicable legal
privileges.

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or, if later, before they become delinquent, all its obligations of
whatever nature, except where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the Borrower
or its Subsidiaries, as the case may be, or to the extent failure to pay,
discharge or satisfy such obligations would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

6.4 Conduct of Business and Maintenance of Existence; Compliance.
(a)(i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 and except, in the
case of clause (ii) above, to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law applicable to it or to its
business or Property, except to the extent that failure to comply therewith
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

6.5 Maintenance of Property; Insurance. (a) Keep all material Property and
systems necessary in its business in good working order and condition, ordinary
wear and tear excepted and (b) maintain with financially sound and reputable
insurance companies insurance on all its material Property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as the Borrower deems
adequate for its business in its reasonable business judgment.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct (in all material
respects) entries in conformity with GAAP shall be made of all dealings and
transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent or any Lender, at reasonable times
during its business hours at reasonable intervals and upon reasonable advance
notice, to (i) visit and inspect any of its properties, (ii) examine and make
abstracts from any of its books and records and (iii) to discuss the business,
operations, properties and financial and other condition of the Borrower and its
Subsidiaries with officers of the Borrower and its Subsidiaries and with its
independent certified public accountants; provided that (x) so long as no Event
of Default has occurred and is continuing, only the Administrative Agent as
representative of the Lenders may exercise rights of the Administrative Agent
and the Lenders pursuant to this Section 6.6 and the Administrative Agent shall
not exercise such rights more often than two times during any calendar year each
of which shall be at the expense of the Administrative Agent and the Lenders and
(y) at any time when an Event of Default has occurred and is continuing, the

 

80



--------------------------------------------------------------------------------

Administrative Agent or any Lender (or any of their respective representatives)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice. The Administrative
Agent and the Lenders shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent public accountants. In no event
shall the Borrower or any Subsidiary be required to discuss, provide or
otherwise make available for review, examination or inspection or copying any
documentation subject to attorney-client privilege or work product doctrine.

6.7 Notices. Promptly give notice to the Administrative Agent (to be distributed
by the Administrative Agent to the other Agents and the Lenders):

(a) within five Business Days after a Responsible Officer of the Borrower knows
of the occurrence of any Default or Event of Default that has not been cured
within such five Business Day period;

(b) within five Business Days after a Responsible Officer of the Borrower knows
of any (i) default or event of default under any Contractual Obligation of the
Borrower or any of its Subsidiaries or (ii) litigation, investigation or
proceeding which may exist at any time between the Borrower or any of its
Subsidiaries and any Governmental Authority, that in either case, if not cured
or if adversely determined, as the case may be, would reasonably be expected to
have a Material Adverse Effect;

(c) within five Business Days after a Responsible Officer of the Borrower knows
of any litigation or proceeding affecting the Borrower or any of its
Subsidiaries (i) in which the liability of the Borrower or any of its
Subsidiaries would be $10,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought that, if adversely determined,
would reasonably be expected to have a Material Adverse Effect or (iii) which
relates to any Loan Document;

(d) the following events, as soon as possible and in any event within 30 days
after a Responsible Officer of the Borrower knows thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan;

(e) as soon as possible and in any event within 30 days of a Responsible Officer
obtaining knowledge thereof: (i) any development, event, or condition that,
individually or in the aggregate with other developments, events or conditions,
would reasonably be expected to result in the payment by the Borrower and its
Subsidiaries, in the aggregate, of a Material Environmental Amount; and (ii) any
notice that any governmental authority may deny any application for an
Environmental Permit sought by, or revoke or refuse to renew any Environmental
Permit held by, the Borrower, that would materially and adversely affect the
operations of the Borrower and its Subsidiaries; and

 

81



--------------------------------------------------------------------------------

(f) (i) within five Business Days after a Responsible Officer of the Borrower
knows of any development or event that has had a Material Adverse Effect and
(ii) within five Business Days after a determination by a Responsible Officer
that a development or event has occurred that would reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower or the relevant Subsidiary proposes to take
with respect thereto.

6.8 Environmental Laws. (a) Comply in all material respects with, and use
commercially reasonable efforts to cause compliance in all material respects by
all tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply in all material respects with and maintain, and ensure that
all tenants and subtenants obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

6.9 [RESERVED].

6.10 Additional Collateral, etc. (a) With respect to any Property acquired after
the Restatement Effective Date by the Borrower or any Subsidiary Guarantor
(other than (x) any real property or any Property described in paragraph (b) of
this Section, (y) any Property subject to a Lien expressly permitted by
Section 7.3(g) and (z) any equity interest in or Property of a Foreign
Subsidiary) as to which the Administrative Agent, for the benefit of the Secured
Parties, does not have a perfected Lien, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent deems necessary to grant to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in such Property and (ii) take all actions necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected
security interest in such Property, in each case prior and superior in right to
any other Person (except, in the case of Collateral other than Pledged Stock,
Liens permitted by Section 7.3, and, in the case of Pledged Stock, (i) Liens
permitted by Section 7.3(s) and (ii) Liens permitted by Section 7.3(a) to the
extent such Liens are prior and superior to the Liens granted under the Security
Documents by operation of law), including without limitation, the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $2,000,000 acquired after the
Restatement Effective Date by the Borrower or any Subsidiary Guarantor (other
than any such real property owned by any Foreign Subsidiary or subject to a Lien
expressly permitted by Section 7.3(g)), promptly (i) execute and deliver a
Mortgage in favor of the Administrative Agent, for the benefit of the Secured
Parties, covering such real property, in each case prior and superior in right
to any other

 

82



--------------------------------------------------------------------------------

Person (except Liens permitted by Section 7.3), (ii) if reasonably requested by
the Administrative Agent, provide the Lenders with (x) title and extended
coverage insurance covering such real property in an amount at least equal to
the purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary by the Administrative Agent in connection
with such Mortgage, each of the foregoing in form and substance reasonably
satisfactory to the Administrative Agent and (iii) if reasonably requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(c) With respect to any new Material Wholly Owned Domestic Subsidiary created or
acquired after the Restatement Effective Date, by the Borrower or any of its
Domestic Subsidiaries, promptly (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent deems necessary to grant to the Administrative Agent, for
the benefit of the Secured Parties, a perfected first priority security interest
in the Capital Stock of such new Subsidiary that is owned by the Borrower or any
of its Domestic Subsidiaries, (ii) deliver to the Administrative Agent the
certificates, if any, representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the Borrower or such Subsidiary, as the case may be, (iii) cause such new
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement and
(B) to take such actions necessary to grant to the Administrative Agent for the
benefit of the Secured Parties a perfected security interest in the Collateral
described in the Guarantee and Collateral Agreement with respect to such new
Subsidiary in each case prior and superior in right to any other Person (except,
in the case of Collateral other than Pledged Stock, Liens permitted by
Section 7.3, and, in the case of Pledged Stock, (i) Liens permitted by
Section 7.3(s) and (ii) Liens permitted by Section 7.3(a) to the extent such
Liens are prior and superior to the Liens granted under the Security Documents
by operation of law), including, without limitation, the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent, and (iv) if reasonably requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

6.11 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take such actions, as the Administrative Agent may reasonably request for
the purposes of implementing or effectuating the provisions of this Agreement
relating to the Collateral and the provisions of the Security Documents, or of
more fully perfecting or renewing the rights of the Administrative Agent and the
Lenders with respect to the Collateral (or with respect to any additions thereto
or replacements or proceeds thereof or with respect to any other property or
assets hereafter acquired by the Borrower or any Subsidiary which may be deemed
to be part of the Collateral), in each case, to the extent required pursuant
hereto or thereto. Upon the exercise by the Administrative Agent or any Lender
of any power, right, privilege or remedy pursuant to this Agreement or the other
Loan Documents which requires any consent, approval, recording,

 

83



--------------------------------------------------------------------------------

qualification or authorization of any Governmental Authority, the Borrower will
execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lender may be required to obtain from the
Borrower or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization. Notwithstanding anything to the
contrary contained in this Agreement (including, without limitation,
Section 6.10) or any other Loan Document, neither the Borrower nor any
Subsidiary shall be required to take any action or incur any costs with respect
to any real property constituting a leasehold property to perfect, or more fully
perfect, renew or protect the rights of the Administrative Agent and the Lenders
with respect to any such leasehold property.

SECTION 7. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or any Agent hereunder (other than indemnity obligations that survive
the termination of this Agreement and for which no notice of a claim has been
received by the Borrower as of such termination), the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:

7.1 Financial Condition Covenant.

Permit the Consolidated Net Senior Secured Leverage Ratio as at the last day of
any period of four consecutive fiscal quarters of the Borrower ending with any
fiscal quarter to exceed 6.50:1.00.

7.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness (i) of the Borrower to any Subsidiary, (ii) of any Subsidiary
Guarantor to the Borrower or any other Subsidiary or (iii) of any Subsidiary
that is not a Subsidiary Guarantor to any other Subsidiary that is not a
Subsidiary Guarantor;

(c) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $25,000,000 at any one time outstanding;

(d) Indebtedness outstanding on the Closing Date and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (without any
increase in the principal amount thereof or any shortening of the maturity of
any principal amount thereof);

(e) Guarantee Obligations (i) by the Borrower or any of its Subsidiaries of
obligations of the Borrower or any Subsidiary; provided that to the extent such
Guarantee Obligations are in respect of Indebtedness, such Indebtedness is
otherwise permitted hereunder and (ii) arising out of the Employment Agreements;

 

84



--------------------------------------------------------------------------------

(f) Indebtedness of the Borrower or any Subsidiary in respect of (i) worker’s
compensation claims, unemployment insurance and other social security benefits
and (ii) surety bonds issued for the account of the Borrower or any Subsidiary
in the ordinary course of business;

(g) Indebtedness consisting of deferred payment obligations resulting from the
adjudication or settlement of any litigation or from an arbitration or mediation
award or settlement, in any case involving the Borrower or any Subsidiary so
long as such judgment or settlement would not constitute an Event of Default
under Section 8 of this Agreement;

(h) Indebtedness incurred in connection with the financing of insurance premiums
in the ordinary course of business;

(i) Indebtedness resulting from the endorsement of negotiable instruments in the
ordinary course of business or arising from honoring of a check, draft or
similar instrument presented by the Borrower or any Subsidiary in the ordinary
course of business against insufficient funds;

(j) Indebtedness representing deferred compensation to employees of the Borrower
and its Subsidiaries incurred in the ordinary course of business;

(k) unsecured Indebtedness of the Borrower (“Permitted Subordinated
Indebtedness”); provided that (i) such Permitted Subordinated Indebtedness
(A) is expressly subordinated to the prior payment in full in cash of the
Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent, (B) will not mature prior to the date which is at least
six months after the Term Loan Maturity Date and (C) has no scheduled
amortization or payments of principal prior to the Term Loan Maturity Date and
(ii) (A) both immediately prior to and after giving effect thereto, no Default
or Event of Default shall exist or result therefrom and (B) after giving effect
to the incurrence or issuance of such Indebtedness on the date thereof, the
Consolidated Total Leverage Ratio of the Borrower and its Subsidiaries on such
date shall not exceed 7.5 to 1.0;

(l) Indebtedness in respect of the Tax Receivables Agreement;

(m) Indebtedness of the Borrower or any of its Subsidiaries assumed in
connection with any Permitted Acquisition; provided, however, that such
Indebtedness is not incurred in contemplation of such Permitted Acquisition;

(n) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$40,000,000 at any one time outstanding;

(o) unsecured Indebtedness of the Borrower (“Permitted Unsecured Indebtedness”);
provided that (i) such Permitted Unsecured Indebtedness (A) will not mature
prior to the date which is at least six months after the Term Loan Maturity Date
and (B) has no scheduled amortization or payments of principal prior to the Term
Loan Maturity Date and (ii) (A) both immediately prior to and after giving
effect thereto, no Default or Event of Default shall exist or result therefrom
and (B) after giving effect to the incurrence or issuance of such

 

85



--------------------------------------------------------------------------------

Indebtedness on the date thereof, the Consolidated Total Leverage Ratio
(calculated using Consolidated Total Debt, other than Subordinated Debt) of the
Borrower and its Subsidiaries on such date shall not exceed 5.75 to 1.0; and

(p) (i) Indebtedness of the Borrower in respect of the Senior Secured Notes in
an aggregate principal amount not to exceed $400,000,000, and (ii) additional
Indebtedness of the Borrower provided that both immediately prior to and after
giving effect thereto, no Default or Event of Default shall exist or result
therefrom and (A) such additional Indebtedness (1) will not mature prior to the
date which is at least six months after the Term Loan Maturity Date, (2) has no
scheduled amortization or payments of principal prior to the Term Loan Maturity
Date and (3) the terms thereof (other than with respect to pricing, premiums,
optional prepayment or redemption terms and maturity), taken as a whole, are not
more favorable to the holders thereof than those applicable to the holders of
Senior Secured Notes and (B) after giving effect to the incurrence or issuance
of such additional Indebtedness on the date thereof, either (x)(1) the principal
amount of such Indebtedness shall not exceed $160,000,000 at any one time
outstanding less any Incremental Term Loans and/or Revolving Credit Commitment
Increase incurred pursuant to Section 2.25 and (2) the Consolidated Net Senior
Secured Leverage Ratio of the Borrower and its Subsidiaries on such date shall
not exceed 4:50 to 1:00 or (y) all of the Net Cash Proceeds of any such
Indebtedness is applied on the date of incurrence to the repayment of Term Loans
hereunder, (iii) Guarantee Obligations of any Subsidiary Guarantor in respect of
such Indebtedness of the Borrower and (iv) Permitted Refinancings in respect
thereof.

7.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its Property, whether now owned or hereafter acquired, except for:

(a) Liens for taxes, assessments or other governmental charges not yet due or
that are being contested in good faith by appropriate proceedings, provided that
adequate reserves with respect thereto are maintained on the books of the
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, landlord’s, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business in
respect of obligations that are not overdue for a period of more than 30 days or
that are being contested in good faith by appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), obligations for utilities, leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

(e) easements, rights-of-way, restrictions, defects and irregularities in title
and other similar encumbrances incurred in the ordinary course of business that,
in the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the Property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;

 

86



--------------------------------------------------------------------------------

(f) Liens in existence on the Closing Date listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2 (d), and any replacements of such Liens in
connection with any refinancings of such Indebtedness permitted by such Section;
provided that no such Lien is spread to cover any additional Property after the
Closing Date and that the amount of Indebtedness secured thereby is not
increased (other than accrual of interest, fees and costs in accordance with the
terms thereof);

(g) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 7.2(c) to finance the acquisition, construction, repair,
replacement or improvement of fixed or capital assets, provided that (i) such
Liens shall be created substantially simultaneously with the acquisition,
construction, repair, replacement or improvement (as applicable) of such fixed
or capital assets, (ii) such Liens do not at any time encumber any Property
(other than any improvements, proceeds, additions or accessions with respect
thereto) other than the Property financed by such Indebtedness, (iii) the amount
of Indebtedness secured thereby is not increased (other than to the extent of
accrued interest, fees, premiums, if any, and financing costs in accordance with
the terms thereof) and (iv) the amount of Indebtedness initially secured thereby
(excluding fees and costs in accordance with the terms thereof) is not more than
100% of the price or cost of such acquisition, construction, repair, replacement
or improvement of such fixed or capital asset;

(h) Liens created pursuant to the Security Documents;

(i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(j) licenses or sublicenses with respect to the assets or properties of the
Borrower or any Subsidiary, in each case, entered into in the ordinary course of
business;

(k) Liens arising from precautionary Uniform Commercial Code financing statement
filings regarding operating leases or consignments entered into by the Borrower
and its Subsidiaries in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the ordinary course of collection and
(ii) encumbering deposits arising solely by virtue of any statutory or common
law provision relating to banker’s liens, rights of set-off or similar rights
and remedies and which are within the general parameters customary in the
banking industry;

(m) Liens with respect to judgments or awards that do not result in or
constitute an Event of Default under Section 8;

(n) Liens existing on Property at the time of its acquisition or existing on the
Property of any Person at the time such Person becomes a Subsidiary, in each
case after the Closing Date and securing Indebtedness permitted under
Section 7.2; provided that, (i) such Lien was not created in contemplation of
such acquisition or such Person becoming a Subsidiary and

 

87



--------------------------------------------------------------------------------

(ii) such Lien does not extend to or cover any other assets or Property (other
than (A) proceeds or products thereof and (B) after-acquired property subject to
a Lien securing Indebtedness incurred prior to such time and which Indebtedness
is permitted hereunder the terms of which require, at such time, a pledge of
after-acquired property, it being understood that such requirement shall not be
permitted to apply to any Property to which such requirement would not have
applied but for such acquisition);

(o) Liens securing insurance premium financing arrangements entered into in the
ordinary course of business;

(p) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted under Section 7.8 to be applied against the
purchase price for such Investment, and (ii) consisting of an agreement to
Dispose of any property in a Disposition permitted under Section 7.5, in each
case, solely to the extent such Investment or Disposition, as the case may be,
would have been permitted on the date of the creation of such Lien;

(q) contractual rights of netting, offset and setoff incurred in the ordinary
course of business, including such rights represented by Hedge Agreements;

(r) Liens not otherwise permitted by this Section 7.3 so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
(as to the Borrower and all Subsidiaries) $15,000,000 at any one time; and

(s) Liens on the Collateral securing the Indebtedness permitted by
Section 7.2(p); provided that such Liens shall be subject to the Intercreditor
Agreement.

7.4 Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Subsidiary Guarantor; provided that (i) the
Subsidiary Guarantor shall be the continuing or surviving corporation or
(ii) simultaneously with such transaction, the continuing or surviving
corporation shall become a Subsidiary Guarantor and the Borrower shall comply
with Section 6.10 in connection therewith;

(b) (i) any Subsidiary of the Borrower may Dispose of any or all of its Property
(upon voluntary liquidation or otherwise) or business to the Borrower or any
Subsidiary Guarantor, and (ii) any Subsidiary that is not a Subsidiary Guarantor
may Dispose of any or all of its Property (upon voluntary liquidation or
otherwise) or business to any other Subsidiary that is not a Subsidiary
Guarantor; and

(c) so long as no Default or Event of Default exists or would result therefrom,
any Subsidiary may merge with any other Person in order to effect an Investment
otherwise permitted pursuant to Section 7.8; provided that (i) if such
Subsidiary is a Subsidiary Guarantor, the Subsidiary Guarantor shall be the
continuing or surviving corporation, or (ii) the continuing or surviving
corporation shall, or will within the times specified therein, have complied
with the requirements of 6.10.

 

88



--------------------------------------------------------------------------------

7.5 Limitation on Disposition of Property . Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete or worn out Property (including the abandonment
of Intellectual Property) in the ordinary course of business or other assets or
Property not practically usable in the business of the Borrower or the
applicable Subsidiary;

(b) the sale or other Disposition of inventory (including advertising, lobby
promotions, CineMeetings, sponsorships and digital programming inventory) in the
ordinary course of business;

(c) (i) Dispositions permitted by Section 7.4(a) or (b) and (ii) Dispositions by
the Borrower of its Property (but not all or substantially all of its Property)
to any Subsidiary Guarantor;

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor;

(e) Dispositions (other than leases) of equipment to the extent that (A) such
property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(f) Dispositions of cash and Cash Equivalents not otherwise prohibited under
this Agreement;

(g) Dispositions that constitute Investments permitted under Section 7.8;

(h) Dispositions of equipment for use in “Georgia Theater Company” theaters in
an amount not to exceed $250,000 per fiscal year;

(i) Dispositions by the Borrower of Holdings Common Stock in connection with the
redemption of Borrower Membership Units by any member of the Borrower (other
than Holdings) in accordance with Article 9 of the Borrower LLC Operating
Agreement;

(j) leases, subleases and concessions of interest in real, personal and mixed
Property (and dispositions of such leases, subleases and concessions) in the
ordinary course of business;

(k) licenses (and dispositions or cancellations of such licenses) of
Intellectual Property rights by the Borrower or any of its Subsidiaries, as
licensor, in the ordinary course of business;

 

89



--------------------------------------------------------------------------------

(l) Dispositions of receivables that are compromised or settled for less than
the full amount thereof, discounted or extended, in each case in the ordinary
course of business;

(m) Dispositions of equipment to a network affiliate in the ordinary course of
business in connection with the sale or distribution of advertising;

(n) the Disposition of other assets having a book value not to exceed
$15,000,000 in the aggregate for any fiscal year of the Borrower; provided, that
in one fiscal year of the Borrower during the term of this Agreement, at the
Borrower’s sole option, the Borrower shall be permitted to make additional
Dispositions having a book value in an aggregate amount not to exceed
$30,000,000 for such fiscal year less the amount of any Investments made
pursuant to the proviso set forth in Section 7.8(u); and

(o) any Recovery Event, provided, that the requirements of Section 2.12(b) are
complied with in connection therewith.

7.6 Limitation on Restricted Payments. Declare or pay any dividend on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of the Borrower or any Subsidiary, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of the
Borrower or any Subsidiary (collectively, “Restricted Payments”), except that:

(a) any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary Guarantor;

(b) the Borrower may make Restricted Payments in the form of common membership
units of the Borrower or options, warrants or other rights to purchase common
membership units of the Borrower;

(c) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may make Restricted Payments to Holdings to permit
Holdings to (i) purchase Holdings’ common stock or common stock options from
present or former officers, consultants or employees of Holdings, the Borrower
or any Subsidiary upon the death, disability or termination of employment of
such officer, consultant or employee, provided, that the aggregate amount of
payments under this clause (i) subsequent to the Restatement Effective Date (net
of any proceeds received by Holdings and contributed to the Borrower subsequent
to the Restatement Effective Date in connection with resales of any common stock
or common stock options so purchased) shall not exceed $10,000,000;

(d) the Borrower may pay the Services Fee and Reimbursable Costs (as defined in
the Management Agreement) to Holdings pursuant to the terms of the Management
Agreement;

(e) the Borrower may make payments pursuant to the Tax Receivable Agreement in
the amount and at the time necessary to satisfy Holdings’ contractual
obligations with respect to the actual cash tax benefits payable to the Founding
Members, in their capacities as members of the Borrower, and to the entities
that are parties to the ESAs in respect of the tax benefits arising from the
modifications of such agreements as of the Closing Date (and to Holdings to the

 

90



--------------------------------------------------------------------------------

extent that the parties to the ESAs make a payment back to the Borrower pursuant
to the Tax Receivable Agreement to enable Holdings to make a payment to a tax
authority); provided that any such payments shall be supported by reasonably
detailed calculations delivered to the Administrative Agent no later than 5
Business Days prior to any such payment;

(f) so long as the Borrower is properly treated as a pass-through entity for
U.S. federal income tax purposes, the Borrower may make quarterly distributions
constituting Restricted Payments to each of its members for income taxes of such
member in an amount equal to (i) the estimated or actual taxable income of the
Borrower, as determined for federal income tax purposes, for the period to which
the distribution relates multiplied by (ii) the Applicable Tax Rate;

(g) the Redemption shall be permitted;

(h) so long as (x) no Default or Event of Default has occurred and is
continuing, and (y) the Consolidated Net Senior Secured Leverage Ratio (after
giving effect to such Restricted Payment) is equal to or less than 6.5 to 1.0,
the Borrower may make Restricted Payments of an amount equal to 100% of
Available Cash for the fiscal quarter immediately preceding such Restricted
Payment;

(i) the Borrower may (i) distribute proceeds of the Term Loans to Holdings to
pay fees and expenses related to the initial public offering of the common stock
of Holdings and all related transactions, (ii) distribute proceeds of the Term
Loans to finance certain payments to the ESA Parties as compensation for
amendments to the Borrower’s payment obligations under the ESAs and (iii) the
Borrower may distribute proceeds of the Revolving Credit Loans to the ESA
Parties in connection with payment of the Final Circuit Share Payments, in each
case as contemplated by Section 4.16;

(j) the Borrower may redeem its common membership units in connection with the
redemption of Borrower Membership Units by a member of the Borrower (other than
Holdings) in accordance with Article 9 of the Borrower LLC Operating Agreement;

(k) (x) repurchases of Capital Stock deemed to occur upon the exercise of stock
options or the grant, vesting or payment of other equity compensation awards if
the Capital Stock represents all or a portion of the exercise price thereof or
is to pay related withholding taxes upon exercise of options or upon the grant,
vesting or payment of other equity compensation awards (whether such Capital
Stock is withheld from the Capital Stock otherwise issuable or is delivered by
the holder of the option or other award in satisfaction of any obligation),
including, without limitation, repurchases of Capital Stock in connection with
equity compensation described in Section 3.5(c) of the Borrower LLC Operating
Agreement (as in effect on the Amendment No. 2 Effective Date), and
(y) Restricted Payments by the Borrower to allow the payment of cash in lieu of
the issuance of fractional Capital Stock upon the exercise of options or
warrants, upon the conversion or exchange of Capital Stock of the Borrower or in
connection with the common unit adjustment pursuant to Section 4(b) of the
Common Unit Adjustment Agreement (as in effect on the Amendment No. 2 Date).

 

91



--------------------------------------------------------------------------------

7.7 Limitation on Capital Expenditures. At any time when the Consolidated Net
Senior Secured Leverage Ratio is greater than 6.5 to 1.0, make or commit to make
any Capital Expenditure, except (a) Capital Expenditures of the Borrower and its
Subsidiaries in the ordinary course of business not exceeding $20,000,000 during
any fiscal year; provided, that (i) any such amount referred to above, if not so
expended in the fiscal year for which it is permitted, may be carried over for
expenditure in the next succeeding fiscal year and (ii) Capital Expenditures
made pursuant to this clause (a) during any fiscal year shall be deemed made,
first, in respect of amounts permitted for such fiscal year as provided above
and second, in respect of amounts carried over from the prior fiscal year
pursuant to subclause (i) above, (b) Capital Expenditures made with the proceeds
of any Reinvestment Deferred Amount, (c) Capital Expenditures made in connection
with the replacement, substitution or restoration of assets but only to the
extent such replacement, substitution or restoration is financed from or
purchased with insurance proceeds paid on account of the loss of or damage to
the assets being replaced or restored in connection with any settlement of or
payment in respect of any property or casualty insurance claim or any
condemnation proceeding resulting to any asset of the Borrower or any of its
Subsidiaries that yields gross proceeds of less than $5,000,000, (d) any Capital
Expenditure that constitutes a Permitted Acquisition, and (e) any Capital
Expenditure reimbursed in cash from a third party.

7.8 Limitation on Investments. Make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in Cash Equivalents;

(c) Investments arising in connection with the incurrence of Indebtedness
permitted by Section 7.2(b) and (e);

(d) loans and advances to employees of the Borrower or any Subsidiaries of the
Borrower in the ordinary course of business (including, without limitation, for
travel, entertainment and relocation expenses) in an aggregate amount for the
Borrower and Subsidiaries of the Borrower not to exceed $2,000,000 at any one
time outstanding;

(e) Investments in assets useful in the Borrower’s business made by the Borrower
or any of its Subsidiaries with the proceeds of any Reinvestment Deferred
Amount;

(f) Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.8(c)) by the Borrower or any of its Subsidiaries in the
Borrower or any Person that, prior to such Investment, is a Subsidiary
Guarantor, or by any Subsidiary that is not a Subsidiary Guarantor to any other
Subsidiary that is not a Subsidiary Guarantor;

(g) Investments consisting of prepaid expenses made in the ordinary course of
business;

 

92



--------------------------------------------------------------------------------

(h) Investments consisting solely of appreciation in value of Investments
permitted under this Section 7.8;

(i) Acquisitions permitted by Section 7.4(a) and (b) and Investments resulting
from any transaction permitted by Section 7.5(d);

(j) Investments as a result of the receipt of non-cash consideration in the
settlement of any litigation or claims;

(k) Acquisitions by the Borrower of Holdings Common Stock in connection with the
redemption of Borrower Membership Units by a member of the Borrower (other than
Holdings) in accordance with Article 9 of the Borrower LLC Operating Agreement;

(l) Acquisitions by the Borrower or any of its Subsidiaries (each a “Permitted
Acquisition”); provided that (i) immediately prior to and after giving effect to
such Permitted Acquisition, no Default or Event of Default shall have occurred
and be continuing or would result therefrom, (ii) each applicable Loan Party and
any newly created or acquired Subsidiary shall, or will within the times
specified therein, have complied with the requirements of Section 6.10,
(iii) such Acquisition is of a Person or ongoing business in a line of business
in which the Borrower and its Subsidiaries is permitted to engage pursuant to
Section 7.15, (iv) if such Permitted Acquisition is a Material Permitted
Acquisition, after giving effect thereto on a pro forma basis, the Consolidated
Net Senior Secured Leverage Ratio shall be less than or equal to 6.50 to 1.00
and (v) the Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this Section 7.8(l) have been satisfied or will be
satisfied on or prior to the consummation of such Permitted Acquisition and
disclosing any Indebtedness assumed in connection with such Permitted
Acquisition as permitted by Section 7.2(m);

(m) Investments consisting of endorsements for collection or deposit in the
ordinary course of business;

(n) Investments consisting of indemnification obligations to the respective
officers, directors and managers of the Borrower and any of its Subsidiaries to
the extent required under the organizational documents of the Borrower or such
Subsidiary, as applicable;

(o) Investments resulting from the creation of new Subsidiaries of the Borrower
as otherwise permitted hereunder; provided that the Borrower shall comply with
Section 6.10 in connection therewith;

(p) Investments consisting of payments required to be made pursuant to any Hedge
Agreement;

(q) Investments consisting of loans and advances to Holdings made in lieu of
(but not in addition to) the Restricted Payments permitted to be made pursuant
to Sections 7.6(c) through (f) and 7.6(i);

 

93



--------------------------------------------------------------------------------

(r) Investments consisting of advances to Georgia Theater Company-II in
connection with dispositions permitted under Section 7.5(h);

(s) Investments arising from the Borrower or any of its Subsidiaries offering
such concessionary trade terms, or from receiving such Investments, in
connection with the bankruptcy or reorganization of their respective suppliers
or customers or the settlement of disputes with such customers or suppliers
arising in the ordinary course of business, as management deems reasonable;

(t) in addition to Investments otherwise expressly permitted by Sections 7.8(a)
through (s), Investments by the Borrower or any of its Subsidiaries in an
aggregate amount (valued at cost) not to exceed $25,000,000 during the term of
this Agreement; and

(u) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries made after the Amendment
No. 2 Effective Date in an aggregate amount (valued at cost) not to exceed
$15,000,000 in any fiscal year; provided, that in one fiscal year of the
Borrower during the term of this Agreement, at the Borrower’s sole option, the
Borrower shall be permitted to make additional Investments under this clause
(u) in an aggregate amount not to exceed $25,000,000 in such fiscal year less
the amount of any Dispositions made pursuant to the proviso set forth in
Section 7.5(n).

7.9 Limitation on Amendments to Other Documents. Amend, supplement or otherwise
modify (pursuant to a waiver or otherwise) the terms and conditions of the
Senior Notes Indenture, ESAs, the Management Agreement or the Tax Receivable
Agreement in any manner except to the extent that any such amendment, supplement
or modification would not reasonably be expected to be materially adverse to the
Lenders.

7.10 Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Borrower or any
Subsidiary) unless such transaction is (a) not otherwise prohibited under this
Agreement, and (b) upon fair and reasonable terms no less favorable to the
Borrower or such Subsidiary, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate.
Notwithstanding the foregoing, (x) the transactions contemplated by the ESAs,
the Tax Receivable Agreement, the Management Agreement and the other agreements
identified on Schedule 7.10 shall be permitted and (z) this Section 7.10 shall
not prohibit or prevent the making of Restricted Payments under Section 7.6, the
making of Investments permitted by Section 7.8(d) or payment by the Borrower of
the Final Circuit Share Payments.

7.11 Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by the Borrower or any Subsidiary of real or
personal property which has been or is to be sold or transferred by the Borrower
or such Subsidiary to such Person or to any other Person to whom funds have been
or are to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary.

 

94



--------------------------------------------------------------------------------

7.12 Limitation on Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than the first Thursday after December 25 in any
calendar year or change the Borrower’s method of determining fiscal quarters;
provided that the Borrower may change its fiscal year to the calendar year
beginning January 1 and ending December 31 and may change the method of
determining fiscal quarters accordingly so long as the Borrower gives the
Administrative Agent prior written notice thereof.

7.13 Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of the
Borrower or any of its Subsidiaries to create, incur, assume or suffer to exist
any Lien upon any of its Property or revenues, whether now owned or hereafter
acquired, to secure the Obligations or, in the case of any guarantor, its
obligations under the Guarantee and Collateral Agreement, other than (a) this
Agreement and the other Loan Documents, (b) any agreements governing any
purchase money Liens or Capital Lease Obligations or other secured Indebtedness
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby), (c) customary
non-assignment provisions or other restrictions on Liens arising under leases,
subleases, licenses, sublicenses, joint venture agreements or other agreements
entered into in the ordinary course of business and, (d) the Specified Hedge
Agreements and other Hedge Agreements contemplated by Section 7.3(r) and (e) the
Senior Secured Note Indenture.

7.14 Limitation on Restrictions on Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary, (b) make Investments in the Borrower or any
other Subsidiary or (c) transfer any of its assets to the Borrower or any other
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary, (iii) customary
non-assignment provisions or other restrictions on Liens arising under leases,
subleases, licenses, sublicenses, joint venture agreements or other agreements
entered into in the ordinary course of business, (iv) any restriction on a
Subsidiary existing prior to the time such Subsidiary first becomes a Subsidiary
of the Borrower so long as such restrictions were not entered into in
contemplation of such Person becoming a Subsidiary of the Borrower, (v) any
restrictions contained in agreements governing any purchase money Liens, Capital
Lease Obligations or other secured Indebtedness otherwise permitted hereby (so
long as such restrictions are only effective against the assets financed
thereby), (vi) restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business.

7.15 Limitation on Lines of Business. Enter into any business, either directly
or through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto.

 

95



--------------------------------------------------------------------------------

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof or thereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or written financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made or furnished; or

(c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 (provided, however, that in the case
of a non-consensual Lien not permitted under Section 7.3 (other than Liens on
Collateral consisting of contracts, agreements or Capital Stock), such failure
remains unremedied for five (5) Business Days after a Responsible Officer knows
or has reason to know of such non-consensual Lien), or in Section 5.1 (but only
to the extent relating to Sections of the Credit Agreement specified in this
Section 8(c)), 5.3(a), 5.3(b), 5.5(a), 5.6, 5.8(b) or 5.10(d) of the Guarantee
and Collateral Agreement or (ii) an “Event of Default” under and as defined in
any Mortgage shall have occurred and be continuing; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after the earlier of (i) notice to
the Borrower from the Administrative Agent or the Required Lenders and (ii) the
date on which a Responsible Officer knows of such default; or

(e) The Borrower or any of its Subsidiaries shall (i) default in making any
payment of any principal of, or interest on, any Indebtedness (including,
without limitation, any Guarantee Obligation, but excluding the Loans and
Reimbursement Obligations and guaranties thereof) beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created; or (ii) default in the observance or performance of any other agreement
or condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i) or (ii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i) or (ii) of this paragraph (e) shall have occurred and be continuing
with respect to Indebtedness the outstanding principal amount of which exceeds
in the aggregate $27,500,000; or

 

96



--------------------------------------------------------------------------------

(f) (i) The Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Borrower or any of its Subsidiaries shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower or any of its Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan, or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders shall be likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, would, in
the sole judgment of the Required Lenders, reasonably be expected to have a
Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against the Borrower or
any of its Subsidiaries involving for the Borrower and its Subsidiaries taken as
a whole a liability (not paid or fully covered by insurance as to which the
relevant insurance company has acknowledged coverage) of $27,500,000 or more,
and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 30 days from the entry thereof; or

 

97



--------------------------------------------------------------------------------

(i) any of the Security Documents shall cease, for any reason (other than by
reason of the express release thereof pursuant to Section 10.15), to be in full
force and effect, or any Loan Party or Holdings shall so assert, or any Lien
created by any of the Security Documents shall cease to be enforceable and of
the same effect and priority purported to be created thereby; or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than by reason of the express
release thereof pursuant to Section 10.15), to be in full force and effect or
any Loan Party or Holdings shall so assert; or

(k) any Change of Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken: (i) with the consent of the Majority Revolving Credit Facility Lenders,
the Administrative Agent may, or upon the request of the Majority Revolving
Credit Facility Lenders, the Administrative Agent shall, by notice to the
Borrower declare the Revolving Credit Commitments to be terminated forthwith,
whereupon the Revolving Credit Commitments shall immediately terminate; and
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable. In the
case of all Letters of Credit with respect to which presentment for honor shall
not have occurred at the time of an acceleration pursuant to this paragraph, the
Borrower shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
face amount of such Letters of Credit. Amounts held in such cash collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other obligations of the Borrower hereunder and under
the other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto).

 

98



--------------------------------------------------------------------------------

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Agents as the agents of such Lender under this Agreement and the other Loan
Documents, and each Lender irrevocably authorizes each Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Each Lender hereby authorizes the Administrative Agent to enter into
the other Loan Documents (including, for the avoidance of doubt, the
Intercreditor Agreement) on terms reasonably acceptable to the Administrative
Agent (it being understood that in the case of any Lien contemplated to be pari
passu basis with the Liens securing the Obligations, the Intercreditor Agreement
is deemed to be customary and acceptable) and to perform its respective
obligations thereunder and to take such action and to exercise the powers,
rights and remedies granted to it thereunder and with respect thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, no
Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against any Agent.

9.2 Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4 Reliance by Agents. Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by

 

99



--------------------------------------------------------------------------------

the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Loan Parties), independent
accountants and other experts selected by such Agent. The Agents may deem and
treat the payee of any Note as the owner thereof for all purposes unless such
Note shall have been transferred in accordance with Section 10.6 and all actions
required by such Section in connection with such transfer shall have been taken.
Each Agent shall be fully justified in failing or refusing to take any action
under this Agreement or any other Loan Document unless it shall first receive
such advice or concurrence of the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement and the other Loan Documents in accordance
with a request of the Required Lenders (or, if so specified by this Agreement,
all Lenders or any other instructing group of Lenders specified by this
Agreement), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

9.5 Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
shall have received notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
shall receive such a notice, the Administrative Agent shall give notice thereof
to the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither any of the Agents nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly

 

100



--------------------------------------------------------------------------------

required to be furnished to the Lenders by the Administrative Agent hereunder,
no Agent shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Loan
Party or any affiliate of a Loan Party that may come into the possession of such
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

9.7 Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), for, and to save each Agent harmless from and
against, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (including, without limitation, at any time
following the payment of the Loans) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from such Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement

 

101



--------------------------------------------------------------------------------

or any holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. The Syndication Agent may, at any time, by notice
to the Lenders and the Administrative Agent, resign as Syndication Agent
hereunder, whereupon the duties, rights, obligations and responsibilities of the
Syndication Agent hereunder shall automatically be assumed by, and inure to the
benefit of, the Administrative Agent, without any further act by the Syndication
Agent, the Administrative Agent or any Lender. After any retiring Agent’s
resignation as Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement and the other Loan Documents.

9.10 Authorization to Release Liens and Guarantees. The Administrative Agent is
hereby irrevocably authorized by each of the Lenders to effect any release of
Liens or guarantee obligations contemplated by Section 10.15.

9.11 The Lead Arranger; the Bookrunners the Syndication Agent; the
Co-Documentation Agents. Neither the Lead Arranger, the Bookrunners, the
Syndication Agent nor the Co-Documentation Agents, in their respective
capacities as such, shall have any duties or responsibilities, nor shall any
such Person incur any liability, under this Agreement and the other Loan
Documents.

9.12 Withholding. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any withholding tax applicable to such payment. If the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender for any reason, or the Administrative Agent has paid
over to the Internal Revenue Service applicable withholding tax relating to a
payment to a Lender but no deduction has been made from such payment, such
Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any penalties or interest and together with any and all expenses
incurred, unless such amounts have been indemnified by any Loan Party or the
relevant Lender.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement or any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or (with the written
consent of the Required Lenders) the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents (including amendments and restatements hereof or thereof) for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder

 

102



--------------------------------------------------------------------------------

or (b) waive, on such terms and conditions as may be specified in the instrument
of waiver, any of the requirements of this Agreement or the other Loan Documents
or any Default or Event of Default and its consequences; provided, however, that
no such waiver and no such amendment, supplement or modification shall:

(i) forgive the principal amount or extend the final scheduled date of maturity
of any Loan or Reimbursement Obligation, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable under this Agreement (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Majority Facility Lenders of
each adversely affected Facility) and (y) that any amendment or modification of
defined terms used in the financial covenant in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Commitment of any Lender, in each
case without the consent of each Lender directly affected thereby;

(ii) amend, modify or waive any provision of this Section or reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Subsidiary
Guarantors from their guarantee obligations under the Guarantee and Collateral
Agreement, in each case without the consent of all the Lenders;

(iii) amend, modify or waive any condition precedent to any extension of credit
under the Revolving Credit Facility set forth in Section 5.2 (including, without
limitation, the waiver of an existing Default or Event of Default required to be
waived in order for such extension of credit to be made) without the consent of
the Majority Revolving Credit Facility Lenders;

(iv) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the consent of all of the Lenders
under such Facility;

(v) amend, modify or waive any provision of Section 9, or any other provision
affecting the rights, duties or obligations of any Agent, without the consent of
any Agent directly affected thereby;

(vi) amend, modify or waive any provision of Section 2.6 or 2.7 without the
consent of the Swing Line Lender;

(vii) amend, modify or waive any provision of Section 2.18 without the consent
of each Lender directly affected thereby;

(viii) amend, modify or waive any provision of Section 3 without the consent of
each Issuing Lender affected thereby;

 

103



--------------------------------------------------------------------------------

(ix) impose restrictions on assignments and participations that are more
restrictive than, or additional to, those set forth in Section 10.6 without the
consent of each Lender directly affected thereby;

(x) subject to the terms of Section 2.12(d), amend the application of payments
to the Term Loans pursuant to Section 2.12 without the consent of the Majority
Term Loan Facility Lenders.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided, that delivery of an executed signature page of any such
instrument by facsimile transmission shall be effective as delivery of a
manually executed counterpart thereof.

For the avoidance of doubt, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party to each relevant Loan
Document (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof (collectively, the
“Additional Extensions of Credit”) to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and Revolving
Extensions of Credit and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Majority Revolving Facility Lenders;
provided, however, that no such amendment shall permit the Additional Extensions
of Credit to share ratably with or with preference to the Loans in the
application of mandatory prepayments without the consent of the Majority Term
Loan Facility Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing or modification of all outstanding Term Loans (“Refinanced Term
Loans”) with a replacement “B” term loan tranche hereunder (“Replacement Term
Loans”), provided that (a) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loans plus the amount of any fees and expenses incurred by the Borrower in
connection with such refinancing, (b) the Applicable Margin for such Replacement
Term Loans shall not be higher than the Applicable Margin for such Refinanced
Term Loans, (c) the weighted average life to maturity of such Replacement Term
Loans shall not be shorter than the weighted average life to maturity of such
Refinanced Term Loans at the time of such refinancing and (d) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than,
those

 

104



--------------------------------------------------------------------------------

applicable to such Refinanced Term Loans, except to the extent necessary to
provide for covenants and other terms applicable to any period after the latest
final maturity of the Term Loans in effect immediately prior to such
refinancing.

In addition, notwithstanding the foregoing, this Agreement, including this
Section 10.1, and the other Loan Documents may be amended (or amended and
restated) pursuant to Section 2.25 in order to add Incremental Term Loans or
Revolving Credit Commitment Increases to this Agreement and (a) to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement (including the rights of the lenders holding Incremental Term Loans to
share ratably with the Term Facility in prepayments pursuant to Section 2.12)
and the other Loan Documents with the Term Loans and Revolving Credit Loans and
the accrued interest and fees in respect thereof, (b) to include appropriately
the Lenders holding such credit facilities in any determination of the required
consent of the Lenders pursuant to this Section 10.1, and (c) to amend any other
provision of the Loan Documents so that the Incremental Facilities are
appropriately incorporated (including this Section 10.1).

In addition, notwithstanding the foregoing, if the Required Lenders shall have
approved any amendment, the Borrower shall be permitted to replace any
non-consenting Lender with another lender, provided that, (i) the replacement
lender shall purchase at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (ii) the Borrower shall be liable
to such replaced Lender under Section 2.21 if any Eurodollar Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto (as if such purchase constituted a prepayment of such
Loans), (iii) such replacement lender, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent and, with respect to the
replacement of a Revolving Credit Lender, each Issuing Lender (such consent not
to be unreasonably withheld), (iv) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 10.6
(provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein), (v) such replacement Lender shall consent
to the proposed amendment and (vi) any such replacement shall not be deemed to
be a waiver of any rights the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender or of the replaced Lender against
the Borrower.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed (a) in the case of the Borrower and the Agents, as follows and (b) in
the case of the Lenders, as set forth in an administrative questionnaire
delivered to the Administrative Agent or on Schedule I to the Lender Addendum to
which such Lender is a party or, in the case of a Lender which becomes a party
to this Agreement pursuant to an Assignment and Acceptance, in such Assignment
and Acceptance or (c) in the case of any party, to such other address as such
party may hereafter notify to the other parties hereto:

 

The Borrower:   

National CineMedia, LLC

9110 East Nichols Avenue, Suite 200

Centennial, CO 80112-3405

Attention Gary Ferrera and David Oddo

Telecopy: 303-792-8668

Telephone: 303-792-3600

 

105



--------------------------------------------------------------------------------

With a copy to:   

Ralph E. Hardy, General Counsel

Telecopy: 303-792-8649

Telephone: 303-792-3600

The Administrative Agent:   

Barclays Bank PLC

70 Hudson St., 10th Floor

Jersey City, NJ 07302

Attention: Nicholas J. Guzzardo, Portfolio

Administrator, Barclays Capital

Telecopy: 917-522-0569

Telephone: 201-499-8095

Email: xrausloanops5@barclayscapital.com

With a copy to:    Any Issuing Lender:   

As notified by such Issuing Lender to the

Administrative Agent and the Borrower

provided that any notice, request or demand to or upon the any Agent, any
Issuing Lender or any Lender shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

106



--------------------------------------------------------------------------------

10.5 Payment of Expenses. The Borrower agrees (a) to pay or reimburse the Agents
for all their reasonable out-of-pocket costs and expenses incurred in connection
with the syndication of the Facilities (other than fees payable to syndicate
members) and the development, preparation and execution of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including, without limitation, the reasonable fees and disbursements
and other charges of counsel to the Administrative Agent and the charges of
Intralinks, to pay or reimburse each Lender and the Agents for all their costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any other documents
prepared in connection herewith or therewith, including, without limitation, the
fees and disbursements of counsel (including the allocated fees and
disbursements and other charges of in-house counsel) to each Lender and of
counsel to the Agents, to pay, indemnify, or reimburse each Lender and the
Agents for, and hold each Lender and the Agents harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, which
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (b) to pay, indemnify or reimburse each Lender,
each Agent, their respective affiliates, and their respective officers,
directors, trustees, employees, advisors, agents and controlling persons (each,
an “Indemnitee”) for, and hold each Indemnitee harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever incurred by an Indemnitee or asserted against any Indemnitee arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto or thereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds thereof (including any refusal
by any Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Materials of Environmental Concern on or from any property owned,
occupied or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries or any or of their respective properties, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, and whether
or not such claim, litigation, investigation or proceeding are brought by the
Borrower, its equity holders, affiliates, creditors or any other person and
regardless of whether any Indemnitee is a party thereto (all the foregoing in
this clause (b), collectively, the “Indemnified Liabilities”), provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of such
Indemnitee. The Borrower acknowledges that information and documents relating to
the Facilities may be transmitted through SyndTrak, Intralinks, the internet,
e-mail, or similar electronic transmission

 

107



--------------------------------------------------------------------------------

systems, and, notwithstanding anything herein to the contrary, that no
Indemnitee shall be liable for any damages arising from the unauthorized use by
others of information or documents occurring as a result of such information or
documents being transmitted in such manner unless resulting from such
Indemnitee’s gross negligence or willful misconduct, and neither the Borrower
nor any Indemnitee shall be liable for any special, indirect, consequential or
punitive damages in connection with the Facilities. The Borrower shall have the
right to undertake, conduct and control through counsel of its own choosing
(which counsel shall be acceptable to the applicable Indemnitee acting
reasonably), the conduct and settlement of claims with respect to the related
Indemnified Liabilities, and such Indemnitee shall cooperate with the Borrower
in connection therewith; provided that the Borrower shall permit such Indemnitee
to participate in such conduct and settlement through counsel chosen by such
Indemnitee. Notwithstanding the foregoing, each Indemnitee shall have the right
to employ its own counsel and the reasonable fees and expenses of such counsel
shall be at the Borrower’s cost and expense if such Indemnitee reasonably
determines that (i) the Borrower’s counsel is not defending any claim or
proceeding in a manner reasonably acceptable to such Indemnitee or (ii) the
interest of the Borrower and such Indemnitee have become adverse in any such
claim or cause of action, provided, however, that in such event, the Borrower
shall only be liable for the reasonable legal expenses of one counsel for all
such Indemnitees. If clause (ii) of the immediately preceding sentence is
applicable, at the option of the applicable Indemnitee, its attorneys shall
control the resolution of any such claim with respect to the related Indemnified
Liabilities. The Borrower shall not, without the prior written consent of each
Indemnitee affected thereby, effect the settlement or compromise of, or consent
to the entry of any judgment with respect to, any pending or threatened action
or claim in respect of which indemnification may be sought hereunder (whether or
not such Indemnitee is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (a) includes an unconditional
release of such Indemnitee from all liability arising out of such action or
claim, (b) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of such Indemnitee and (c) does
not require such Indemnitee to pay any form of consideration to any party or
parties (including, without limitation, the payment of money) in connection
therewith. Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries so to
waive, all rights for contribution or any other rights of recovery with respect
to all claims, demands, penalties, fines, liabilities, settlements, damages,
costs and expenses of whatever kind or nature, under or related to Environmental
Laws, that any of them might have by statute or otherwise against any Indemnitee
until all Obligations (other than obligations in respect of any Specified Hedge
Agreement and other than indemnity obligations that survive the termination of
this Agreement and for which no notice of a claim has been received by the
Borrower as of such termination) have been paid in full, all Commitments have
terminated or expired and no Letter of Credit shall be outstanding. All amounts
due under this Section shall be payable not later than 30 days after written
demand therefor. Statements payable by the Borrower pursuant to this Section
shall be submitted to Gary Ferrera and David Oddo (Telephone No. 303-792-3600)
(Fax No. 303-792-8668), at the address of the Borrower set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by the Borrower in a notice to the Administrative Agent. The agreements in this
Section shall survive repayment of the Loans and all other amounts payable
hereunder.

 

108



--------------------------------------------------------------------------------

10.6 Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of the Borrower, the Lenders, the
Agents, all future holders of the Loans and their respective successors and
assigns, except that (i) the Borrower may not assign or transfer any of its
rights or obligations under this Agreement without the prior written consent of
the Administrative Agent and each Lender and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Agreement.

(b) Any Lender may, without the consent of the Borrower, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities, in each case other than to any entity that such Lender has
knowledge is a competitor (or an affiliate of a known competitor) of the
Borrower or any Founding Member (each, a “Participant”) participating interests
in any Loan owing to such Lender, any Commitment of such Lender or any other
interest of such Lender hereunder and under the other Loan Documents. In the
event of any such sale by a Lender of a participating interest to a Participant,
such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Loan for all purposes under this Agreement and the other Loan Documents, and the
Borrower and the Agents shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents. In no event shall any Participant under
any such participation have any right to approve any amendment or waiver of any
provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom, except that a Lender may agree with a Participant that it will
not consent to any amendment, waiver or consent that would require the consent
of all Lenders pursuant to Section 10.1 without the consent of such Participant.
The Borrower agrees that each Participant shall, to the maximum extent permitted
by applicable law, be deemed to have the right of setoff provided under
Section 10.7(b) in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement, provided that, in
purchasing such participating interest, such Participant shall be deemed to have
agreed to share with the Lenders the proceeds thereof as provided in
Section 10.7(a) as fully as if such Participant were a Lender hereunder. The
Borrower also agrees that each Participant shall be entitled to the benefits of,
and subject to the requirements of, Sections 2.19, 2.20, 2.21 and 2.23 with
respect to its participation in the Commitments and the Loans outstanding from
time to time as if such Participant were a Lender; provided that, in the case of
Section 2.20, such Participant shall have complied with the requirements of said
Section, and provided, further, that no Participant shall be entitled to receive
any greater amount pursuant to any such Section than the transferor Lender would
have been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such Participant had no such transfer
occurred. . Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other

 

109



--------------------------------------------------------------------------------

obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(c) Any Lender (an “Assignor”) may, in accordance with applicable law and upon
written notice to the Administrative Agent, at any time and from time to time
assign to any Lender or any affiliate, Related Fund or Control Investment
Affiliate thereof, in each case other than to an entity that such Lender has
knowledge is a competitor (or an affiliate of a known competitor) of the
Borrower or any Founding Member or, with the consent of the Borrower and the
Administrative Agent and, in the case of any assignment of Revolving Credit
Commitments, the written consent of the Issuing Lender and the Swing Line Lender
(which, in each case, shall not be unreasonably withheld or delayed (it being
understood that the Borrower shall have the right to waive its consent rights
hereunder by notice to the Administrative Agent) (provided that no such consent
need be obtained by any Barclays Entity for a period of 60 days following the
Closing Date)), to an additional bank, financial institution or other entity (an
“Assignee”) all or any part of its rights and obligations under this Agreement
pursuant to an Assignment and Acceptance, substantially in the form of Exhibit E
(an “Assignment and Acceptance”), executed by such Assignee and such Assignor
(and, where the consent of the Borrower, the Administrative Agent or the Issuing
Lender or the Swing Line Lender is required pursuant to the foregoing
provisions, by the Borrower and such other Persons) and delivered to the
Administrative Agent for its acceptance and recording in the Register; provided
that (i) no such assignment to an Assignee (other than any Lender or any
affiliate or Related Fund thereof) shall be in an aggregate principal amount of
less than $1,000,000 in the case of the assignment of any Term Loans or
$5,000,000 in the case of the assignment of any Revolving Credit Commitments
(other than in the case of an assignment of all of a Lender’s interests under
this Agreement), unless otherwise agreed by the Borrower and the Administrative
Agent and (ii) no such assignment of any Revolving Credit Commitment shall be
made to any holder of any 2014 Revolving Credit Loan without the consent of the
Borrower in its sole and absolute discretion. Any such assignment need not be
ratable as among the Facilities. Upon such execution, delivery, acceptance and
recording, from and after the effective date determined pursuant to such
Assignment and Acceptance, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder with Commitments and/or Loans as set forth
therein, and (y) the Assignor thereunder shall, to the extent provided in such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of an Assignor’s
rights and obligations under this Agreement, such Assignor shall cease to be a
party hereto, except as to Section 2.19, 2.20, 2.23 and 10.5 in respect of the
period prior to such effective date). Notwithstanding any provision of this
Section, (i) the consent of the Borrower shall not be required for any
assignment that occurs at any time when any Event of Default pursuant to
Section 8(a) or 8(f) shall have occurred and be continuing and (ii) the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 7 Business Days
after having received notice thereof. For purposes of the minimum assignment
amounts set forth in this paragraph, multiple assignments to or by two or more
Related Funds shall be aggregated.

 

110



--------------------------------------------------------------------------------

(d) The Administrative Agent shall, acting solely for this purpose as an agent
on behalf of the Borrower, maintain at its address referred to in Section 10.2 a
copy of each Assignment and Acceptance delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment of, and principal amount of the Loans owing to, each Lender from
time to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, each Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of the Loans and any
Notes evidencing such Loans recorded therein for all purposes of this Agreement.
Any assignment of any Loan, whether or not evidenced by a Note, shall be
effective only upon appropriate entries with respect thereto being made in the
Register (and each Note shall expressly so provide). Any assignment or transfer
of all or part of a Loan evidenced by a Note shall be registered on the Register
only upon surrender for registration of assignment or transfer of the Note
evidencing such Loan, accompanied by a duly executed Assignment and Acceptance;
thereupon, if requested by the designated Assignee, one or more new Notes in the
same aggregate principal amount shall be issued to such designated Assignee, and
the old Notes shall be returned by the Administrative Agent to the Borrower
marked “canceled”. The Register shall be available for inspection by the
Borrower or any Lender (with respect to any entry relating to such Lender’s
Loans) at any reasonable time and from time to time upon reasonable prior
notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by Section 10.6(b), by each such other Person) together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (treating
multiple, simultaneous assignments by or to two or more Related Funds as a
single assignment) (except that no such registration and processing fee shall be
payable (y) in connection with an assignment by or to a Barclays Entity or
(z) in the case of an Assignee which is an affiliate or Related Fund of a Lender
or a Person under common management with a Lender), the Administrative Agent
shall (i) promptly accept such Assignment and Acceptance and (ii) on the
effective date determined pursuant thereto record the information contained
therein in the Register and give notice of such acceptance and recordation to
the Borrower. On or prior to such effective date, the Borrower, at its own
expense, upon request and upon receipt by the Borrower of the old Notes (if any)
for cancellation, shall execute and deliver to the Administrative Agent (in
exchange for the Revolving Credit Note and/or applicable Term Notes, as the case
may be, of the assigning Lender) a new Revolving Credit Note and/or applicable
Term Notes, as the case may be, to such Assignee in an amount equal to the
Revolving Credit Commitment and/or applicable Term Loans, as the case may be,
assumed or acquired by it pursuant to such Assignment and Acceptance and, if the
Assignor has retained a Revolving Credit Commitment and/or Term Loans, as the
case may be, upon request, a new Revolving Credit Note and/or Term Notes, as the
case may be, to the Assignor in an amount equal to the Revolving Credit
Commitment and/or applicable Term Loans, as the case may be, retained by it
hereunder. Such new Note or Notes shall be dated the Restatement Effective Date
and shall otherwise be in the form of the Note or Notes replaced thereby.

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests in Loans and Notes, including, without limitation,
any pledge or assignment by a Lender of any

 

111



--------------------------------------------------------------------------------

Loan or Note to any Federal Reserve Bank in accordance with applicable law;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
Assignee for such Lender as a party hereto.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any state thereof. In addition,
notwithstanding anything to the contrary in this Section 10.6(f), any SPC may
(A) with notice to, but without the prior written consent of, the Borrower and
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans to the Granting Lender, or with
the prior written consent of the Borrower and the Administrative Agent (which
consent shall not be unreasonably withheld) to any financial institutions
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans, and (B) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC; provided that non-public information with
respect to the Borrower may be disclosed only with the Borrower’s consent which
will not be unreasonably withheld. In addition to the consent requirements set
forth in Section 10.1, this paragraph (g) may not be amended without the written
consent of any SPC with Loans outstanding at the time of such proposed
amendment.

(h) Notwithstanding the foregoing or anything to the contrary set forth herein,
any Lender may, at any time, without any consent, assign all or a portion of its
rights and obligations under this Agreement (including Loans or Commitments) to
the Borrower in accordance with Section 2.11(c) on a non-pro rata basis.

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement provides
for payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefitted Lender”) shall at any time
receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral

 

112



--------------------------------------------------------------------------------

received by any other Lender, if any, in respect of such other Lender’s
Obligations, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of each such other Lender’s
Obligations, or shall provide such other Lenders with the benefits of any such
collateral, as shall be necessary to cause such Benefitted Lender to share the
excess payment or benefits of such collateral ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon the occurrence and during the continuance of any Event of
Default, to set off and appropriate and apply against any amount becoming due
and payable by the Borrower hereunder or under any other Loan Document (whether
at stated maturity, by acceleration or otherwise) such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement or of a
Lender Addendum by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration . This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents, the Lead Arranger, the Bookrunners
and the Lenders with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by the Lead
Arranger, any Bookrunner, any Agent or any Lender relative to subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

113



--------------------------------------------------------------------------------

10.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) together with each Lender, each Agent, the Lead Arranger and each Bookrunner
waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.

10.13 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Lead Arranger, any Bookrunner, any Agent nor any Lender has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Lead Arranger, the Bookrunners, the Agents and the
Lenders, on one hand, and the Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lead Arranger, the Boookrunners, the Agents and the Lenders or among the
Borrower and the Lenders.

10.14 Confidentiality. The Lead Arranger, the Bookrunners, the Agents and the
Lenders agrees to keep confidential all non-public information provided to it by
any Loan Party pursuant to this Agreement or the other Loan Documents (provided
that any such non-public

 

114



--------------------------------------------------------------------------------

information that is provided after the date of this Agreement is explicitly
designated and marked by such Loan Party as confidential); provided that nothing
herein shall prevent any Lead Arranger, Bookrunner, Agent or Lender from
disclosing any such information (a) to any Lead Arranger, any Bookrunner, any
Agent, any other Lender or any affiliate of any thereof in connection with the
transactions contemplated hereby or on a “need to know” basis (it being
understood that any such Person to whom such disclosure is made will be informed
of the confidential nature of such information and the requirement to maintain
it as confidential and that such Lead Arranger, Bookrunner, Agent or Lender, as
the case may be, shall be responsible for the compliance or breach by such
Person with this Section), (b) to any Participant or Assignee (each, a
“Transferee”) or prospective Transferee (in each case other than any entity that
such Lender has knowledge is a competitor (or an affiliate of a known
competitor) of the Borrower or any Founding Member) that agrees to comply with
the provisions of this Section or substantially equivalent provisions pursuant
to an agreement as to which the Loan Parties are express and intended third
party beneficiaries, (c) to any of its employees, directors, agents, attorneys,
accountants and other professional advisors in connection with the transactions
contemplated hereby or on a “need to know” basis (it being understood that any
such Person to whom such disclosure is made will be informed of the confidential
nature of such information and the requirement to maintain it as confidential
and that such Lead Arranger, Bookrunner, Agent or Lender, as the case may be,
shall be responsible for the compliance or breach by such Person with this
Section), (d) to any financial institution that is a direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section), (e) upon the request or demand of any Governmental Authority
having jurisdiction over it, (f) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (g) in connection with any litigation or similar proceeding
relating to the rights and duties of the parties hereto and to any other Loan
Document under this Agreement or the other Loan Documents, (h) that has been
publicly disclosed other than in breach of this Section, (i) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender or (j) in connection with the exercise of any remedy hereunder or
under any other Loan Document; provided, however, that unless prohibited by
applicable law, with respect to clauses (e), (f) and (g), each of the Agents,
the Lead Arranger, the Bookrunners and the Lenders agrees to use its reasonable
efforts to give the Borrower prompt notice of any such request for such
confidential information.

10.15 Release of Collateral and Guarantee Obligations.

(a) Upon any Disposition of Property by any Loan Party of any Collateral that is
permitted by the Loan Documents to any person that is not a Loan Party, or, upon
the effectiveness of any written consent to the release of the security interest
or Lien granted under the Security Documents in any Collateral pursuant to
Section 10.01, the security interests and Liens in such Collateral shall be
automatically released, and the Administrative Agent shall (without notice to,
or vote or consent of, any Lender or any affiliate of any Lender that is a party
to any Specified Hedge Agreement) take such actions as shall be reasonably
required by the Borrower to evidence such release.

 

115



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than obligations in respect of any
Specified Hedge Agreement and other than the indemnity obligations that survive
the termination of this Agreement and for which no notice of a claim has been
received by the Borrower as of such termination) have been paid in full, all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding, then (i) the Collateral shall be released from the Liens created by
the Security Documents and the Security Documents and all rights and obligations
(other than those expressly stated to survive such termination) of the
Administrative Agent, any Lender or any other secured party and each Loan Party
under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person and (ii) upon request of the
Borrower, the Administrative Agent shall (without notice to, or vote or consent
of, any Lender, or any affiliate of any Lender that is a party to any Specified
Hedge Agreement) take such actions as shall be required to release its security
interest in all Collateral, and to release all guarantee obligations under any
Loan Document, whether or not on the date of such release there may be
outstanding Obligations in respect of Specified Hedge Agreements. Any such
release of guarantee obligations shall be deemed subject to the provision that
such guarantee obligations shall be reinstated if after such release any portion
of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.

10.16 Accounting Changes. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

10.17 Delivery of Lender Addenda. Each initial Lender shall become a party to
this Agreement by delivering to the Administrative Agent a Lender Addendum duly
executed by such Lender, the Borrower and the Administrative Agent.

10.18 WAIVERS OF JURY TRIAL. THE BORROWER, THE AGENTS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

116



--------------------------------------------------------------------------------

10.19 Intercreditor Agreement. Notwithstanding anything to the contrary
contained in this Agreement, if at any time the Administrative Agent shall enter
into the Intercreditor Agreement and the Intercreditor Agreement shall remain
outstanding, the rights granted to the Secured Parties hereunder and under the
other Loan Documents, the lien and security interest granted to the
Administrative Agent pursuant to this Agreement or any other Loan Document and
the exercise of any right or remedy by the Administrative Agent hereunder or
under any other Loan Document shall be subject to the terms and conditions of
the Intercreditor Agreement. In the event of any conflict between the terms of
this Agreement, any other Loan Document and the Intercreditor Agreement, the
terms of the Intercreditor Agreement shall govern and control with respect to
any right or remedy, and no right, power or remedy granted to the Administrative
Agent hereunder or under any other Loan Document shall be exercised by the
Administrative Agent and no direction shall be given by the Administrative Agent
in contravention of the Intercreditor Agreement.

10.20 Effect of Restatement.

This Agreement shall, except as otherwise expressly set forth herein, supersede
the Existing Credit Agreement from and after the Restatement Effective Date with
respect to the Loans and Letters of Credit outstanding under the Existing Credit
Agreement as of the Restatement Effective Date. The parties hereto acknowledge
and agree, however, that this Agreement and all other Loan Documents executed
and delivered herewith do not constitute a novation, or termination of the
Obligations (under and as defined in the Existing Credit Agreement) and the
other Loan Documents as in effect prior to the Restatement Effective Date except
as expressly provided for in the Amendment No. 4. The parties hereto further
acknowledge and agree that (i) the liens and security interests in favor of the
Collateral Agent for the benefit of the Secured Parties securing payment of the
Obligations (under and as defined in the Existing Credit Agreement) are in all
respects continuing and in full force and effect with respect to all Obligations
and (ii) all references in the other Loan Documents to the Existing Credit
Agreement shall be deemed to refer without further amendment to this Agreement.
In addition, unless specifically amended hereby, each of the Loan Documents and
Exhibits and Schedules to the Existing Credit Agreement shall continue in full
force and effect and, if applicable, in the forms attached to the Existing
Credit Agreement, and with the effect that from and after the Restatement
Effective Date all references therein to the Existing Credit Agreement shall be
references to this Agreement.

 

117



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

NATIONAL CINEMEDIA, LLC By:     Name:   Title:



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Administrative Agent

By:     Name:   Title:

 

2



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

By:     Name:   Title:

 

3



--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC, as

Co-Documentation Agent

By:     Name:   Title: MACQUARIE CAPITAL (USA) INC., as Co-Documentation Agent
By:     Name:   Title: MORGAN STANLEY SENIOR FUNDING, INC., as Co-Documentation
Agent By:     Name:   Title:

 

4